SECOND AMENDED AND RESTATED
 
LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT ("Agreement"), is
entered into as of May 30, 2014, between AEROCENTURY CORP., a Delaware
corporation ("Borrower"), UNION BANK, N.A., together with any other Lender
hereunder from time to time (collectively, the "Lenders" and individually, a
"Lender") and UNION BANK, N.A., as Agent ("Agent") and Swing Line Lender (“Swing
Line Lender”), effective as of the Closing Date, with reference to the following
facts:
 
RECITALS
 
A.           Borrower is in the business of purchasing and leasing aircraft and
aircraft engines and equipment.
 
B.           Pursuant to that certain Loan and Security Agreement dated as of
April 28, 2010, (as amended, the “Original Agreement”), the financial
institutions as lender parties thereto (collectively, the “Original Lenders”)
and Union Bank, N.A., as administrative agent for the Original Lenders, agreed
to make available to Borrower a revolving credit facility (the “Original Loan”),
to be used for the purpose of refinancing existing revolving debt, acquiring
aircraft and aircraft engines, and supporting Borrower's working capital needs
and general corporate purposes.
 
C.           Pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of March 13, 2013 (the “Amended and Restated Agreement”), the
financial institutions as lender parties thereto (collectively, the “A&R
Lenders”) and Union Bank, N.A., as administrative agent for the A&R Lenders,
agreed to provide Borrower with an amended revolving line of credit to replace
the Original Loan (the “A&R Loan”).
 
D.           Borrower has requested that Lenders provide Borrower with an
increased revolving line of credit in an amount equal to the Revolving
Commitment, which includes a swing line of credit to be provided by Swing Line
Lender, to be used by Borrower for among other things, refinancing the A&R Loan,
acquiring aircraft and aircraft engines owned and held for lease, and supporting
Borrower’s working capital needs and general corporate purposes.
 
E.           Lenders are willing to extend such a revolving line of credit to
Borrower, subject to the terms and conditions set forth herein.
 
F.           Borrower has requested and the parties hereto hereby agree that the
A&R Agreement shall be amended and restated in its entirety as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
1.  
DEFINITIONS AND ACCOUNTING TERMS

 
1.1 Defined Terms
 
.  As used in this Agreement, the following terms shall have the respective
meanings set forth below:
 
"Account Debtor" means any Person who is obligated under an Account.
 
"Accounts" means all "accounts," as such term is defined in the UCC, now owned
or hereafter acquired by Borrower, including (a) all accounts receivable,
payments and pre-payments under Leases, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by chattel
paper, documents or instruments), whether arising out of goods sold or services
rendered by it or from any other transaction (including any such obligations
that may be characterized as an account or contract right under the UCC),
(b) all purchase orders or receipts for goods or services, (c) all rights to any
goods represented by any of the foregoing (including unpaid sellers' rights of
rescission, reclamation and stoppage in transit and rights to returned,
reclaimed or repossessed goods), (d) all monies due or to become due to Borrower
under all purchase orders and contracts for the sale of goods or the performance
of services or both by Borrower or in connection with any other transaction
(whether or not yet earned by performance on the part of Borrower) now or
hereafter in existence, including the right to receive the proceeds of said
purchase orders and contracts, and (e) all collateral security and guaranties of
any kind, now or hereafter in existence, given by any Person with respect to any
of the foregoing.
 
"Acquisition" means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through purchase of assets, merger or otherwise, (b) acquires control of
securities of a Person engaged in an ongoing business representing more than 50%
of the ordinary voting power for the election of directors or other governing
position if the business affairs of such Person are managed by a board of
directors or other governing body or (c) acquires control of more than 50% of
the ownership interest in any partnership, joint venture, limited liability
company, business trust or other Person engaged in an ongoing business that is
not managed by a board of directors or other governing body.
 
 
- 1 -

--------------------------------------------------------------------------------

 
“Advance Rate” means:
 
(a)           seventy-five percent (75%) of the Appraised Value of Bombardier
Aircraft, Embraer Aircraft and ATR Aircraft, provided, however, that the rate
for such Bombardier Aircraft, Embraer Aircraft and ATR Aircraft that are not
subject to an Eligible Lease for more than two hundred seventy (270) days will
be reduced to forty percent (40%);
 
(b)           seventy percent (70%) of the Appraised Value of Leased Spare
Engines, provided, however, that the rate for such Leased Spare Engines that are
not subject to an Eligible Lease for more than one hundred eighty (180) days
shall be reduced to thirty-five percent (35%);
 
(c)           sixty-five percent (65%) of the Net Book Value for Saab 340B Plus
Aircraft, provided, however, that the rate for such Saab manufactured Aircraft
that are not subject to an Eligible Lease for more than one hundred eighty (180)
days shall be reduced to zero percent (0%);
 
(d)           sixty percent (60%) of the Net Book Value of all Other Saab
Aircraft, provided, however, that the rate for such Other Saab Aircraft that are
not subject to an Eligible Lease for more than one hundred eighty (180) days
shall be reduced to zero percent (0%);
 
(e)           fifty percent (50%) of the Appraised Value of Fokker 50 Aircraft,
provided, however, that the rate for such Fokker 50 Aircraft that are not
subject to an Eligible Lease for more than one hundred eighty (180) days shall
be reduced to zero percent (0%); and
 
(f)           thirty percent (30%) of the Appraised Value of Fokker 100
Aircraft, provided, however, that the rate for such Fokker 100 Aircraft that are
not subject to an Eligible Lease for any period of time shall be reduced to zero
percent (0%).
 
"Affiliate" means, with respect to any Person, another Person that, directly or
indirectly, Controls, or is Controlled by or is under common Control with such
other Person.  For the purpose of this definition, "Control" or "Controlled"
means the possession, directly or indirectly, of the power to direct or cause
the direction of its management or policies, whether through the ownership of
voting securities, by contract or otherwise.
 
"Agent" means Union Bank, N.A. when acting in its capacity as Agent under any of
the Loan Documents, or any successor Agent.
 
"Agreement" means this Second Amended and Restated Loan and Security Agreement,
as the same may, from time to time, be amended, supplemented, modified or
restated.
 
"Aircraft" means each aircraft purchased by Borrower described in a Mortgage,
together with any and all Parts (including Engines) which are either
incorporated or installed in or attached to such aircraft’s airframe or required
to be subject to the lien and security interest of such Mortgage.
 
"Alternative Dispute Resolution Agreement" means one or more Alternative Dispute
Resolution Agreement(s) executed by Agent, each Lender, and Borrower in
connection with this Agreement, the A&R Loan Agreement and the Original
Agreement, as applicable.
 
"Applicable Base Rate" means the percentage as calculated in Section 2.2.1(a).
 
"Applicable Base Rate Margin" means the percentage determined by reference to
Table 1 in Section 2.2.1(c) of this Agreement.
 
"Applicable Law" means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, and all orders and decrees of all
courts and arbitrators in proceedings or actions to which the Person in question
is a party or by which it or its properties are bound.
 
"Applicable LIBOR Margin" means the percentage determined by reference to Table
1 in Section 2.2.1(c) of this Agreement.
 
"Applicable LIBOR Rate" means the percentage as calculated in Section 2.2.1(b).
 
"Applicable Unused Line Fee Percentage" means one half of one percent (0.50%).
 
 
- 2 -

--------------------------------------------------------------------------------

 
"Appraisal" means a "desktop appraisal" (i.e., an appraisal without a physical
inspection of such Equipment), or, if a Default exists, such other type of
appraisal (e.g., extended desktop, visual inspection) as shall be required by
Agent, of an item of Equipment to determine the Appraised Value of such
Equipment, performed by an Appraiser retained by Agent on behalf of the Lenders.
 
"Appraised Value" means, with respect to an item of Equipment, an amount as
determined by the Appraiser to be the fair market value as set forth in the most
recent Appraisal pursuant to Section 8.1.6 or, with respect to an item of
Equipment being added to the Borrowing Base after submission of an annual
Appraisal, an individual Appraisal of such item of Equipment.
 
"Appraiser" means (i) ASCEND – Flight Global Advisory Service, (ii) any other
independent appraiser acceptable to Agent that is a member of the International
Society of Transport Aircraft Trading ("ISTAT") (or if ISTAT ceases to exist,
any similar professional aircraft appraiser organization that is acceptable to
Agent).
 
"APU" means, whether or not installed on an airframe, the auxiliary power unit
of the manufacture and model described in any Mortgage, together with any and
all modules and Parts which are either incorporated or installed from time to
time in or attached to such APU.
 
"Assets" means all of Borrower's assets and property, whether now existing or
owned or hereafter created or acquired, and wherever located, including, but not
limited to:
 
(a)           all accounts, chattel paper (including tangible and electronic
chattel paper), contract rights, deposit accounts, documents (including
negotiable documents), equipment (including the Equipment and all accessions and
additions thereto, including at any time all Propellers, APUs and Landing Gear,
and all parts, components, equipment, instruments, appliances, avionics, radio
and radar devices, cargo handling systems and loose equipment that are at such
time incorporated or installed in or attached thereto or to an Aircraft or
Engine), general intangibles (including payment intangibles and software), goods
(including fixtures), instruments (including promissory notes), inventory
(including all goods held for sale or lease or to be furnished under a contract
of service, and including returns and repossessions), investment property
(including securities and securities entitlements), leases, letter of credit
rights, money, and all of Borrower's books and records with respect to any of
the foregoing, and the computers and equipment containing said books and
records;
 
(b)           all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the forgoing, or any parts thereof
or any underlying or component elements of any of the forgoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Agent to sue in its own name and/or in the
name of the Borrower for past, present and future infringements of copyright;
 
(c)           all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Agent to sue in its own name and/or in the name of the Borrower for past,
present and future infringements of trademark;
 
(d)           all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Borrower is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Borrower
and/or in the name of Agent for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
 
(e)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.
 
“ATR Aircraft” means the ATR 42 series and ATR 72 series aircraft manufactured
by Aerei da Trasporto Regionale.
 
"Authorized Party" means each Person identified in Section 2.14.
 
"Authorized Signatory" means (i) with respect to any Compliance Certificates
delivered to Agent hereunder, (a) the chief executive officer, (b) the
president, or (c) the chief financial officer or deputy financial officer, in
each case of Borrower, and (ii) with respect to all other documents required to
be executed by Borrower and delivered to Agent and/or Lenders hereunder, each of
the foregoing persons or such other senior personnel of Borrower as may be duly
authorized and designated in writing by Borrower to execute documents,
agreements, and instruments on behalf of Borrower and to pledge Borrower's real
and personal property.
 
 
- 3 -

--------------------------------------------------------------------------------

 
"Aviation Authority" means the FAA, the Joint Airworthiness Authorities of the
European Union /European Aviation Safety Agency and/or any other governmental
authority which, from time to time, has control or supervision of civil aviation
or has jurisdiction over the airworthiness, operation and/or maintenance of an
item of Equipment.
 
"Bankruptcy Code" means the Bankruptcy Code (11 U.S.C. Sections 101 etseq.).
 
"Base Rate" shall have the meaning ascribed thereto in Section 2.2.1(a).
 
"Base Rate Loans" means a Revolving Loan which Borrower requests to be made as a
Base Rate Loan or a Revolving Loan which is reborrowed as, or converted to, a
Base Rate Loan, in accordance with the provisions of Sections 2.1.2 and
2.1.4(b).
 
"Beneficial Interest" means a beneficial interest in a trust which owns one or
more items of Equipment.
 
"Beneficial Interest Pledge Agreement" means a Beneficial Interest Pledge
Agreement, to be entered into among Borrower, Owner Trustee, and Agent, whereby
Borrower pledges to Agent, as security for certain obligations under this
Agreement, all of the beneficial interest of Borrower, as beneficial owner under
a particular Trust Agreement.
 
"Books and Records" means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
accounting books and records, financial statements (actual and pro forma), and
filings with Governmental Authorities.
 
“Bombardier Aircraft” means the deHavilland Dash - 6 and Dash-8 series aircraft,
and Canadair Regional Jets Series 700, 705, 900 and 1000 series aircraft
manufactured by Bombardier Aerospace.
 
"Borrowing Availability" means, at any time, the lesser of (a) the Maximum
Amount, or (b) the Borrowing Base Availability.
 
"Borrowing Base" means, at any time, an amount equal to the sum of the Advance
Rate as applied to each item of Equipment included in Eligible Collateral. 
 
"Borrowing Base Availability" means, at any time, an amount equal to (a) the
Borrowing Base shown on the Borrowing Base Certificate most recently delivered
by Borrower to Agent and on other information available to Agent less (b) the
sum of (i) the amount then outstanding under the Credit Facility plus (ii) the
total amount of any deferred rent and maintenance reserves due to the Borrower
from any Lessee or former Lessee plus (iii) the lesser of (y) five million
dollars ($5,000,000.00) or (z) the amount reflected on the Company's balance
sheet as "Maintenance Reserves and Accrued Costs" as of the date of measurement.
 
"Borrowing Base Certificate" means a certificate in the form attached hereto as
Exhibit A.
 
"Borrowing Base Deficiency" means, at any time, the amount, if any, by which the
aggregate amount of any Loans then outstanding exceeds the Borrowing Base
Availability.
 
"Borrowing Notice" means a written request for a Loan substantially in the form
of Exhibit B signed by an Authorized Signatory of Borrower and properly
completed to provide all information required to be included therein.
 
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close, and
in reference to LIBOR Loans means a Business Day that is also a day on which
banks in the city of London are open for interbank or foreign exchange
transactions.
 
"Cape Town Convention" means the official English language texts of the
"Convention on International Interests in Mobile Equipment" and the "Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment", both of which were signed in Cape Town, South
Africa on November 16, 2001, and including the Regulations for the International
Registry and the Procedures for the International Registry, as promulgated
thereunder.
 
"Cape Town Eligible Lease" means those certain Leases which create International
Interests under the Cape Town Convention.
 
"Capital Lease Obligations" means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.
 
"Cash" means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.
 
 
- 4 -

--------------------------------------------------------------------------------

 
"Cash Equivalents" means, when used in connection with any Person, that Person's
Investments in:
 
(a)           Government Securities due within one year after the date of the
making of the Investment;
 
(b)           readily marketable direct obligations of any State of the United
States of America or any political subdivision of any such State or any public
agency or instrumentality thereof given on the date of such Investment a credit
rating of at least AA by Moody's Investors Service, Inc. or AA by Standard &
Poor's Rating Group (a division of McGraw Hill, Inc.), in each case due within
one year from the making of the Investment;
 
(c)           certificates of deposit issued by, bank deposits in, Eurodollar
deposits through, bankers' acceptances of, and repurchase agreements covering
Government Securities executed by Lender or any bank incorporated under the
Applicable Law of the United States of America, any State thereof or the
District of Columbia and having on the date of such Investment combined capital,
surplus and undivided profits of at least $250,000,000, or total assets of at
least $5,000,000,000, in each case due within one year after the date of the
making of the Investment;
 
(d)           certificates of deposit issued by, bank deposits in, Eurodollar
deposits through, bankers' acceptances of, and repurchase agreements covering
Government Securities executed by Lender or any branch or office located in the
United States of America of a bank incorporated under the Applicable Law of any
jurisdiction outside the United States of America having on the date of such
Investment combined capital, surplus and undivided profits of at least
$500,000,000, or total assets of at least $15,000,000,000, in each case due
within one year after the date of the making of the Investment;
 
(e)           repurchase agreements covering Government Securities executed by a
broker or dealer registered under Section 15(b) of the Securities Exchange Act
of 1934, as amended, having on the date of the Investment capital of at least
$50,000,000, due within ninety (90) days after the date of the making of the
Investment; provided that the maker of the Investment receives written
confirmation of the transfer to it of record ownership of the Government
Securities on the books of a "primary dealer" in such Government Securities or
on the books of such registered broker or dealer, as soon as practicable after
the making of the Investment;
 
(f)           readily marketable commercial paper or other debt securities
issued by corporations doing business in and incorporated under the Applicable
Law of the United States of America or any State thereof or of any corporation
that is the holding company for a bank described in clause (c) or (d) above
given on the date of such Investment a credit rating of at least P 1 by Moody's
Investors Service, Inc. or A 1 by Standard & Poor's Rating Group (a division of
McGraw Hill, Inc.), in each case due within one year after the date of the
making of the Investment;
 
(g)           "money market preferred stock" issued by a corporation
incorporated under the Applicable Law of the United States of America or any
State thereof (i) given on the date of such Investment a credit rating of at
least AA by Moody's Investors Service, Inc. and AA by Standard & Poor's Rating
Group (a division of McGraw Hill, Inc.), in each case having an investment
period not exceeding fifty (50) days or (ii) to the extent that investors
therein have the benefit of a standby letter of credit issued by Lender or a
bank described in clauses (c) or (d) above; provided that (y) the amount of all
such Investments issued by the same issuer does not exceed $5,000,000 and
(z) the aggregate amount of all such Investments does not exceed $15,000,000;
 
(h)           a readily redeemable "money market mutual fund" sponsored by a
bank described in clause (c) or (d) hereof, or a registered broker or dealer
described in clause (e) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (g) hereof and given on the date of such Investment a credit
rating of at least AA by Moody's Investors Service, Inc. and AA by Standard &
Poor's Rating Group (a division of McGraw Hill, Inc.); and
 
(i)           corporate notes or bonds having an original term to maturity of
not more than one year issued by a corporation incorporated under the Applicable
Law of the United States of America, or a participation interest therein;
provided that (i) commercial paper issued by such corporation is given on the
date of such Investment a credit rating of at least AA by Moody's Investors
Service, Inc. and AA by Standard & Poor's Rating Group (a division of McGraw
Hill, Inc.), (ii) the amount of all such Investments issued by the same issuer
does not exceed $5,000,000 and (iii) the aggregate amount of all such
Investments does not exceed $15,000,000.
 
"Change in Control" means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d 3(a)(1) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 20% or
more of the ownership interests in Borrower, (b) Borrower consolidates with or
merges into another Person or conveys, transfers or leases its properties and
assets substantially as an entirety to any Person or any Person consolidates
with or merges into Borrower, in either event pursuant to a transaction in which
the ownership interests in Borrower are changed into or exchanged for cash,
securities or other property, with the effect that any Unrelated Person becomes
the beneficial owner, directly or indirectly, of 20% or more of ownership
interests in Borrower or that the Persons who were the holders of ownership
interests in Borrower immediately prior to the transaction hold less than 80% of
the interests of the surviving entity after the transaction, (c) any change in
an executive officer of Borrower (provided no change in control shall occur upon
the death or incapacitation of an executive officer), (d) Borrower ceases to be
managed by JMC pursuant to the JMC Management Agreement, or (e) a "change in
control" as defined in any document governing Indebtedness of Borrower which
gives the holders of such Indebtedness the right to accelerate or otherwise
require payment of such Indebtedness prior to the maturity date thereof.  For
purposes of the foregoing, the term "Unrelated Person" means any Person other
than (i) any Affiliate of any thereof and members of the immediate family of any
thereof,  (ii) a Subsidiary of Borrower or (iii) an employee stock ownership
plan or other employee benefit plan covering the employees of Borrower and its
Subsidiaries.
 
"Charges" means all Federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, assessments, charges, liens, and all additional charges,
interest, penalties, expenses, claims or encumbrances upon or relating to
(a) the Collateral, (b) the Obligations, (c) the employees, payroll, income or
gross receipts of Borrower, (d) the ownership or use of any assets by Borrower,
or (e) any other aspect of Borrower's business.
 
"Chattel Paper" means all "chattel paper," as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, but excluding
Leases.
 
"Claim" means any and all suits, actions, or proceedings in any court or forum,
at law, in equity or otherwise; costs, fines, deficiencies, or penalties;
asserted claims or demands by any Person; arbitration demands, proceedings or
awards; damages, losses, liabilities and expenses (including reasonable
attorneys' fees and disbursements and other costs of collection, defense or
appeal); enforcement of rights and remedies; or criminal, civil or regulatory
investigations.
 
"Closing Date" means the time and Business Day on which the conditions set forth
in Section 4.1 are satisfied or waived.
 
"Collateral" means all of the collateral covered by the Collateral Documents.
 
"Collateral Documents" means, collectively, all of those documents set forth in
Section 3.1, including without limitation the following and any agreements,
documents, and instruments executed, filed or registered in connection
therewith:  this Agreement, to the extent it constitutes a security agreement,
the Mortgage, the Owner Trustee Mortgage, UCC financing statements, a Beneficial
Interest Pledge Agreement (if any), an Owner Trustee Guaranty (if any), and such
other agreements, pledges and security instruments, and all amendments thereto,
instruments and documents as Agent may reasonably require pursuant to this
Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
"Commitment Assignment and Acceptance" means a commitment assignment and
acceptance substantially in the form of Exhibit C.
 
"Compliance Certificate" means a Compliance Certificate in the form attached
hereto as Exhibit D signed by an Authorized Signatory.
 
"Contract" means, individually and collectively, all contracts, leases,
undertakings, and agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which any Person may now or hereafter have
any right, title or interest, including any agreement relating to the terms of
payment or the terms of performance of any Account.
 
"Contracting State" shall have the meaning given to such term under Article 4 of
the Cape Town Convention.
 
"Contractual Obligation" means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its property is bound.
 
"Credit Facility" means the revolving credit facility provided hereunder in
respect of the Revolving Loans and the Swing Line Loans.
 
"Custodial Agreement" means an agreement pursuant to which a Person is acting as
custodian for Borrower with respect to original "chattel paper" or such other
documents as may be addressed under such agreement.
 
"Custodian" means any custodian under the Custodial Agreement.
 
"Debt Service Coverage Ratio" shall have the meaning given such term in
Section 6.15.3.
 
"Default" means any event which, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
"Default Rate" means (i) for all then outstanding and any future Base Rate
Loans, a per annum default rate equal to the Applicable Base Rate plus two
percent (2.0%), and (ii) for all then outstanding LIBOR Loans, a per annum
default rate equal to the Applicable LIBOR Rate plus two percent (2.0%), which
Default Rate with respect to any LIBOR Loans shall be in effect until the end of
the LIBOR Loan Period, at which time (provided an Event of Default is then
continuing) any such LIBOR Loan(s) shall automatically convert to Base Rate
Loan(s) and accrue interest at the Default Rate set forth herein for Base Rate
Loans.
 


 
"Distribution" means, with respect to any shares of capital stock or membership
interests or any warrant or option to purchase an equity security or other
equity security issued by a Person, (a) the retirement, redemption, purchase or
other acquisition for Cash or for Property by such Person of any such security,
(b) the declaration or (without duplication) payment by such Person of any
dividend in Cash or in Property on or with respect to any such security, (c) any
Investment by such Person in the holder of 5% or more of any such security if a
purpose of such Investment is to avoid characterization of the transaction as a
Distribution and (d) any other payment in Cash or Property by such Person
constituting a distribution under Applicable Law with respect to such security.
 
"Documents" means all "documents," as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.
 
"Dollars" means lawful currency of the United States.
 
"EBITDA" means Net Income (Loss), plus (a) Interest Expense, (b) depreciation,
(c) tax expense, (d) amortization, and (e) Permitted Aircraft Disposition
Charges (if any), calculated based on the trailing consecutive twelve (12) month
period.
 
"Eligible Asset" means, at any time, an item of Equipment that meets the
following criteria:
 
(a)           the purchase price of which has been paid in full and it is not
subject to any other financing;
 
(b)           as to which an Equipment Owner or Lessor has good and marketable
title, and on which Agent has a fully perfected first priority Lien and which is
not subject to any other Lien other than Permitted Liens;
 
(c)           as to which, if owned by Owner Trustee, the Borrower shall have
executed and delivered to Agent a Beneficial Interest Pledge Agreement covering,
among other things, the Borrower's Beneficial Interest in the owner trust which
owns such item(s) of Equipment and/or Lease, and as to which the Owner Trustee
shall have executed and delivered to Agent an (x) Owner Trustee Mortgage
covering, among other things, such  items of Equipment and/or Lease, (y) a Trust
Agreement and (z) an Owner Trustee Guaranty;
 
(d)           as to which the Equipment Owner or Lessor shall have executed and
delivered to Agent and/or filed (i) a Mortgage covering, among other things,
such items of Equipment and/or Lease and (ii) the other documentation required
in respect of Equipment;
 
(e)           with respect to items of Equipment, it has not suffered an Event
of Loss, it is being used solely for lawful purposes and in the ordinary course
of business of the Equipment Owner; and
 
(f)           in the case of Equipment subject to Lease, it is insured against
loss by either the Equipment Owner or the Lessee in accordance with this
Agreement and industry practice.
 
 
- 6 -

--------------------------------------------------------------------------------

 
"Eligible Assignee" means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having total assets of
$1,000,000,000 or more, (d) any (i) savings bank, savings and loan association
or similar financial institution or (ii) insurance company engaged in the
business of writing insurance which, in either case (A) has total assets of
$1,000,000,000 or more, (B) is engaged in the business of lending money and
extending credit under Credit Facility substantially similar to those extended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank and
(e) any other financial institution (including a mutual fund or other fund)
having total assets of $1,000,000,000 or more which meets the requirements set
forth in subclauses (B) and (C) of clause (d) above; provided that each Eligible
Assignee must either (aa) be organized under the laws of the United States of
America, any State thereof or the District of Columbia or (bb) be organized
under the laws of the Cayman Islands or any country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of such a country, and (i) act hereunder through a branch, agency or
funding office located in the United States of America and (ii) be exempt from
withholding of tax on interest and deliver the documents related thereto
pursuant to Section 12.17.
 
"Eligible Collateral" means (i) Equipment included in the Collateral which is
subject to an Eligible Lease or (ii) Equipment included in the Collateral which
is an Eligible Asset not subject to a lease.  In order to be Eligible
Collateral, Agent shall possess a first priority security interest in said
Collateral to secure the payment, promptly when due, and the punctual
performance of all of the liabilities in connection therewith that is (a)
electronically recorded on the International Registry (Cape Town Convention),
(b) filed with the FAA in the case of (1) any Aircraft that are registered with
the FAA and (2) all Engines, whether attached to an Aircraft or a Leased Spare
Engine and (c) thereafter, promptly, to the satisfaction of Agent, and as soon
as practical and in any event within one hundred and eighty (180) days following
registration with the International Registry, perfected through all additional
required local foreign jurisdiction security conventions (if any), to secure the
payment, promptly when due.
 
"Eligible Lease" shall mean a lease for Equipment to an unaffiliated Person in
which:
 
(a)           Borrower is the lessor of the Equipment;
 
(b)           the lease arose in the ordinary course of business of Borrower;
 
(c)           the Equipment has been delivered to the Lessee and is currently
subject to the lease;
 
(d)           neither the lease nor the Equipment is subject to any currently
outstanding assignment, claim, lien, security interest or other limitation on
the absolute title of Borrower;
 
(e)           the lease payments and maintenance reserves are not more than
ninety (90) days past due with respect to any payment required thereby;
 
(f)           the lease is freely assignable by the Lessor (with any notices or
consents required in connection therewith having been previously obtained, and
subject to any lease requirements concerning the net worth of the assignee) and
prohibits assignment in whole or in part by the Lessee thereof without the prior
written consent of Lessor;
 
(g)           the lease and the Equipment being leased constitute Collateral;
 
(h)           the remaining lease term at the time of  entry into the pool of
Eligible Collateral is for a period of ten years or less;
 
(i)           it is a triple net contract and with respect to which the Lessee
thereunder is responsible for all payments in connection therewith, including,
but not limited to, payment of all taxes (including sales and use taxes),
insurance and maintenance expenses (or payment of maintenance reserves in lieu
thereof) and all other expenses pertaining to the assets subject thereto;
 
(j)           it is a non-cancelable lease and provides that the Lessee's
obligations thereunder are absolute and unconditional and which obligations are
not, either pursuant to the terms of such Lease or otherwise, subject to
contingencies, defense, deduction, set-off, reduction, claim or counterclaim of
any kind whatsoever and as to which no defenses, deductions, set offs,
reductions, claims or counterclaims exist or have been asserted by the Lessee or
anyone on its behalf and the Borrower has no obligations thereunder, including,
without limitation, any service or maintenance of the related Equipment, other
than the obligation to sell, lease or finance the Equipment and grant a covenant
of quiet enjoyment to such Lessee; provided, however, that (i) in the case of
leases with terms of less than twelve months in which Borrower may be
responsible for maintenance and (ii) Borrower may assume the obligation to pay
some or all of the cost of engine overhaul, airworthiness directives or
manufacturer or government ordered modifications required during the term of the
Lease, so long as the Lease states that such obligation is solely that of
Borrower and imposes no obligation on the Lenders, in their capacity as lenders
to Borrower, and Lessee's only remedy for breach of the obligation is an
independent action against Borrower as Lessor, and Lessee waives any and all
right to offset such obligation against lease payments owed Borrower;
 
(k)           the Lessee is not a resident of, and the Equipment will not be
subject to the laws of any, foreign jurisdiction in which, in the sole
determination of Agent, the ability of Agent to perfect a first priority
security interest in the Equipment is unsatisfactory or the ability of Agent to
foreclose upon the Equipment and receive possession to or sell said Equipment is
unsatisfactory;
 
(l)           with respect to which the Borrower's books and records are
accurate, complete and genuine;
 
(m)           it requires the Lessee to comply with all maintenance, return,
alteration, replacement, pooling and sublease conditions as typically found in
leases for similar types of aircraft, engines or equipment and as necessary to
maintain at all times the airworthiness certification and serviceability status
of the related Equipment pursuant to all applicable governmental and regulatory
requirements;
 
(n)           it requires the Lessee to provide liability insurance, all risk
ground and flight coverage for damage or loss of the related Equipment, and war
risk insurance (if applicable), and with respect to which Agent is named as loss
payee;
 
(o)           it requires the Lessee to provide confiscation and expropriation
insurance, with deductibles that are acceptable to Agent, for Equipment operated
(x) on routes with respect to which it is customary for air carriers flying
comparable routes to carry such insurance or (y) in any area designated by
companies providing such coverage as a recognized or threatened war zone or area
of hostilities or an area where there is a substantial risk of confiscation or
expropriation, unless Agent has confirmed in writing to the Borrower that, based
on Agent’s assessment of the credit quality of the Lessee and Lessee’s ability
to self-insure against such risk and Agent’s assessment of the magnitude of the
risk of such loss based on its conclusion regarding the government having
jurisdiction over the collateral, such insurance is not necessary;
 
(p)           the Lessee is not based in, and the Lease requires that the
related Equipment not be operated in, unless appropriate insurance as determined
by Agent is obtained, any country or any jurisdiction, that would not be covered
by or would void any insurance coverage required hereunder, or any country which
is subject to any United States, the European Union or United Nations sanctions
or the lease to which would violate United States law, rule or regulation or
other restrictions;
 
(q)           the sole original of which is in the possession of Agent or
Custodian, or,  with respect to chattel paper, if there shall be more than one
original, then the sole counterpart which shall constitute "chattel paper" for
purposes of perfection by possession under the UCC shall be in the possession of
Agent; and
 
(r)           the Lessee under which is not a Subsidiary, employee, agent or
other Affiliate of the Borrower;
 
provided, that all of the leases set forth on Schedule 1.1a as of the Closing
Date are Eligible Leases.
 
 
- 7 -

--------------------------------------------------------------------------------

 
"Embraer Aircraft" means Embraer 175, 190 and 195 series aircraft manufactured
by Embraer S.A.
 
"Environmental Liabilities and Costs" means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages, costs and
expenses that relate to any health or safety condition regulated under any
Environmental Law or in connection with any other environmental matter or
Release, threatened Release, or the presence of any Hazardous Material.
 
"Engine" means each engine described in any Mortgage (each of which has 550 or
more rated takeoff horsepower or the equivalent of such horsepower), together
with any and all Parts which are either incorporated or installed in or attached
to such engine or required to be subject to the lien and security interest of
such Mortgage.
 
"Equipment" means new and used regional Aircraft, including the attached Engines
thereto and new and used Leased Spare Engines.  The Aircraft or the Engine, as
applicable, shall have been manufactured within twenty eight (28) years
immediately preceding the date in question, shall be in good working order
immediately or within a reasonable period of time, as determined by Agent, and
shall be usable for commercial flight purposes immediately or within a
reasonable period of time, as determined by Agent; provided the Aircraft and
Engines set forth in Schedule 1.1b shall be included in the definition of
"Equipment".
 
"Equipment Owner" means the Borrower or Owner Trustee.
 
"ERISA" means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
which is a member of a "controlled group of corporations," a group of trades or
businesses under "common control," or an "affiliated service group," which
includes Borrower within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986.
 
"Event of Default" means any of the events specified in Section 9.1.
 
"Event of Loss" means:
 
(a)           if an item of Equipment is not subject to a Lease, any of the
following events:
 
(i)           the actual or constructive total loss of such item of Equipment or
the agreed or compromised total loss of such item of Equipment;
 
(ii)           its destruction, damage beyond economic repair or being rendered
permanently unfit for normal use for any reason whatsoever; and
 
(iii)           any capture, condemnation, confiscation, requisition, purchase,
seizure or forfeiture of, or any taking for use or of title to, such item of
Equipment, in each case, that shall have resulted in the loss of possession or
title of such item of Equipment by the Lessor (other than a requisition for use
for not more than one hundred eighty (180) days by the United States Government)
or
 
(b)           if an item of Equipment is subject to a Lease, any events defined
as an "Event of Loss," "Casualty Occurrence" or similar term in such Lease.
 
(c)           For purposes of this Agreement, the date that an Event of Loss is
deemed to have occurred shall be as follows:
 
(i)           if an item of Equipment is not subject to a Lease,
 
(x) in the event of an actual loss of such item of Equipment, on the date of
such loss;
 
(y) in the event of damage which results in a constructive or compromised or
arranged total loss of such item of Equipment, on the date of the event giving
rise to such damage;
 
(z) in the case of an Event of Loss referred to in clause (a)(ii) above, on the
date of the occurrence of such event, or
 
(ii)           if an item of Equipment is subject to a Lease, at such times as
are set forth in such Lease of such item of Equipment for the foregoing events.
 
In no event will the Event of Loss date be later than the earlier to occur of
(i) the Borrower’s or Agent’s (as applicable) receipt of insurance proceeds in
respect of such Equipment or (ii) the date that is ninety (90) days after the
date of such loss, damage or destruction.
 
"FAA" means the Federal Aviation Administration or any Governmental Authority
succeeding to the functions thereof.
 
"Federal Funds Rate" means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, "H.15(519)") for such date opposite the caption "Federal Funds
(Effective)".  If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the "Composite 3:30 p.m.
Quotation") for such date under the caption "Federal Funds Effective Rate".  If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by Agent.  For purposes of this Agreement, any change in the Base Rate
due to a change in the Federal Funds Rate shall be effective as of the opening
of business on the effective date of such change.
 
 
- 8 -

--------------------------------------------------------------------------------

 
"Field Examination" means an inspection and/or audit of the Borrower, which
Field Examination may be conducted at Agent's direction by Agent and any of its
officers, employees, and agents.   The Field Examination may include, without
limitation, the review, audit, Appraisal, physical verification, and such other
reviews of the Equipment and Borrower's books and records in connection
therewith as shall be deemed appropriate by Agent in its sole discretion.
 
"Financial Statements" means the income statement, balance sheet and statement
of cash flows of Borrower and its Subsidiaries and of JMC, internally prepared
for each Fiscal Quarter and, with respect to JMC, internally prepared for each
Fiscal Year, and, with respect to Borrower and its Subsidiaries, audited for
each Fiscal Year, in each case prepared in accordance with GAAP including the
notes and schedules thereto.
 
"Fiscal Quarter" means any of the quarterly accounting periods of Borrower or
JMC, specifically ending March 31, June 30, September 30, and December 31 of
each year.
 
"Fiscal Year" means the twelve (12) month fiscal period of Borrower or JMC
ending December 31 of each year.  Subsequent changes of the Fiscal Year of
Borrower and/or JMC shall not change the term "Fiscal Year" unless Agent shall
consent in writing to such change.
 
“Fokker 50” means the fifty passenger turboprop aircraft manufactured by Fokker
Aircraft.
 
“Fokker 100” means the one hundred seat jet aircraft manufactured by Fokker
Aircraft.
 
"Funded Debt" shall mean, as of the last day of any Fiscal Quarter, all
indebtedness, liabilities, and obligations, now existing or hereafter arising,
for money borrowed by Borrower whether or not evidenced by any note, indenture,
or agreement (including, without limitation, the Notes and any indebtedness for
money borrowed from an Affiliate), as determined in accordance with GAAP,
consistently applied.
 
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
 
"Governmental Authority" means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, including any Aviation Authority, or
(c) any court or administrative tribunal of competent jurisdiction.
 
"Government Securities" means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.
 
"Guaranteed Indebtedness" means, with respect to any Person, any obligation of
such Person guaranteeing any indebtedness, lease, dividend, or other obligation
("primary obligations") of any other Person (the "primary obligor") in any
manner, including any obligation or arrangement of such Person (a) to purchase
or repurchase any such primary obligation, (b) to advance or supply funds
(1) for the purchase or payment of any such primary obligation, or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet condition of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation, or (d) to
indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any "Guaranteed Indebtedness" at any time shall be
deemed to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is made, and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness; or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
 
"Hazardous Material" means any substance, material or waste, the generation,
handling, storage, treatment or disposal of which is regulated by any
Governmental Authority, or forms the bases of liability now or hereafter under,
any Environmental Law in any jurisdiction in which Borrower has owned, leased,
or operated real property or disposed of hazardous materials.
 
"Indebtedness" means:  (a) with respect to Borrower, the Obligations; (b) all
indebtedness of Borrower for borrowed money or for the deferred purchase price
of property or services (including reimbursement and all other obligations with
respect to surety bonds, letters of credit and bankers' acceptances, whether or
not matured); (c) all obligations evidenced by notes, bonds, debentures or
similar instruments; (d) all indebtedness created or arising under any
conditional sale or other title retention agreements with respect to property
acquired by Borrower (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) all Capital Lease Obligations; (f) all Guaranteed
Indebtedness; (g) all Indebtedness referred to in clauses (b), (c), (d), (e)
or (f) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; (h) all liabilities under Title IV of ERISA; (i) the net present
value of the non-cancelable payments owed by Borrower as lessee under any lease
which is qualified as an operating lease in accordance with GAAP for engines,
aircraft and engine parts, using a 10% discount rate; (j) all obligations under
Interest Rate Protection Agreements, and (k) all obligations with respect to
deposits or maintenance reserves to the extent not supported by cash reserved
specifically therefor; provided, however, that the term Indebtedness shall not
include trade accounts payable within ninety (90) days of the date the
respective goods are delivered or the respective services are rendered.
 
 
- 9 -

--------------------------------------------------------------------------------

 
"Indemnified Person" means Agent, Swing Line Lender and each Lender and each of
the foregoing parties' respective Affiliates and their officers, directors,
employees, agents and advisors.
 
"Instruments" means all "instruments," as such term is defined in the UCC, now
owned or hereafter acquired by Borrower, wherever located, including all
certificated securities and all notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
 
"Intellectual Property" means all of the following now owned or hereafter
acquired by Borrower:  (a) patents, trademarks, trade dress, trade names,
service marks, copyrights, trade secrets and all other intellectual property or
Licenses thereof; and (b) all Proceeds of the foregoing.
 
"Interest Coverage Ratio" shall have the meaning given such term in Section
6.15.2.
 
"Interest Expense" means, with respect to any fiscal period, the consolidated
interest expense of Borrower and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied, as reported in Borrower's financial
statements filed with the SEC (but excluding gains and losses from fair value of
derivative charges, whether or not included in other comprehensive income or net
income).
 
"Interest Rate Protection Agreement" means a written agreement between Borrower
and one or more of the Lenders providing for "swap", "cap", "collar" or other
interest rate protection with respect to any Indebtedness.
 
"International Interest" shall have the meaning given to such term in the Cape
Town Convention.
 
"International Registry" shall have the meaning given to such term in the Cape
Town Convention.
 
"Investment" means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person.  The amount of any Investment shall be the amount
actually invested (minus any return of capital with respect to such Investment
which has actually been received in Cash or has been converted into Cash),
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
"JMC" means JetFleet Management Corp., a California corporation.
 
"JMC Management Agreement" means that certain Amended and Restated Management
Agreement (the "Management Agreement") between Borrower and JMC entered into as
of April 23, 1998, as amended, or any successor agreement thereto.
 
"Landing Gear" means, whether or not installed on an airframe, each landing
gear, (nose gear and main gear), together with any and all modules and Parts
which are either incorporated or installed from time to time in or attached to
such Landing Gear.
 
"Lease" means, with respect to an item of Equipment, any written lease
agreement, general terms agreement other similar arrangement, as may be in
effect between a Lessor, including an Equipment Owner, and a Lessee, as such
agreement or arrangement may be amended, modified, extended, supplemented,
assigned or novated from time to time in accordance with the terms thereof and
the Loan Documents.
 
"Leased Spare Engine" means an Engine that is not attached to an airframe and
leased by Lessor to  Lessee as a standalone engine for installation on an
airframe or as a spare.
 
"Lender" means each Lender named in Schedule 2.1 and each other party that may
be named a "Lender" under this Agreement.
 
"Lender Commitment Amount" means the amount of funds a Lender has committed to
advance to Borrower pursuant to the terms hereof, such amount calculated at any
time by taking the product of such Lender's Pro Rata Share and the Revolving
Commitment.
 
"Lessee" means the lessee of Equipment subject to a Lease.
 
"Lessor" means any Equipment Owner party to a Lease as lessor.
 
"LIBOR" means, for any LIBOR Loan Period, the rate determined by Agent to be the
per annum rate (rounded upward to the nearest one-hundredth of one
percent (1/100%)) at which deposits in immediately available funds and in lawful
money of the United States would be offered to Agent by reference to the British
Bankers' Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by Agent that has been nominated by the British
Banker's Association as an authorized information vendor for the purpose of
displaying such rates) at approximately 11:00 a.m. (London time) two (2)
Business Days before the first day of such LIBOR Loan Period, in an amount equal
to the principal amount of, and for a length of time equal to the LIBOR Loan
Period for, the LIBOR Loan sought by Borrower.
 
"LIBOR Basis" means a per annum interest rate equal to the quotient of (a) LIBOR
divided by (b) one minus the LIBOR Reserve Percentage, stated as a decimal.  The
LIBOR Basis shall be rounded upward to the nearest one-sixteenth of one
percent (1/16%) and, once determined, shall remain unchanged during the
applicable LIBOR Loan Period, except for changes to reflect adjustments in the
LIBOR Reserve Percentage.
 
 
- 10 -

--------------------------------------------------------------------------------

 
"LIBOR Loan" means a Revolving Loan that Borrower requests to be made as a LIBOR
Loan or that is reborrowed as, or converted to, a LIBOR Loan, in each case in
accordance with the provisions of Section 2.1.4.
 
"LIBOR Loan Period" means, for each LIBOR Loan, each one (1), two (2), three (3)
or six (6) month period (or such other longer or shorter period as approved by
Lenders), as selected by Borrower pursuant to Section 2.1.4, during which LIBOR
applicable to such LIBOR Loan shall remain unchanged; provided, that (a) any
applicable LIBOR Loan Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such LIBOR Loan
Period shall end on the immediately preceding Business Day, (b) any applicable
LIBOR Loan Period which begins on a day for which there is no numerically
corresponding day in the calendar month during which such LIBOR Loan Period is
to end shall (subject to clause (a) above) end on the last day of such calendar
month, and (c) no LIBOR Loan Period shall extend beyond the Maturity Date.
 
"LIBOR Reserve Percentage" means the percentage in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System as
the maximum reserve requirement applicable with respect to Eurocurrency
Liabilities (as that term is defined in Regulation D), whether or not any Lender
has any Eurocurrency Liabilities subject to such reserve requirement at that
time.  The LIBOR Basis for any LIBOR Loan shall be adjusted as of the effective
date of any change in the LIBOR Reserve Percentage.
 
"License" means any license under any written agreement now owned or hereafter
acquired by Borrower granting the right to use any Intellectual Property or
other license of rights or interests now held or hereafter acquired by Borrower.
 
"Lien" means, with respect to any property, any security deed, mortgage, deed to
secure debt, deed of trust, lien, pledge, assignment, charge, security interest,
title retention agreement, negative pledge, levy, execution, seizure,
attachment, garnishment, or other encumbrance of any kind in respect of such
property, whether or not choate, vested, or perfected.
 
"Loan Documents" means collectively, this Agreement, the Notes, the Collateral
Documents, and any and all other agreements, documents, or instruments
(including financing statements) entered into in connection with the
transactions contemplated by this Agreement, together with all alterations,
amendments, changes, extensions, modifications, refinancings, refundings,
renewals, replacements, restatements, or supplements, of or to any of the
foregoing.
 
"Loans" means all loans and advances made by Lenders to or for the benefit of
Borrower under this Agreement or under any of the Loan Documents.
 
"Maintenance Expense" means all expenses related to maintenance of the
Collateral performed by the Borrower which is unrelated to maintenance reserve
accounting.
 
"Material Adverse Effect" means a material adverse effect on (a) the business,
property, assets, operations or condition (financial or otherwise) of Borrower,
(b) the ability of Borrower to pay or perform in accordance with the terms of
any of the Loan Documents taken as a whole, or (c) the rights and remedies of
Agent or any Lender under any of the Loan Documents.
 
"Material Contracts" means those instruments, agreements and contracts set forth
on Schedule 1.1c hereto, as such schedule shall be updated by the Borrower from
time to time.
 
"Maturity Date" means the earliest of (a) May 31, 2019 or (b) the date of
prepayment in full by Borrower of the Obligations in accordance with the
provisions of Section 2.8.
 
"Maximum Amount" means One Hundred Eighty Million and 00/100 Dollars
($180,000,000.00), or such other decreased or increased amount as provided for
under Sections 2.8 and Section 2.18, respectively, of this Agreement.
 
"Maximum Leverage Ratio" means the ratio set forth in Section 6.15.1.
 
"Minimum Tangible Net Worth" shall have the meaning given such term in Section
6.15.4.
 
"Mortgage" means each Mortgage and Security Agreement and any mortgage
supplement thereto or each such other security instrument required by Applicable
Law, made by Borrower in favor of Agent as security for certain obligations
under this Agreement.
 
"Negative Pledge" means a Contractual Obligation which contains a covenant
binding on Borrower or any of its Subsidiaries that prohibits Liens on any of
its Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien which affects only the
Property that is the subject of such Lien; (b) any such covenant that does not
apply to Liens securing the Obligations; and (c) customary permitted junior
Liens to be agreed upon by Borrower and Lender.
 
"Net Book Value" means with respect to an item of Equipment, the book value of
such item of Equipment determined in accordance with GAAP as set forth on
Borrower’s and its Subsidiaries’ financial statements (which shall be the cost
of such Equipment if such calculation is being determined at the time of
acquisition of such Equipment), utilizing depreciation methods consistent with
current practice and GAAP.
 
"Net Income" means, with respect to any fiscal period, the consolidated net
income (or loss) of Borrower and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.
 
"Note" means any note, including any Revolving Note or Swing Line Note, executed
and delivered by Borrower to any Lender or Swing Line Lender, as applicable,
under this Agreement, and “Notes” means collectively all such notes executed and
delivered by Borrower to each Lender and Swing Line Lender under this Agreement.
 
 
- 11 -

--------------------------------------------------------------------------------

 
"Obligations" means all loans, advances, debts, expenses reimbursements, fees,
liabilities and obligations, for the performance of covenants, tasks or duties
or for payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable) owing by
Borrower to any Lender and Swing Line Lender of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under this Agreement or in connection with any of the other Loan
Documents (including an Interest Rate Protection Agreement entered into in
connection with this Agreement), and all covenants and duties regarding such
amounts.  This term includes all principal, interest (including interest which
accrues after the commencement of any case or proceeding in bankruptcy, or for
the reorganization of Borrower), fees, Charges, expenses, reasonable attorneys'
fees and any other sum chargeable to Borrower under this Agreement or any of the
other Loan Documents, and all principal and interest due in respect of the
Loans.
 
“Other Saab Aircraft” means Saab 340A and 340B series aircraft manufactured by
Saab Group.
 
"Overadvance" means a Base Rate Loan or LIBOR Loan which, on the date such Loan
is made, causes the aggregate amount of all Loans then outstanding to exceed the
lesser of the (i) Maximum Amount or (ii) Borrowing Base Availability.
 
"Owner Trustee" means  bank or trust company reasonably satisfactory to Agent
acting as trustee of an aircraft owner trust under a Trust Agreement with
Borrower as the beneficiary.
 
"Owner Trustee Guaranty" means an Owner Trustee Guaranty made by Owner Trustee
in favor of Agent, as security for certain obligations under this Agreement, and
guaranteeing Owner Trustee's performance of the obligations under the respective
Owner Trustee Mortgage.
 
"Owner Trustee Mortgage" means a Mortgage and Security Agreement made by Owner
Trustee in favor of Agent with respect to a Trust Agreement (in connection with
certain Equipment), as security for certain obligations under this Agreement.
 
"Parts" means, at any time, all parts, components, equipment, instruments,
appliances, avionics, radio and radar devices, cargo handling systems and loose
equipment that are at such time incorporated or installed in or attached to an
airframe, Engine, Propeller, APU or Landing Gear.
 
"Payment Date" means the last day of each LIBOR Loan Period for a LIBOR Loan.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Permitted Aircraft Disposition Charges” means the non-cash impairment charges
(if any) and losses (if any) on the sale of Aircraft other than Bombardier
Aircraft or Aircraft acquired by Borrower from and after July 2008, up to a
total aggregate amount of Seven Million Five Hundred Thousand and No/100 Dollars
($7,500,000.00) incurred after the date of this Agreement, used in calculating
Tangible Net Worth, EBITDA, and the financial covenants under Section 6.15.1
(Maximum Leverage Ratio), and under section 6.15.2 (Interest Coverage Ratio).
 
"Permitted Indebtedness" means, as applied to Borrower, (a) Indebtedness of
Borrower under this Agreement and the Notes, (b) Indebtedness incurred in the
ordinary course of Borrower's business which is unsecured and does not
constitute Funded Debt, and (c) Indebtedness existing as of the Closing Date and
included on Schedule 1.1d hereto.
 
"Permitted Liens" means, as applied to Borrower:  (a) Liens securing taxes,
assessments, and other governmental charges or levies (excluding any Lien
imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, repairmen, warehousemen, or landlords or other
like Liens, but which (1) have been bonded, or (2) which are being contested in
good faith by appropriate proceedings and for which Borrower shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP; (b) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under worker's
compensation, unemployment insurance, or similar legislation; (c) Liens
constituting encumbrances in the nature of zoning restrictions, easements, and
rights of way or restrictions of record on use of real property which, in the
reasonable judgment of Agent, do not materially detract from the value of such
property or impair the use thereof in the business of Borrower; (d) Liens of
record set forth in Schedule 1.1e; (e) Liens created under the Loan Documents;
(f) the rights of any Lessee or sublessee under any Lease to utilize an any
Collateral pursuant to the terms of a Lease; (g) Liens arising in connection
with legal or equitable proceedings against Borrower, which Borrower is
contesting with diligence and good faith and which Liens do not have a Material
Adverse Effect; (h) liens in respect of personal property leases that do not
affect any assets included in the Borrowing Base, which, in the aggregate, are
not substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower so as to cause a Material Adverse Effect; (i) any Lien on any
asset not included in the Borrowing Base to secure Indebtedness permitted
hereunder; (j) Liens securing Indebtedness that has since been repaid in full,
which filings Borrower cannot independently terminate; (k) Liens arising out of
judgments that do not constitute an Event of Default under this Agreement;
(l) any Lien arising by virtue of any statutory or common law provision relating
to banker's liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution in the ordinary course of business; (m) Liens securing Capital Lease
Obligations on assets subject to such leases provided that such capitalized
leases are otherwise permitted under this Agreement; (n) Liens arising from the
following types of liabilities of a lessee or any other operator of an item of
Equipment, so long as such liabilities are either not yet due or are being
contested in good faith through appropriate proceedings that do not give rise to
any reasonable likelihood of the sale, forfeiture or other loss of such item of
Equipment, title thereto or Agent's security interest therein or of criminal or
unindemnified civil liability on the part of the Borrower, any Lender or any
Agent and with respect to which the lessee maintains adequate reserves (in the
reasonable judgment of the Borrower):  (A) fees or charges of any airport or air
navigation authority, (B) judgments, or (C) salvage or other rights of insurers;
(o) Liens on assets not included in the Borrowing Base evidenced by UCC
financing statements which are expressly permitted under the terms of the Loan
Documents; provided that none of the foregoing Liens would have priority over
the security interest in favor of Agent under the Loan Documents; and (p) Liens
on the assets securing Permitted Special Purpose Financings.
 
"Permitted Rights of Others" means those Right of Others consisting of (a) an
interest (other than a legal or equitable co ownership interest, an option or
right to acquire a legal or equitable co ownership interest and any interest of
a ground lessor under a ground lease), that does not materially impair the fair
market value or use of Property for the purposes for which it is or may
reasonably be expected to be held, (b) an option or right to acquire a Lien that
would be a Permitted Lien, (c) the subordination of a lease or sublease in favor
of a financing entity and (d) a license, or similar right, of or to Intellectual
Property granted in the ordinary course of business.
 
"Person" means any individual or entity, including a trustee, sole
proprietorship, partnership, limited partnership, limited liability partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, entity or
government (whether Federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
"Phantom Amortization" shall be equal to ten percent (10%) of Funded Debt.
 
"Plan" means, with respect to Borrower or any of its Affiliates, at any time, an
employee benefit plan, as defined in Section 3(3) of ERISA, which Borrower or
any of its Affiliates maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.
 
“Pro Forma EBITDA” means a pro forma EBITDA amount used in calculating the
financial covenant in Section 6.15.3 of the Debt Service Leverage Ratio, for a
given period, calculated as agreed to by Agent, attributable to Eligible
Collateral acquired by Borrower during such period but for which at the time
there is not a full four quarters of operating history on which to base the
EBITDA calculation.
 
 
- 12 -

--------------------------------------------------------------------------------

 
"Proceeds" means "proceeds," as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower from time to time with respect to any
Collateral; (b) any and all payments (in any form whatsoever) made or due and
payable to Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of any Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of Governmental Authority); (c) any claim of Borrower against third parties for
past, present or future infringement or dilution of any Intellectual Property or
for injury to the goodwill associated with any Intellectual Property; (d) any
recoveries by Borrower against third parties with respect to any litigation or
dispute concerning any Collateral; and (e) any and all other amounts from time
to time paid or payable under or in connection with any Collateral, upon
disposition or otherwise.
 
"Propeller" means each propeller described in a Mortgage.
 
"Property" means any real property, personal property, or Intellectual Property
owned, leased or operated by Borrower, Owner Trustee or any Subsidiary.
 
"Pro Rata Share" means, with respect to each Lender, the percentage of the
Revolving Commitment set forth opposite the name of that Lender on Schedule 2.1,
as such percentage may be increased or decreased pursuant to a Commitment
Assignment and Acceptance executed in accordance with Section 12.7.2.
 
"Prospective International Interest" shall have the meaning given to such term
in the Cape Town Convention.
 
"Quarterly Payment Date" means each March 31, June 30, September 30, and
December 31.
 
"Reference Rate" means the variable per annum rate of interest most recently
announced by Agent at its corporate headquarters as the "Union Bank, N.A.
Reference Rate," with the understanding that the "Union Bank, N.A. Reference
Rate" is one of Agent's index rates and merely serves as a basis upon which
effective rates of interest are calculated for loans making reference thereto
and may not be the lowest or best rate at which Agent calculates interest or
extends credit.  The Reference Rate shall be adjusted on the last Business Day
of the calendar month of any change in the "Union Bank, N.A. Reference
Rate."  The Reference Rate, as adjusted, shall constitute the Reference Rate on
the date when such adjustment is made and shall continue as the applicable
Reference Rate until further adjustment.
 
"Release" means, as to Borrower, any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Hazardous Materials in the indoor or outdoor environment by
Borrower, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.
 
"Requisite Lenders" means (a) all Lenders, with respect to those decisions
requiring unanimous consent of all Lenders as set forth in Section 12.16.1
through and including 12.16.8 and (b) those Lenders holding Notes evidencing in
the aggregate 66.67% or more of the aggregate Indebtedness then evidenced by the
Notes, with respect to all other decisions required of the Lenders hereunder.
 
"Revolving Commitment" means, subject to Sections 2.8 and 2.18, One Hundred
Eighty Million and 00/100 Dollars ($180,000,000.00).  The respective Pro Rata
Shares of the Lenders with respect to the Revolving Commitment are set forth in
Schedule 2.1.
 
"Revolving Loan" means a loan(s) made by the Lenders to Borrower pursuant to
Section 2.1.
 
"Revolving Note" means each and collectively those certain promissory notes
executed and delivered by Borrower to each Lender in accordance with its Pro
Rata Share of the Revolving Commitment, dated as of the Closing Date, in the
original aggregate principal amount of the Revolving Commitment, together with
any other notes executed and delivered by Borrower to any Lender evidencing at
any time any portion of the Loans.
 
"Right of Others" means, as to any Property in which a Person has an interest,
any legal or equitable right, title or other interest (other than a Lien) held
by any other Person in that Property, and any option or right held by any other
Person to acquire any such right, title or other interest in that Property,
including any option or right to acquire a Lien; provided, however, that (a) no
covenant restricting the use or disposition of Property of such Person contained
in any Contractual Obligation of such Person and (b) no provision contained in a
contract creating a right of payment or performance in favor of a Person that
conditions, limits, restricts, diminishes, transfers or terminates such right
shall be deemed to constitute a Right of Others.
 
“Saab 340B Plus” means the Saab 340B Plus aircraft, manufactured by Saab Group.
 
"Schedule of Documents" means the schedule, including all appendices, exhibits
or schedules thereto, listing certain documents and information to be delivered
in connection with this Agreement and the other Loan Documents and the
transactions contemplated hereunder and thereunder, substantially in the form of
Schedule 1.1f.
 
"SEC" means the United States Securities Exchange Commission.
 
"Special Eurodollar Circumstance" means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable authority charged with the interpretation
or administration thereof, or compliance by Lender or its LIBOR lending office
with any request or directive (whether or not having the force of Law) of any
such Governmental Authority, central bank or comparable authority.
 
 
- 13 -

--------------------------------------------------------------------------------

 
"Stock" means all certificated and uncertificated shares, options, warrants,
general or limited partnership interests, participation or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock, or any other "equity security" (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
 
"Subsidiary" means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a "joint venture"), whether now
existing or hereafter organized or acquired:  (a) in the case of a corporation
or limited liability company, of which a majority of the securities having
ordinary voting power for the election of directors or other governing body
(other than securities having such power only by reason of the happening of a
contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership, of which
a majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.
 
"Subsidiary Guaranty" means a guaranty made by a Subsidiary in favor of Agent,
whereby such Subsidiary guaranties performance of the Obligations under the Loan
Documents.
 
"Swing Line" means the commitment of Swing Line Lender to make Swing Line Loans
up to a maximum aggregate principal amount of Ten Million and No/100 Dollars
($10,000,000.00) at any one time outstanding, pursuant to Section 2.17 of this
Agreement.
 
"Swing Line Lender" means Union Bank, N.A., in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
"Swing Line Loans" means loans made by Swing Line Lender to Borrower pursuant to
Section 2.17.
 
"Swing Line Note" means the Swing Line Note executed and delivered by Borrower
to Swing Line Lender, dated as of the Closing Date, in the original aggregate
principal amount of the Swing Line, together with any other notes executed and
delivered by Borrower to any Lender evidencing at any time any portion of the
Swing Line Loans.
 
"Tangible Net Worth" means on any date of determination, the following with
respect to Borrower and its Subsidiaries on a consolidated basis:  (a) the sum
of the total assets less the total liabilities minus (b) intangibles (excluding
gains and losses from fair value of derivatives charges whether or not included
in other comprehensive income or net income) on such date, plus (c) Permitted
Aircraft Disposition Charges (if any), all as determined in accordance with
GAAP, consistently applied.
 
"Termination Date" means the date on which the Loans and all other Obligations
under this Agreement and the other Loan Documents are indefeasibly paid in full,
in cash, and Borrower shall have no further right to borrow any moneys or obtain
other credit extensions or financial accommodations under this Agreement.
 
"Total Debt Service" means the sum of (i) Phantom Amortization, (ii) Interest
Expense, and (iii) Maintenance Expense, subject to adjustment by both positive
and negative pro forma EBITDA for major acquisitions and divestitures.
 
"Trust Agreement" means a Trust Agreement between Owner Trustee, as owner
trustee, and Borrower, as the sole beneficiary, as amended, supplemented or
otherwise modified from time to time, whereby the parties agreed, among other
things, that Owner Trustee shall act as trustee with respect to the "Equipment"
and "Lease Agreement" as defined therein.
 
"UCC" means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of California; provided, that in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Agent's Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of California, the term "UCC" means the Uniform Commercial Code as enacted and
in effect in such other jurisdiction solely for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.
 
"Unused Line Fee" shall have the meaning ascribed thereto in Section 2.4.1.
 
"Utilization Rate" shall have the meaning given such term in Section 6.15.6.
 
"Wholly-Owned Subsidiary" means a Subsidiary of Borrower, 100% of the capital
stock or other equity interest of which is owned, directly or indirectly, by
Borrower, except for director's qualifying shares required by Applicable Law.
 
 
- 14 -

--------------------------------------------------------------------------------

 
1.2 Accounting Terms
 
.  All accounting terms used, but not specifically defined, in this Agreement
shall be construed and defined in accordance with GAAP.
 
1.3 UCC
 
.  Any terms that are defined in the UCC and used, but not specifically defined,
in this Agreement shall be construed and defined in accordance with the UCC.
 
1.4 Construction
 
.  For purposes of this Agreement and the other Loan Documents, the following
rules of construction shall apply, unless specifically indicated to the
contrary:  (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter; (b) the term "or" is not
exclusive; (c) the term "including" (or any form thereof) shall not be limiting
or exclusive; (d) all references to statutes and related regulations shall
include any amendments thereof and any successor statutes and regulations;
(e) the words "herein," "hereof" and "hereunder" or other words of similar
import refer to this Agreement as a whole, including the exhibits and schedules
hereto, as the same may from time to time be amended, modified or supplemented,
and not to any particular section, subsection or clause contained in this
Agreement; (f) all references in this Agreement or in the schedules to this
Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement; and (g) all
references to any instruments or agreements, including references to any of the
Loan Documents, shall include any and all modifications or amendments thereto
and any and all extensions or renewals thereof.
 
1.5 USA Patriot Act Notice
 
.  Each Lender is subject to the USA Patriot Act and hereby notifies Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (as amended and supplemented from
time to time, the "Patriot Act"), each Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow each Lender to
identify Borrower in accordance with the Patriot Act.
 
2.  
REVOLVING COMMITMENT

 
2.1 Revolving Loans
 
.  Subject to the terms and conditions of this Agreement, Lenders shall, pro
rata according to that Lender's Pro Rata Share of the Revolving Commitment,
extend Revolving Loans to Borrower from time to time until the Maturity
Date.  The aggregate amount of Loans outstanding shall not exceed at any time
the Borrowing Availability.  Prior to the Maturity Date, Borrower may repay at
any time any outstanding Loans and any amounts so repaid may be reborrowed, up
to Borrowing Availability.  Loans shall be evidenced by and repayable in
accordance with the terms of the Notes and this Agreement.
 
2.1.1 Choice of Interest Rate
 
.  Any Revolving Loan shall, at the option of Borrower, be made either as a Base
Rate Loan or as a LIBOR Loan; provided, that if a Default or Event of Default
has occurred and is continuing, all Loans shall be made as Base Rate Loans.  If
Borrower fails to give notice to Agent specifying whether any LIBOR Loan is to
be repaid or reborrowed on a Payment Date, such LIBOR Loan shall be repaid and
then reborrowed as a Base Rate Loan on the Payment Date.  Each request for a
Revolving Loan shall, among other things, specify (1) the date of the proposed
Revolving Loan, which shall be a Business Day, (2) the amount of the Revolving
Loan, (3) whether it is to be a Base Rate Loan or a LIBOR Loan, and (4) the
LIBOR Loan Period, if applicable.
 
2.1.2 Request for Base Rate Loan
 
.  Borrower shall give to Agent, irrevocable notice of a request for a Base Rate
Loan by delivering to Agent a Borrowing Notice for such Base Rate Loan not later
than 11:00 a.m. (California time) on the date of the proposed Base Rate
Loan.  Each Base Rate Loan shall be in a principal amount of not less than Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) and in an integral
multiple of $25,000.00.
 
2.1.3 Tranches
 
.  At no time shall there be more than five (5) tranches collectively of Base
Rate and LIBOR Loans outstanding.
 
2.1.4 LIBOR Loans
 
.  Borrower shall give to Agent irrevocable notice of a request for a LIBOR Loan
by delivering to Agent a Borrowing Notice for such LIBOR Loan not later than
two (2) Business Days prior to the date of the proposed LIBOR Loan.  Agent shall
determine the applicable LIBOR Basis as of the Business Day prior to the date of
the requested LIBOR Loan.  Each determination by Agent of a LIBOR Basis shall,
absent manifest error, be deemed final, binding and conclusive upon
Borrower.  The LIBOR Loan Period for each LIBOR Loan shall be fixed at one (1),
two (2), three (3) or six (6) months.
 
(a) (i) Each LIBOR Loan shall be in a principal amount of not less than Five
Million and 0/100 Dollars ($5,000,000.00) and in an integral multiple of
$100,000.00, and (ii) the total aggregate principal amount of all LIBOR Loans
and Base Rate Loans outstanding at any one time shall not exceed Borrowing
Availability.
 
(b) At least two (2) Business Days prior to each Payment Date for a LIBOR Loan,
Borrower shall give irrevocable written notice to Lender specifying whether all
or a portion of such LIBOR Loan outstanding on the Payment Date (i) is to be
repaid and then reborrowed in whole or in part as a new LIBOR Loan, in which
case such notice shall also specify the LIBOR Loan Period that Borrower shall
have selected for such new LIBOR Loan; provided, that if a Default or Event of
Default has occurred and is continuing, Borrower shall not have the option to
repay and then reborrow such LIBOR Loan as a new LIBOR Loan, (ii) is to be
repaid and then reborrowed in whole or in part as a Base Rate Loan, or (iii) is
to be repaid and not reborrowed; provided, that any such reborrowings described
in clauses (i) and (ii) above shall be in a principal amount of not less than
$5,000,000.00 and in an integral multiple of $100,000.  Upon such Payment Date
such LIBOR Loan will, subject to the provisions of this Agreement, be so repaid
and, as applicable, reborrowed.
 
 
- 15 -

--------------------------------------------------------------------------------

 
2.1.5 Request and Disbursement
 
.  Any notice in connection with a requested Revolving Loan under this Agreement
that is received by Agent after 11:00 a.m. (California time) on any Business
Day, or at any time on a day that is not a Business Day, shall be deemed
received by Agent on the next Business Day.  Agent shall, upon the reasonable
request of Borrower from time to time, provide to Borrower such information with
regard to the LIBOR Basis as Borrower may request.  Promptly following receipt
of a request for a Loan, Agent shall notify each Lender by telephone or
telecopier (and if by telephone, promptly confirmed by telecopier) of the date
and type of Loan, the applicable LIBOR Loan Period, and that Lender's Pro Rata
Share of the Loan.  Not later than 10:00 a.m., California time, on the date
specified for any Loan (which must be a Business Day), each Lender shall make
its Pro Rata Share of the Loan in immediately available funds available to Agent
at Agent's office.  Prior to 3:00 p.m. (California time) on the date of a
Revolving Loan, Agent shall, subject to the satisfaction of the conditions set
forth in Section 4.2, disburse the amount of the requested Revolving Loan by
wire transfer pursuant to Borrower's written instructions.
 
2.1.6 Pre-Purchase Draw Exception.  In the event that Borrower requests a draw
to be used to finance the purchase of identified Equipment, which draw would
cause an Overadvance under the Borrowing Base, but would not be an Overadvance
if the identified Equipment were treated at the time of the draw as an Eligible
Asset subject to an Eligible Lease, Agent shall permit such a draw,
notwithstanding any provisions of this Agreement to the contrary, provided,
however, that the following conditions are satisfied:
 
(a) Borrower and seller of the Equipment have executed a purchase agreement for
Equipment, and the Equipment, once purchased, would qualify as an Eligible
Asset,
 
(b) Borrower and lessee of the Equipment have executed a Lease therefor, which
once the Aircraft is delivered to Lessee, would qualify as an Eligible Lease;
 
(c) Borrower has received a commercially reasonable deposit from such Lessee
under such Lease;
 
(d) Borrower has provided to Agent a pro-forma Borrowing Base Certificate
demonstrating there is sufficient Borrowing Base Availability after giving
effect to the requested draw and the deemed treatment of the Equipment as an
Eligible Asset subject to an Eligible Lease as of the date of the draw pursuant
to the terms hereunder; and
 
(e) Within three (3) days following the purchase of such identified Equipment,
(i) such Equipment shall be an Eligible Asset and (ii) with respect to such
Equipment, Borrower shall satisfy the requirements set forth in Section 4.2.10,
with the exception of Section 4.2.10(e) which shall be satisfied no later than
one-hundred and eighty (180) days after such purchase.
 
For the avoidance of doubt, for purposes of this Section, the Advance Rate
applicable to such Equipment when making the calculations set forth in (d) above
shall be that which would be applicable to such Equipment on the date of
commencement of the Lease therefor, assuming the Equipment is an Eligible Asset
subject to an Eligible Lease.
 
2.2 Payment of Interest; Interest Rate
 
.
 
2.2.1 Loans
 
.  Interest on Revolving Loans shall be payable as follows:
 
(a) Base Rate Loans
 
.  Interest on each outstanding Base Rate Loan shall be computed for the actual
number of days elapsed on the basis of a year of 360 days and shall be payable
to Agent for the ratable benefit of Lenders, in arrears (i) on the first
Business Day of each month, (ii) on the Maturity Date, and (iii) if any interest
accrues or remains payable after the Maturity Date or during the continuance of
an Event of Default, upon demand by Agent.  Interest shall accrue and be payable
on each Base Rate Loan at a per annum interest rate equal to the Base Rate plus
the Applicable Base Rate Margin ("Applicable Base Rate").  The Base Rate shall
be equal to the highest of (i) the rate of interest most recently announced by
Agent as to its U.S. dollar "Reference Rate", (ii) the Federal Funds Rate plus
one-half of one percent (0.50%) or (iii) one month LIBOR plus one and one half
percent (1.50%).
 
(b) LIBOR Loans
 
.  Interest on each outstanding LIBOR Loan shall be computed for the actual
number of days elapsed on the basis of a year of 360 days and shall be payable
to Agent, for the ratable benefit of Lenders, in arrears (i) on the Payment Date
if a LIBOR Loan Period of one, two or three months, (ii) on the 90th day and the
last day of the applicable LIBOR Loan Period in the case of any LIBOR Loan with
a LIBOR Loan Period of six months, (iii) on the Maturity Date, and (iv) if any
interest accrues or remains payable after the Maturity Date or during the
continuance of an Event of Default, upon demand by Agent.  Interest shall accrue
and be payable on each LIBOR Loan at a per annum interest rate equal to the
LIBOR Basis applicable to such LIBOR Loan plus the Applicable LIBOR Margin
("Applicable LIBOR Rate").
 
 
- 16 -

--------------------------------------------------------------------------------

 
(c) Applicable Margins
 
.  The Applicable Base Rate Margin and the Applicable LIBOR Margin shall be
determined based on the Maximum Leverage Ratio as reported in the most recent
Compliance Certificate (delivered to Agent pursuant to Section 8) by reference
to Table 1 below.
 
TABLE 1
 
Level
 
Maximum Leverage Ratio
 
Applicable LIBOR Margin
   
Applicable Base Rate Margin
    I  
< or = to 3.25x
    3.50 %     2.50 %
II
 
> than 3.25x
    3.75 %     2.75 %



 
2.2.2 Default Rate
 
.  Upon the occurrence and during the continuance of an Event of Default,
interest on all outstanding Obligations shall, upon the election of Agent,
confirmed by written notice from Agent to Borrower, accrue and be payable at the
Default Rate.  Interest accruing at the Default Rate shall be payable to Agent,
for the ratable benefit of Lenders, on demand and in any event on the Maturity
Date.  Agent shall not be required to (1) accelerate the maturity of the Loans
or (2) exercise any other rights or remedies under the Loan Documents, in order
to charge the Default Rate.  Upon the occurrence and during the continuance of
an Event of Default specified in Sections 9.1.5, 9.1.6, or 9.1.7, the interest
rate shall be increased automatically to the Default Rate without the necessity
of any action by Agent.
 
2.3 Maximum Rate of Interest
 
.  In no event shall the aggregate of all interest on the Obligations charged or
collected pursuant to the terms of this Agreement or pursuant to the Notes
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable.  In the event
that such a court determines that a Lender has charged or received interest
under this Agreement or the Notes in excess of the highest applicable rate, the
rate in effect under this Agreement and the Notes shall automatically be reduced
to the maximum rate permitted by Applicable Law and Lender shall promptly apply
such excess to reduce the principal balance of the Obligations, or if the
principal balance of the Obligations owing have been paid in full, Lender shall
promptly apply such excess to reduce any other Obligations, and if all
Obligations have been paid in full, then Lender shall refund to Borrower any
interest received by Lender in excess of the maximum lawful rate; provided, that
if at any time thereafter the rate of interest payable hereunder is less than
the highest applicable rate, Borrower shall continue to pay interest hereunder
at the highest applicable rate, until such time as the total interest received
by Lender from the making of Loans hereunder is equal to the total interest that
Lender would have received had the interest rate payable hereunder been (but for
the operation of this Section 2.3) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.  It is the intent of this
Agreement that Borrower not pay or contract to pay, and that Lender not receive
or contract to receive, directly or indirectly, interest in excess of that which
may be paid by Borrower under Applicable Law.
 
2.4 Fees
 
.  Borrower shall pay to Agent:
 
2.4.1 Unused Line Fee
 
.  A fee for the ratable benefit of Lenders (the "Unused Line Fee") commencing
as of the Closing Date, payable quarterly in arrears, on each Quarterly Payment
Date, commencing on May 31, 2014, and ending on the Termination Date.  The
Unused Line Fee shall be, for each day after the Closing Date through the
Maturity Date, an amount equal to (a) the difference between (1) the Maximum
Amount, and (2) the closing balance of the Loans for such day, multiplied by
(b) the Applicable Unused Line Fee Percentage, the product of which is then
divided by (c) 360.
 
2.4.2 Fees to Agent
 
.  On the Closing Date and on each other date upon which a fee is payable or
costs are reimbursable, Borrower shall pay to Agent such fees or cost
reimbursements as heretofore agreed upon by letter agreement dated as of March
19, 2014, between Borrower and Union Bank, N.A., as Agent, which fees and cost
reimbursements shall be solely for its own account and are nonrefundable.
 
2.5 Late Payments
 
.  If any installment of principal or interest or any fee or cost or other
amount payable under any Loan Document to any Lender or Swing Line Lender is not
paid when due, it shall thereafter bear interest at a fluctuating interest rate
per annum at all times equal to the Default Rate, to the fullest extent
permitted by Applicable Law.  Accrued and unpaid interest on past due amounts
(including, without limitation, interest on past due interest) shall be
compounded monthly, on the last day of each calendar month, to the fullest
extent permitted by Applicable Law.
 
 
- 17 -

--------------------------------------------------------------------------------

 
2.6 Repayment and Prepayment
 
.
 
2.6.1 Repayment and Voluntary Prepayment
 
.  Borrower shall pay the principal balance of the Loans and all other
Obligations in full on the Maturity Date.  The principal amount of any Base Rate
Loan may be prepaid prior to the Maturity Date at any time; provided, that any
such prepayments shall be in an amount equal to or greater than
$100,000.00.  The principal amount of any LIBOR Loan together with all accrued
and unpaid interest thereon may be prepaid prior to the applicable Payment Date,
together with any breakage fees as set forth in Section 2.6.5, upon three (3)
Business Days' prior notice to Lender.  Each notice of prepayment shall be
irrevocable.
 
2.6.2 Overadvances
 
.  Borrower shall immediately repay to Agent, for the ratable benefit of
Lenders, any amount of a Base Rate Loan or LIBOR Loan which causes an
Overadvance.  Overadvances constitute Obligations that are evidenced by the
Notes, secured by the Collateral, and entitled to all of the benefits of the
Loan Documents.
 
2.6.3 Mandatory Prepayment
 
.  No later than ninety (90) days after the occurrence of any Borrowing Base
Deficiency, Borrower shall repay all or such portion of the Loans in an amount
equal to such deficiency, together with any breakage fees as set forth in
Section 2.6.5.  Upon (i) the sale of any asset for a sale price that exceeds
$2,500,000.00 and is outside the ordinary course of business or (ii) the receipt
of proceeds in excess of $2,500,000.00 from any recovery under any applicable
insurance policies (or otherwise) in connection with an Event of Loss, Borrower
shall repay immediately all or such portion of the Loans in an amount equal to
the proceeds from such sale or recovery.
 
2.6.4 Mandatory Repayment
 
.  Upon the occurrence of a Change in Control, the Revolving Commitment (or any
part thereof, as elected by the Requisite Lenders) shall be terminated, and all
outstanding Loans (or any part thereof, as elected by the Requisite Lenders)
shall be repaid in full, together with all accrued interest thereon and any
breakage fees as set forth in Section 2.6.5.
 
2.6.5 Breakage Fees
 
.  Upon payment or prepayment of any LIBOR Loan (other than as the result of a
conversion required under Section 14.1.3 on a day other than the last day in the
applicable LIBOR Loan Period (whether voluntarily, involuntarily, by reason of
acceleration, or otherwise), or upon the failure of Borrower (for a reason other
than the breach by a Lender of its obligation to make a LIBOR Loan pursuant to
this Agreement) to borrow on the date or in the amount specified for a LIBOR
Loan in any Notice of Borrowing, Borrower shall pay to Lender within five (5)
Business Days after demand a prepayment fee or failure to borrow fee, as the
case may be (determined as though 100% of the LIBOR Loan had been funded in the
London Eurodollar Market (the "Designated Eurodollar Market")) equal to the sum
of:
 
(a) $250 payable to Agent only;
 
    plus
 
(b) the amount, if any, by which (i) the additional interest would have accrued
on the amount prepaid or not borrowed at the LIBOR Basis (not including the
Applicable LIBOR Margin) if that amount had remained or been outstanding through
the last day of the applicable LIBOR Loan Period exceeds (ii) the interest
Lenders could recover by placing such amount on deposit in the Designated
Eurodollar Market for a period beginning on the date of the prepayment or
failure to borrow and ending on the last day of the applicable LIBOR Loan Period
(or, if no deposit rate quotation is available for such period, for the most
comparable period for which a deposit rate quotation may be obtained).
 
Each Lender's determination of the amount of any prepayment fee payable under
this Section shall be conclusive in the absence of manifest error.
 
2.7 Term
 
.  The Credit Facility shall be in effect until the Maturity Date. The Credit
Facility and all other Obligations related thereto shall be automatically due
and payable in full on the Maturity Date, unless earlier due and payable or
terminated as provided in this Agreement.
 
2.8 Early Termination
 
.  The Credit Facility may be terminated, in whole or in increments of
$100,000.00, by Borrower prior to the Maturity Date upon five (5) Business Days'
prior written notice to Agent; provided, that at such time Borrower shall
(a) prepay all amounts outstanding under the Credit Facility which exceed the
reduced Revolving Commitment amount elected by Borrower, (b) pay all accrued
interest thereon and fees and charges incurred in connection therewith, and
(c) reimburse Lenders for any loss or out-of-pocket expenses incurred by Lenders
in connection with such prepayment and termination, including those breakage
fees set forth in Section 2.6.5.
 
2.9 Note and Accounting
 
.  Agent shall provide a quarterly accounting to Borrower of the Loans and other
transactions under this Agreement, including Agent's calculation of principal
and interest.  Each and every such accounting shall, absent manifest error, be
deemed final, binding and conclusive upon Borrower, unless Borrower, within
thirty (30) days after the date any such accounting is rendered, provides Agent
with written notice of any objection which Borrower may have to any item in such
accounting, describing the basis for such objection with specificity.  In that
event, only those items expressly objected to in such notice shall be deemed to
be disputed by Borrower, and in the event the parties cannot resolve their
dispute, such dispute shall be resolved in accordance with the terms and
conditions of the Alternative Dispute Resolution Agreement.
 
 
- 18 -

--------------------------------------------------------------------------------

 
2.10 Manner of Payment
 
.
 
2.10.1 When Payments Due
 
.
 
(a) Except as expressly set forth in this Agreement, each payment (including any
prepayment) by Borrower on account of the principal of or interest on the Loans
and any other amount owed to Lenders on account of the Obligations shall be made
not later than 11:00 a.m. (California time) on the date specified for payment
under this Agreement to Agent in lawful money of the United States and in
immediately available funds.  Any payment received by Agent on a day that is not
a Business Day or after 11:00 a.m. (California time) on a Business Day, shall be
deemed received on the next Business Day.  The amount of all payments received
by Agent for the account of each Lender shall be immediately paid by Agent to
the applicable Lender in immediately available funds and, if such payment was
received by Agent by 11:00 a.m., California time, on a Business Day and not so
made available to the account of a Lender on that Business Day, Agent shall
reimburse that Lender for the cost to such Lender of funding the amount of such
payment at the Federal Funds Rate.  All payments shall be made in lawful money
of the United States of America.
 
(b) If any payment on any Obligation is specified to be made upon a day that is
not a Business Day, it shall (subject to the provisions of the LIBOR Loan Period
which may require payment by one (1) earlier Business Day) be deemed to be
specified to be made on the next succeeding day that is a Business Day, and such
extension of time shall in such case be included in computing interest and fees,
if any, in connection with such payment.
 
2.10.2 No Deductions
 
.  Borrower shall pay principal, interest, fees, and all other amounts due on
the Obligations without set-off or counterclaim or any deduction whatsoever.
 
2.10.3 Inadequate Payments
 
.  If, on the date on which any amount (including any payment of principal,
interest or other costs and expenses) shall be due and payable by Borrower to
Lenders, the amount received by any such Lenders from Borrower shall not be
adequate to pay the entire amount then due and payable, then Agent shall be
authorized, but shall not be obligated, to make a Base Rate Loan to Borrower in
the amount of the deficiency.
 
2.11 Application of Payments
 
.  Borrower irrevocably waives the right to direct the application of any and
all payments received at any time by any Lender from or on behalf of Borrower
and specifically waives the provisions of California Civil Code Sections 1479
and 2822 or similar provisions under any other Applicable Law giving Borrower
the right to designate application of payments.  All amounts received by Agent
for application to the Obligations shall be applied by Agent in the following
order of priority:  (i) to the payment of any fees then due and payable, (ii) to
the payments of all other amounts not otherwise referred to in this
Section 2.11 then due and payable hereunder or under the other Loan Documents
(including any costs and expenses incurred by Agent as a result of a Default or
an Event of Default), (iii) pro rata to the payment of interest then due and
payable on the Loans, and (iv) pro rata to the payment of principal then due and
payable on the Loans.  Notwithstanding the foregoing, Borrower irrevocably
agrees that, during the occurrence of an Event of Default, Lenders shall have
the continuing exclusive right to determine the order and method of the
application of payments against the then due and payable Obligations of Borrower
in Lenders' sole discretion and to revise such application prospectively or
retroactively in Lenders' sole discretion.
 
2.12 Use of Proceeds
 
.  The proceeds of the Loans shall be used by Borrower to refinance existing
revolving debt, to acquire aircraft and engines, and to support Borrower's
working capital needs and general corporate purposes.  Borrower will not,
directly or indirectly, use any part of any Loan proceeds for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System or to extend credit to any
Person for the purpose of purchasing or carrying any such margin stock, or for
any purpose which violates, or is inconsistent with, Regulation X of such Board
of Governors.
 
2.13 All Obligations to Constitute One Obligation
 
.  All Obligations related to the Credit Facility constitute one general
obligation of Borrower and shall be secured by Agent's Liens upon all of the
Collateral, and by all other Liens previously, now or at any time in the future
granted by Borrower to Agent or any Lender to the extent provided in the
Collateral Documents and permitted by this Agreement.
 
2.14 Authorization to Make Loans
 
.  Agent, Swing Line Lender and each Lender (each, an "Authorized Party") are
authorized to make the Loans based on telephonic or other oral or written
instructions received from any Person that an Authorized Party believes in good
faith to be an authorized representative of Borrower, or at the discretion of
such Authorized Party, if such Loans are necessary to satisfy any of the
Obligations.  Borrower consents to the recordation of any telephonic or other
communications between an Authorized Party and Borrower for the purpose of
maintaining such party's business records of such transactions.
 
2.15 Authorization to Debit Accounts
 
.  Borrower authorizes each Authorized Party, upon prior notice to Borrower, to
debit any of Borrower's bank accounts with such party for the purpose of
Borrower's payment of principal, interest or other costs and expenses due and
payable by Borrower to Lenders under this Agreement.
 
 
- 19 -

--------------------------------------------------------------------------------

 
2.16 Agent's Right to Assume Funds Available for Revolving Loans
 
.  Unless Agent shall have been notified by any Lender no later than 10:00 a.m.
on the Business Day of the proposed funding by Agent of any Revolving Loan that
such Lender does not intend to make available to Agent such Lender's portion of
the total amount of such Revolving Loan, Agent may assume that such Lender has
made such amount available to Agent on the date of the Revolving Loan and Agent
may, in reliance upon such assumption, make available to Borrower a
corresponding amount.  If Agent has made funds available to Borrower based on
such assumption and such corresponding amount is not in fact made available to
Agent by such Lender, Agent shall be entitled to recover such corresponding
amount on demand from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon Agent's demand therefor, Agent promptly
shall notify Borrower and Borrower shall pay such corresponding amount to
Agent.  Agent also shall be entitled to recover from such Lender interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by Agent to Borrower to the date such
corresponding amount is recovered by Agent, at a rate per annum equal to the
daily Federal Funds Rate.  Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its share of the Revolving Commitment or to
prejudice any rights which Agent or Borrower may have against any Lender as a
result of any default by such Lender hereunder.
 
2.17 Swing Line
 
.
 
2.17.1 Swing Line Loans
 
.  Swing Line Lender shall from time to time from the Closing Date through the
day prior to the Maturity Date make Swing Line Loans to Borrower in such amounts
as Borrower may request, up to an aggregate principal amount not to exceed the
Swing Line (each, a “Swing Line Loan”), provided that (a) if after giving effect
to such Swing Line Loan, the sum of the aggregate principal amount of all then
outstanding Loans does not exceed the Borrowing Availability at such time; and
(b) without the consent of all of the Lenders, no Swing Line Loan may be made
during the continuation of an Event of Default, provided written notice of such
Event of Default shall have been provided to Swing Line Lender by Agent or a
Lender sufficiently in advance of the making of such Swing Line Loan.
 
2.17.2 Request for Swing Line Loan
 
.  Borrower may borrow, repay and reborrow under the Swing Line, subject to the
remaining availability under the Swing Line and to availability under the
Revolving Commitment, upon a request for borrowing pursuant to a Borrowing
Notice delivered by Borrower to Agent not later than 1:00 p.m., California time,
on the Business Day of the requested borrowing.  Promptly after receipt of such
a request for borrowing, Agent shall provide telephonic verification to Swing
Line Lender that, after giving effect to such request, availability under the
Swing Line and the Revolving Commitment will exist (and such verification shall
be promptly confirmed in writing by telecopier or electronic mail).  Borrower
shall notify Swing Line Lender of its intention to make a repayment of a Swing
Line Loan not later than 1:00 p.m. California time on the date of repayment.  If
Borrower instructs Swing Line Lender to debit its Demand Deposit Account in the
amount of any payment with respect to a Swing Line Loan, or Swing Line Lender
otherwise receives repayment, after 3:00 p.m., California time, on a Business
Day, such payment shall be deemed received on the next Business Day.  Swing Line
Lender shall promptly notify Agent of the Swing Line Loan outstanding each time
there is a change therein.
 
2.17.3 Swing Line Interest Rate
 
.  Swing Line Loans shall bear interest at an all-in rate as quoted by Swing
Line Lender to Borrower at the time a Swing Line Loan is requested by
Borrower.  Interest shall be payable monthly on such dates as may be specified
by the Swing Line Lender and in any event on the Maturity Date.  The Swing Line
Lender shall be responsible for invoicing Borrower for such interest.  The
interest payable on Swing Line Loans is solely for the account of the Swing Line
Lender (subject to Section 2.17.5 below).
 
2.17.4 Swing Line Maturity Date
 
.  Subject to Section 2.17.6 below, the principal amount of all Swing Line Loans
shall be due and payable on the earlier of (i) the maturity date agreed to by
the Swing Line Lender and Borrower with respect to such loan or (ii) the
Maturity Date.
 
2.17.5 Swing Line Participation
 
.  Upon the making of a Swing Line Loan, each Lender shall be deemed to have
purchased from the Swing Line Lender a participation therein in an amount equal
to that Lender’s Pro Rata Share times the amount of the Swing Line Loan.  Upon
demand made by Swing Line Lender to Lenders, which shall occur not more than
once per week, each Lender shall, according to its Pro Rata Share, promptly
provide to Swing Line Lender its purchase price therefor in an amount equal to
its participation therein.  The obligation of each Lender to so provide its
purchase price to Swing Line Lender shall be absolute and unconditional (except
for modifications or demand made by Swing Line Lender) and shall not be affected
by the existence of an uncured Event of Default; provided that no Lender shall
be obligated to purchase its Pro Rata Share of (i) Swing Line Loans to the
extent that, after giving effect to such Swing Line Loan, advances under the
Revolving Commitment exceed the Borrowing Availability, (ii) Swing Line Loans to
the extent that, after giving effect to such Swing Line Loan, the aggregate
amount of Swing Line Loans outstanding exceed $10,000,000.00, or (iii) any Swing
Line Loan made (absent the consent of all of the Lenders) during the
continuation of an Event of Default if written notice of such Event of Default
shall have been provided to Swing Line Lender by Agent or a Lender sufficiently
in advance of the making of such Swing Line Loan.  Each Lender that has provided
to Swing Line Lender the purchase price due for its participation in Swing Line
Loans shall thereupon acquire a pro rata participation, to the extent of such
payment, in the claim of Swing Line Lender against Borrower for principal and
interest and shall share, in accordance with that pro rata participation, in any
principal payment made by Borrower with respect to such claim and in any
interest payment made by Borrower (but only with respect to periods subsequent
to the date such Lender paid Swing Line Lender its purchase price) with respect
to such claim.
 
 
- 20 -

--------------------------------------------------------------------------------

 
2.17.6 Swing Line Repayment; Revolving Loans
 
.  Swing Line Lender may, at any time, in its sole discretion, upon not less
than two Business Days’ prior written notice to Borrower, Agent and Lenders,
demand repayment of the full amount or any portion of the outstanding amount of
Swing Line Loans by Borrower through a Revolving Loan advance made to Borrower
and applied toward the demanded Swing Line Loan repayment.  In each case, Agent
shall automatically provide the advances made by each Lender to Swing Line
Lender (which Swing Line Lender shall then apply to the outstanding amount of
the Swing Line Loans).  In the event that Borrower fails to request a Revolving
Loan within the time specified by this Section 2.17.6 on any such date, Agent
may, but is not required to, without notice to or the consent of Borrower, cause
Base Rate Loans to be made by the Lenders under the Revolving Commitment in
amounts which are sufficient to reduce the outstanding amount of the Swing Line
Loans as required above.  The proceeds of such advances shall be paid directly
to Swing Line Lender for application to the outstanding amount of the Swing Line
Loans.
 
2.18 Optional Increase to the Revolving Commitment.
 
2.18.1 Provided that no Default or Event of Default then exists, Borrower may
request, from time to time, on or after the Closing Date, in writing, that the
then effective Revolving Commitment be increased up to an aggregate amount not
in excess of Two Hundred Million and 00/100 Dollars ($200,000,000.00).  Any
request under this Section 2.18, which request shall be in minimum increments of
Five Million and 00/100 Dollars ($5,000,000.00), shall be submitted by Borrower
to Lenders through Agent not less than thirty (30) days prior to the proposed
increase, specify the proposed effective date and amount of such increase, and
be accompanied by (i) a certificate signed by an Authorized Signatory, stating
that no Default or Event of Default exists as of the date of the request or will
result from the requested increase and (ii) an updated Appraisal of the
Collateral satisfactory to Agent, in its sole and absolute discretion.  Any such
request shall be approved by Agent if Borrower provides the foregoing items and
Agent receives sufficient commitments from Lenders pursuant to Sections 2.18.2
through 2.18.4 to fund the requested increase.
 
2.18.2 Borrower shall be solely responsible for requesting a commitment from
each Lender to assume a portion of the proposed increase to the Revolving
Commitment, and Borrower shall copy Agent on all such requests.  Each Lender may
approve or reject such request in its sole and absolute discretion, and any
Lender who fails to send an affirmative written response to Borrower, with a
copy to Agent, within ten (10) Business Days after receipt of such request,
shall be deemed to have rejected Borrower's request.
 
2.18.3 In responding to a request under this Section, each Lender that is
willing to assume a portion of the proposed increase to the Revolving Commitment
shall specify the amount of the proposed increase that it is willing to
assume.  Each consenting Lender shall be entitled to participate ratably (based
on its Pro Rata Share of the Revolving Commitment before such increase) in any
resulting increase in the Revolving Commitment, subject to the right of Agent to
adjust allocations of the increased Revolving Commitment so as to result in the
amounts of the Pro Rata Shares of the Lenders being in integral multiples of
$100,000.00.
 
2.18.4 If the aggregate principal amount offered to be assumed by the consenting
Lenders is less than the amount requested, Borrower may (i) reject the proposed
increase in its entirety, (ii) accept the offered amounts, or (iii) designate
new lenders who qualify as Eligible Assignees and which are reasonably
acceptable to Agent as additional Lenders hereunder in accordance with this
Agreement (each, a "New Lender"), which New Lenders may assume the amount of the
increase in the Revolving Commitment that has not been assumed by the consenting
Lenders.
 
2.18.5 After completion of the foregoing, Agent shall give written notification
to the Lenders and any New Lenders of the increase to the Revolving Commitment
which shall thereupon become effective, and in connection with such
notification, Agent will distribute to the Borrower and the Lenders a revised
Schedule 2.18 reflecting the then applicable Pro Rata Shares of the Lenders.
 
2.18.6 Each New Lender shall become an additional party hereto as a Lender
concurrently with the effectiveness of the proposed increase in the Revolving
Commitment upon its execution of an instrument of joinder to this Agreement,
which is in form and substance reasonably acceptable to Agent and which, in any
event, contains the representations, warranties, indemnities and other
protections afforded to Agent and the other Lenders which would be granted or
made by an Eligible Assignee by means of the execution of a Commitment
Assignment and Acceptance.
 
2.18.7 Subject to the foregoing, any increase to the Revolving Commitment
requested under this Section shall be effective upon the date agreed to by Agent
and Borrower and shall be in the principal amount equal to (i) the amount which
consenting Lenders are willing to assume as increases to their respective
Revolving Commitment plus (ii) the amount assumed by New Lenders.  Upon the
effectiveness of any such increase, each Revolving Loan outstanding shall be
refinanced with new Loans reflecting the adjusted Pro Rata Share of each Lender
in the Revolving Commitment if there is any change thereto and Borrower shall:
 
(a) issue a replacement Revolving Note to each affected Lender and a new
Revolving Note to each New Lender, and the Pro Rata Share of each Lender will be
adjusted, as applicable, to give effect to the increase in the Revolving
Commitment;
 
(b) execute and deliver to Agent such amendments to the Loan Documents as Agent
may reasonably request relating to such increase to, among other things, assure
the continued priority and perfection the Lien granted by Borrower to Agent, for
the ratable benefit of Lenders and Non-Lenders, upon all of Borrower's right,
title and interest in the Collateral; and
 
(c) pay to the existing Lenders any breakage costs as set forth in
Section 2.6.5, which are payable in connection with the refinancing of any LIBOR
Loans.
 
 
- 21 -

--------------------------------------------------------------------------------

 
3.  
SECURITY

 
3.1 Grant of Security Interest
 
.  To secure the prompt payment and performance of all Obligations for the
ratable benefit of Lenders,
 
3.1.1 Borrower has granted and pledged, and hereby reaffirms such grant and
pledge, to Agent a continuing security interest in all presently existing and
hereafter acquired or arising Assets, including all Assets that immediately
prior to the Closing Date constituted Collateral securing any part of the A&R
Loan, in order to secure prompt repayment of any and all Obligations and in
order to secure prompt performance by Borrower of each of its covenants and
duties under the Loan Documents.  Such security interest constitutes a valid,
first priority security interest in the presently existing Assets, and will
constitute a valid first priority security interest in Assets acquired after the
date hereof;
 
3.1.2 Borrower shall cause each Subsidiary to (i) grant to Agent a perfected
security interest and Lien on and (ii) assign to Agent, all right, title and
interest of it in and to all of its Assets, whether now existing or owned or
hereafter acquired;
 
3.1.3 Borrower shall grant to Agent a first priority perfected, secured Lien on,
and assign to  Agent, all right, title and interest of the Borrower in and to
all "Collateral" (as such term is defined in the Mortgage) whether now existing
or owned or hereafter acquired, by the delivery to Agent of a fully executed
Mortgage and Security Agreement in the form of Exhibit E hereto (as amended,
modified or supplemented from time to time, the "Mortgage");
 
3.1.4 Borrower shall cause the Owner Trustee, if any, to pledge to Agent all of
the Borrower's right, title and interest in a Beneficial Interest under a Trust
Agreement by the delivery to Agent a fully executed Beneficial Interest Pledge
Agreement, each in the form of Exhibit F hereto (each, as amended, modified or
supplemented from time to time, a "Beneficial Interest Pledge Agreement");
 
3.1.5 Borrower shall cause the Owner Trustee, if any, to execute and deliver to
Agent an Owner Trustee Mortgage and Security Agreement in favor of Agent in the
form of Exhibit G hereto (as amended, modified or supplemented from time to
time, an "Owner Trustee Mortgage");
 
3.1.6 Borrower shall cause the Owner Trustee, if any, to execute and deliver to
Agent an Owner Trustee Guaranty in the form of Exhibit H, guarantying the
performance of the Obligations (as amended, modified or supplemented from time
to time, an "Owner Trustee Guaranty");
 
3.1.7 Borrower shall make or cause any Person to make such filings,
registrations, or otherwise with the FAA, International Registry, the U.S.
Patents and Trademarks Office and otherwise under the UCC and all other
Applicable Law as shall be required to perfect the Lien of Agent with respect to
all Collateral under the Collateral Documents or any other Loan Documents,
including but not limited to the following:
 
(a) UCC financing statements, naming Agent as secured party and Agent for the
benefit of Lenders in order to perfect and preserve Agent's first priority Lien
on the Collateral shall have been filed in such states in the United States of
America as required, in the judgment of Agent, to perfect the Lien of Agent in
all UCC Collateral;
 
(b) the Lien and International Interest (or Prospective International Interest),
and any and all assignments and prospective assignments, as applicable, thereof,
of the Mortgage and an Owner Trustee Mortgage, if any, with respect to the
Equipment and Cape Town Eligible Leases with respect thereto owned by the
Borrower and each Subsidiary as of the date of this Agreement shall have been
registered with the International Registry and, with respect to all Engines and
U.S. registered aircraft, the FAA; provided that if the International Registry
does not then provide as a "drop down" registration category the serial number
of any item of Equipment to be registered, then the Borrower shall register the
same by "free text" notation in the International Registry and shall
subsequently register such item of Equipment in its serial number category as
soon as such registration category is available on the International Registry;
 
(c) without limiting the generality of the foregoing, all filings with the
United States Patent and Trademark Office necessary or desirable to perfect
Agent's Lien on all patents and trademarks of the Borrower; and
 
(d) the Lien as applicable, of the Mortgage and Owner Trustee Mortgage, if any,
with respect to the Equipment and Leases owned by the Borrower and each
Subsidiary as of the date of this Agreement and not located in a Contracting
State shall have been registered with the appropriate authorities pursuant to
Applicable Law.
 
3.2 Priority of Agent's Security Interest
 
.  Borrower represents, warrants and agrees as follows:  (1) upon the execution
of this Agreement by the parties hereto and all other documents contemplated
hereby (as referenced in Section 3.1 above) and as a result of the filing by
Agent of appropriate financing statements in the appropriate jurisdictions and
appropriate documentation with the FAA, Agent's Liens in the Collateral are and
will be fully perfected Liens on all Collateral, which Liens are and will, until
the Termination Date, be enforceable as first priority, fully perfected Liens as
against all other creditors of, and purchasers from, Borrower; (2) all actions
necessary or desirable to protect and perfect such Liens in favor of Agent in
all of the Collateral has been duly taken; (3) Borrower or Owner Trustee, as
applicable, are and will be the sole owner of each such item of the Collateral,
and have and will have good and marketable title to such Collateral free and
clear of any and all Liens except for Permitted Liens; and (4) no effective
security agreement, mortgage, deed of trust, financing statement, equivalent
security or Lien instrument or continuation statement covering all or any part
of the Collateral is or will be on file or of record in any public office,
except those filed by Borrower in favor of Agent pursuant to the Loan Documents,
and those relating to other Permitted Liens.  Borrower shall defend the right,
title and interest of Agent in and to the Collateral against the claims and
demands of all Persons whomsoever, and shall take such actions, including
(i) the prompt delivery of all original Instruments, Chattel Paper and
certificated Stock owned by Borrower to Agent, (ii) notification of Agent's
interest in Collateral at Agent's request, and (iii) the institution of
litigation against third parties as shall be prudent in order to protect and
preserve Borrower's and Agent's respective and several interests in the
Collateral.  All Chattel Paper shall be marked with the following legend:
 
"THIS WRITING AND THE OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE
LIEN OF UNION BANK, N.A."
 
 
- 22 -

--------------------------------------------------------------------------------

 
3.3 Agent's Rights
 
.
 
3.3.1 In addition to any and all rights under the Collateral Documents, at any
time after the occurrence and continuance of an Event of Default, Agent may, at
any time in Agent's own name or in the name of Borrower, (1) communicate with
Account Debtors, parties to Contracts and Leases, and obligors in respect of
Instruments, Chattel Paper or other Collateral to verify to Agent's satisfaction
the existence, amount and terms of any such Accounts, Contracts, Instruments,
Chattel Paper, Leases or other Collateral, and (2) without prior notice to
Borrower, notify Account Debtors, parties to Contracts, parties to Leases, and
obligors in respect of Chattel Paper, Instruments, or other Collateral that such
Collateral has been assigned to Agent and that payments shall be made directly
to Agent.  Upon the request of Agent, Borrower shall so notify such Account
Debtors, parties to Contracts, parties to Leases, and obligors in respect of
Instruments, Chattel Paper, Leases or other Collateral.
 
3.3.2 It is expressly agreed by Borrower and Owner Trustee that Borrower and
Owner Trustee, as applicable, shall remain liable under each Contract, License
and Lease to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, and Agent shall have no obligation or
liability whatsoever to any Person under any Contract, License or Lease (between
Borrower, Owner Trustee and any Person other than Agent) by reason of or arising
out of the execution, delivery or performance of this Agreement, and Agent shall
not be required or obligated in any manner (1) to perform or fulfill any of the
obligations of Borrower thereunder, (2) to make any payment or inquiry, or
(3) to take any action of any kind to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times under or pursuant to any Contract, License or
Lease.
 
3.3.3 For the purposes of allowing Agent to conduct a Field Examination,
Borrower shall, with respect to each owned, leased, or controlled property or
facility, during normal business hours and upon reasonable prior notice (unless
a Default or Event of Default has occurred and is continuing, in which event no
notice shall be required and Agent shall have access at any and all
times):  (1) provide access to such facility or property to Agent and any of its
officers, employees and Agent, as frequently as Agent determines to be
appropriate; (2) permit Agent and any of its officers, employees and Agent to
inspect, audit and make extracts from all of Borrower's books and records; and
(3) subject to the Lessee's rights under any Lease, permit Agent to inspect,
review, evaluate and make physical verifications and appraisals of any Equipment
and other Collateral in any manner and through any medium that Agent considers
advisable, and Borrower shall provide to Agent, at Borrower's cost and expense,
such clerical and other assistance as may be reasonably requested with regard
thereto.  Borrower shall make available to Agent and its counsel, as quickly as
practicable under the circumstances, originals or copies of all of Borrower's
books and records and any other instruments and documents which Agent may
reasonably request.  Borrower shall deliver any document or instrument
reasonably necessary for Agent, as it may from time to time request, to obtain
records from any service bureau or other Person that maintains records for
Borrower.  Borrower's obligation to reimburse Agent for the costs of such Field
Examinations shall not exceed $10,000 per year.
 
3.3.4 Upon the occurrence and during the continuance of an Event of Default,
Borrower, at its own expense, shall cause its independent certified public
accountants to prepare and deliver to Agent at any time and from time to time,
promptly upon Agent's request:  (1) a reconciliation of all Accounts; (2) an
aging of all Accounts; (3) trial balances; and (4) test verifications of such
Accounts as Agent may request.  Borrower, at its own expense, shall cause its
independent certified public accountants to deliver to Agent the results of
(i) any physical verifications of all or any portion of the Collateral made or
observed by such accountants, and (ii) any verifications of Borrower's Accounts,
in each case when and if any such verifications are conducted.  Agent shall be
permitted to observe and consult with Borrower and Borrower's certified public
accountants in the performance of these tasks.
 
3.4 Power of Attorney
 
.  To the extent permitted by Applicable Law, Borrower hereby irrevocably makes,
constitutes, and appoints Agent (and any of Agent's officers, employees or Agent
designated by Agent) as Borrower's true and lawful attorney-in-fact, with power
to:  (a) sign the name of Borrower on any document to be executed, recorded or
filed in order to perfect or continue perfected Agent's Lien upon the Collateral
if Borrower fails to do so promptly after request therefor by Agent, including
filing any financing or continuation statement without the signature of Borrower
to the extent permitted by applicable law; (b) at any time after the occurrence
and continuance of an Event of Default, sign Borrower's name on any invoice or
bill of lading relating to any Account, drafts against Account Debtors,
schedules and assignments of Accounts, verifications of Accounts and notices to
Account Debtors; (c) at any time after the occurrence and continuance of an
Event of Default, send requests for verification of Accounts; (d) at any time
after the occurrence and continuance of an Event of Default, endorse Borrower's
name on any checks, notices, acceptances, money orders, drafts, or other forms
of payment or security that may come into Agent's possession; and (e) at any
time that a Default or Event of Default has occurred and is continuing,
(1) notify the post office authorities to change the address for delivery of
Borrower's mail to an address designated by Agent, to receive and open all mail
addressed to Borrower, and to retain all mail relating to the Collateral and
forward all other mail to Borrower, (2) make, settle, and adjust all claims
under Borrower's policies of insurance and make all determinations and decisions
with respect to such policies of insurance, and (3) settle and adjust disputes
and claims respecting the Accounts directly with Account Debtors, for amounts
and upon terms which Agent determines to be reasonable, and Agent may cause to
be executed and delivered any documents and releases which Agent determines to
be necessary.  The appointment of Agent as Borrower's attorney-in-fact, and each
and every one of Agent's rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully repaid and performed
and Agent's obligation to provide Loans hereunder is terminated.  NEITHER
LENDERS NOR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, LENDERS OR
REPRESENTATIVES SHALL BE RESPONSIBLE TO BORROWER FOR ANY ACT OR FAILURE TO ACT
PURSUANT TO THE POWERS GRANTED UNDER THE POWER OF ATTORNEY HEREIN OR OTHERWISE,
EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
 
3.5 Grant of License to Use Intellectual Property Collateral
 
.  For the purpose of enabling Agent to exercise its rights and remedies under
the Loan Documents, Borrower hereby grants to Agent an irrevocable,
non-exclusive license (exercisable only upon the occurrence and continuance of
an Event of Default and without payment of royalty or other compensation to
Borrower) to use, transfer, license or sublicense any Intellectual Property now
owned, licensed to, or hereafter acquired by Borrower, and wherever the same may
be located, and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer and automatic
machinery software and programs used for the compilation or printout thereof,
and Borrower represents, warrants and agrees that any such license or sublicense
is not and will not be in conflict with the contractual or commercial rights of
any other Person; provided, that such license will terminate on the Termination
Date.
 
3.6 Reinstatement
 
.  The provisions of this Section 3 shall to the extent permitted by Applicable
Law remain in full force and effect and continue to be effective even
if:  (a) any petition is filed by or against Borrower or Owner Trustee for
liquidation or reorganization; (b) Borrower or Owner Trustee becomes insolvent
or makes an assignment for the benefit of creditors; (c) a receiver or trustee
is appointed for all or any significant part of Borrower's or Owner Trustee's
assets; or (d) at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to Applicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a "voidable preference," "fraudulent transfer" or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations and Agent's Liens in the Collateral shall be reinstated and deemed
reduced only by any amount paid and not so rescinded, reduced, restored or
returned.
 
3.7 Release of Security Interest
 
.  Provided no Default or Event of Default exists and no Overadvance would
result, Agent shall from time to time execute partial releases of Collateral
sold by Borrower in the ordinary course of its business in accordance with this
Agreement from the security interests under the Loan Documents which partial
releases shall be in form reasonably satisfactory to Agent.
 
 
- 23 -

--------------------------------------------------------------------------------

 
4.  
CONDITIONS PRECEDENT

 
4.1 Conditions Precedent to Closing
 
.  Lenders shall not be obligated to make any Loan, or to take, fulfill, or
perform any other action under this Agreement, until the following conditions
have been satisfied to each Lender's reasonable satisfaction or waived in
writing by each Lender:
 
4.1.1 Agent shall have received:
 
(a) originals of the documents set forth on Schedule 1.1f (Schedule of
Documents), each duly executed by the appropriate parties, together with such
other assurances, certificates, documents or consents related to the foregoing
as Agent and/or Lenders reasonably may require, all in form and substance
satisfactory to Agent and Lenders;
 
(b) such documentation as Agent may reasonably require to establish the due
organization, valid existence and good standing of Borrower, its qualification
to engage in business in each material jurisdiction in which it is engaged in
business or required to be so qualified, its authority to execute, deliver and
perform the Loan Documents to which it is a party, the identity, authority and
capacity of each Authorized Signatory thereof authorized to act on its behalf,
including certified copies of articles of organization and amendments thereto,
bylaws and operating agreements and amendments thereto, certificates of good
standing and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, certificates of
Authorized Signatory, and the like;
 
(c) a list of all of Borrower's Material Contracts and a copy of such Material
Contracts requested by Agent;
 
(d) a copy of all insurance certificates or other evidence of insurance for the
Collateral;
 
(e) originals of favorable written opinions, dated as of the date hereof, of
independent and internal counsel to the Borrower, addressed to Agent and Lenders
(and their respective participants and assigns) and otherwise in form and
substance satisfactory to Agent as to such matters as Agent shall determine;
 
(f) copies of all consents and authorizations of, permits from or filings with,
any Governmental Authority or other Person required in connection with the
execution, delivery, performance or enforceability of the Loan Documents or any
provision thereof and no material changes in governmental regulations affecting
the Borrower, Agent or the Lenders shall have occurred;
 
(g) (i) a certified lien search for the State of Delaware and the State of
California with respect to the Borrower and each of its Subsidiaries, (ii) an
International Registry search with respect to each applicable item of Equipment;
(iii) an FAA search with respect to each applicable item of Equipment, (iv) a
Federal tax lien search with respect to the Borrower and each of its
Subsidiaries, and any other searches as may be required by Agent; and
 
(h) the "chattel paper" original of each Lease, which thereafter shall be held
by Agent until the Termination Date; provided Agent shall not be liable in the
event of any damage, loss or destruction of any of such documents or
instruments.
 
4.1.2 All of the financing statements and other documentation described in
Section 3.1.7 shall have been filed with the appropriate Governmental Agencies,
and Agent shall hold a first priority perfected Lien in the Collateral, for the
ratable benefit of Lenders, subject only to Permitted Liens.
 
4.1.3 With respect to all Equipment, the following statements shall be true, and
Agent shall have received evidence reasonably satisfactory to it (including,
with respect to each item of Equipment which is eligible for registration with
the International Registry, a printout of the "priority search certificate" from
the International Registry showing the Equipment Owner's ownership interest with
respect to such Equipment under a contract of sale) with respect to each item of
Equipment and any related Lease included in the Borrowing Base to the effect
that:
 
(a) the Borrower is in compliance with the applicable requirements of the
Mortgage and Applicable Law;
 
(b) the applicable Equipment Owner has good title under Applicable Law to such
item of Equipment, free and clear of Liens other than (i) Permitted Liens and
(ii) the Lien of Agent;
 
(c) the Borrower has completed all registrations and filings required by any
Aviation Authority in such jurisdiction and Agent shall hold a first priority
Lien on each item of Equipment under Applicable Law (or with respect to Assets
for which a pre-filing has been made, Agent shall be the beneficiary of a second
priority Lien on such Equipment, and documentation sufficient to terminate any
first priority lien on such Equipment shall have been delivered to Agent or to
an escrow with such documentation to be filed upon payoff of such lien through
Revolving Loan proceeds) and has provided, or is in a position to provide, all
opinions of independent counsel as required by Agent; and
 
(d) Agent shall have received evidence reasonably satisfactory to it (including,
with respect to each Cape Town Eligible Lease, a printout of the "priority
search certificate" (as defined in the Regulations for the International
Registry) from the International Registry relating to the Lessor's interest in
and International Interest with respect to such item of Equipment under such
Lease and including, with respect to all Leases that are not Cape Town Eligible,
an original, favorable written opinion of independent counsel addressed to Agent
and Lenders (and their respective participants and assigns) with respect to
Agent's Lien on such item of Equipment;
 
4.1.4 Payment by Borrower to Agent of all fees, costs, and expenses of closing
(including reasonable fees of legal counsel to Agent presented as of the Closing
Date);
 
 
- 24 -

--------------------------------------------------------------------------------

 
4.1.5 No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, Governmental Authority
or legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of, this Agreement or any other
Loan Document or the consummation of the transactions contemplated hereby or
thereby and which, in any Lender's sole judgment, would make it inadvisable to
consummate the transactions contemplated by this Agreement or any other Loan
Document;
 
4.1.6 Payment by Borrower to each Lender of any of the fees due to each Lender;
 
4.1.7 No circumstance or event shall have occurred, including but not limited to
any litigation, actions, suits, proceedings or investigations pending as to
Borrower, that constitutes a Material Adverse Effect as of the Closing Date;
 
4.1.8 All of the representations and warranties of Borrower under this Agreement
shall be true and correct as of the Closing Date;
 
4.1.9 Borrower shall be in compliance with all the terms and provisions of the
Loan Documents, and no Default or Event of Default shall have occurred and be
continuing;
 
4.1.10 Agent shall have completed its independent business and legal due
diligence, including but not limited to financial, legal and insurance reviews,
with results satisfactory to Agent;
 
4.1.11 Each Lender and Agent each shall have obtained satisfactory credit or
other required internal approval(s) in connection with the transactions
contemplated by this Agreement and the Loan Documents;
 
4.1.12 The Closing Date shall occur on or before May 31, 2014;
 
4.1.13 Borrower shall have established a non-interest bearing account with
Agent;
 
4.1.14 All legal matters relating to the Loan Documents shall be satisfactory to
Sheppard, Mullin, Richter & Hampton LLP, legal counsel to Union Bank, N.A., in
all of its capacities hereunder.
 
If any other term of any Loan Document should conflict, or appear to conflict,
with this Section 4.1, the terms of this Section 4.1 shall control, and Borrower
shall have no rights under this Agreement or any other Loan Document until each
of the conditions of this Section 4.1 has been complied with to Agent's and
Lenders' satisfaction or specifically waived in a writing by Lenders.
 
4.2 Conditions to All Loans
 
.  It shall be a condition to the funding of any Loan that the following
statements be true on the date of each such funding or advance:
 
4.2.1 Agent shall have timely received a Borrowing Notice or telephonic request,
as applicable, together with an Borrowing Base Certificate dated as of the date
of such Borrowing Notice;
 
4.2.2 Agent shall determine that, after giving effect to the requested Revolving
Loan, no Overadvance will occur;
 
4.2.3 all of the representations and warranties of Borrower under this Agreement
and the other Loan Documents shall be true and correct at such date, except to
the extent any such representations and warranties relate to an earlier date,
both before and after giving effect to the funding or issuance of such Loan, and
Agent shall have received, if it so elects, a certification to that effect
signed by an Authorized Signatory;
 
4.2.4 Borrower shall be in compliance with all the terms and provisions of the
Loan Documents, and no Default or Event of Default shall have occurred and be
continuing;
 
4.2.5 no circumstance or event shall have occurred since the Closing Date, or
would result from the funding, advance or incurrence of any Loan, that
constitutes a Material Adverse Effect;
 
4.2.6 other than matters described in Schedule 5.10 or not required as of the
Closing Date to be therein described, there shall not then be pending or
threatened any action, suit, proceeding or investigation against or affecting
Borrower or any of its Subsidiaries or any Property of any of them before any
Governmental Authority that constitutes a Material Adverse Effect;
 
4.2.7 Agent shall have received, in form and substance satisfactory to Agent,
such other assurances, certificates, documents or consents related to the
foregoing as Agent may reasonably require;
 
4.2.8 Agent shall hold a perfected, first priority Lien on all Collateral, for
the ratable benefit of Lenders, subject only to Permitted Liens and those liens
referenced in clause (b) of Section 4.2.10;
 
4.2.9 With respect to an item of Equipment that is owned by an Owner Trustee, or
with respect to each Lease to a Lessee domiciled or whose chief executive office
is located in a non-U.S. jurisdiction, which is or is to be included in the
Borrowing Base on such Borrowing Date, Agent shall have received the
documentation set forth in the definition of "Eligible Lease," (including,
without limitation, the Owner Trustee Guaranty(ies), Owner Trustee Mortgage(s),
Trust Agreement(s), and Beneficial Interest Pledge Agreement(s));
 
4.2.10 With respect to all Equipment, the following statements shall be true,
and Agent shall have received evidence reasonably satisfactory to it with
respect to each item of Equipment and any related Lease included in the
Borrowing Base to the effect that:
 
(a) the Borrower is in compliance with the applicable requirements of the
Mortgage and Applicable Law;
 
(b) the applicable Equipment Owner has good title under Applicable Law to such
item of Equipment, free and clear of Liens other than (i) Permitted Liens and
(ii) the Lien of Agent;
 
(c) the Borrower has completed all registrations and filings required by any
Aviation Authority in such jurisdiction and Agent shall hold a first priority
Lien on each item of Equipment under Applicable Law and has provided, or is in a
position to provide, all opinions of independent counsel as required by Agent;
 
(d) with respect to each Cape Town Eligible Lease, Agent shall have received
evidence reasonably satisfactory to it (including, a printout of the "priority
search certificate" as defined in the Regulations for the International
Registry) from the International Registry relating to the Lessor's interest in
and International Interest with respect to such item of Equipment under such
Lease;
 
(e) with respect to all Leases that are not Cape Town Eligible, Agent shall have
received an original, favorable written opinion of independent counsel addressed
to Agent and Lenders (and their respective participants and assigns) with
respect to Agent's Lien on such item of Equipment;
 
(f) with respect to each item of Equipment which is eligible for registration
with the International Registry, Agent shall have received a printout of the
"priority search certificate" from the International Registry showing the
Equipment Owner's ownership interest with respect to such Equipment under a
contract of sale; and
 
(g) with respect to such item of Equipment and any related Lease, the Borrower
is in compliance with the applicable provisions of this Agreement, the Mortgage
and all other Loan Documents.
 
Notwithstanding the foregoing, but subject to clause (b) of this Section 4.2.10,
if the Mortgage or Owner Trustee Mortgage and/or Lease for any item of Equipment
is not available on any Borrowing Date, but provided, in the case of a Lease of
any item of Equipment, the parties hereto agree nevertheless to close on the
financing of such item of Equipment so long as a (x)  a Prospective
International Interest or International Interest in such Equipment and such
Mortgage or Owner Trustee Mortgage (and Lease if it is a Cape Town Eligible
Lease) has been duly registered in favor of Agent at the International Registry;
(y)  no prior International Interest in such item of Equipment has been filed,
and such Lease shall have been registered at the International Registry prior to
the registration of such Prospective International Interest or International
Interest in favor of Agent; and (z)  the Borrower shall cause the Mortgage or
Owner Trustee Mortgage, as applicable (and Lease if the aircraft in a U.S.
registered aircraft) to be filed with the FAA within three (3) days of such
registration of Prospective International Interest or International Interest.
 
The request and acceptance by Borrower of the proceeds of the Loan shall be
deemed to constitute, as of the date of such Loan, (1) a representation and
warranty by Borrower that the conditions in this Section 4.2 have been
satisfied, and (2) a confirmation by Borrower of the granting and continuance of
Agent's Liens pursuant to the Collateral Documents.
 
 
- 25 -

--------------------------------------------------------------------------------

 
5.  
REPRESENTATIONS AND WARRANTIES

 
Borrower represents, warrants and agrees that from and after the Closing Date
and until the Termination Date:
 
5.1 Corporate Existence; Compliance with Law
 
.  Borrower is a corporation duly formed, validly existing and in good standing
under the Applicable Law of Delaware.  Borrower is duly qualified or registered
to transact business and is in good standing in Delaware and California and in
each other jurisdiction in which the conduct of its business or the ownership or
leasing of its Property makes such qualification or registration necessary and
in which the failure to be so qualified or registered could have a Material
Adverse Effect.  Borrower has all requisite power and authority to conduct its
business, to own, pledge, mortgage or otherwise encumber and operate its
Property, to lease the Property it operates under lease, to conduct its business
as now or proposed to be conducted, to execute and deliver each Loan Document to
which it is a party and to perform its Obligations. Borrower is in compliance
with all Applicable Law and other legal requirements applicable to its business,
has obtained all authorizations, consents, approvals, orders, licenses and
permits from, and has accomplished all filings, registrations and qualifications
with, or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business.
 
5.2 Executive Offices; Corporate or Other Names; Conduct of Business
 
.  The locations of Borrower's executive offices, principal place of business,
corporate offices, warehouses, other locations of Collateral and locations where
all of Borrower's records with respect to Collateral are kept are as set forth
in Schedule 5.2 and, except as set forth in such schedule, such locations have
not changed during the preceding twelve (12) months.  Borrower shall not change
its (a) name, (b) chief executive office, (c) principal place of business or
jurisdiction of formation, or (d) location of its records concerning the
Collateral, without, in each instance, giving thirty (30) days' prior written
notice thereof to Agent and taking all actions deemed necessary or appropriate
by Agent to protect and perfect Agent's Liens continuously upon the Collateral.
 
5.3 Authority; Compliance with Other Agreements and Instruments and Government
Regulations
 
.  The execution, delivery and performance by Borrower, any Owner Trustee, and
any Subsidiary of the Loan Documents to which each is a party have been duly
authorized by all necessary corporate action, and do not and will not:
 
5.3.1 Require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party;
 
5.3.2 Violate or conflict with any provision of such party's operating
agreement, charter, articles of incorporation or bylaws, as applicable;
 
5.3.3 Result in or require the creation or imposition of any Lien (other than
pursuant to the Loan Documents) or Right of Others upon or with respect to any
Property now owned or leased or hereafter acquired or leased by such party;
 
5.3.4 Violate any Applicable Law applicable to such party; or
 
5.3.5 Result in a breach of or constitute a default under, or cause or permit
the acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such party is a party or
by which such party or any of its property is bound or affected; and such party
is not in violation of, or default under, any Applicable Law or Contractual
Obligation, or any indenture, loan or credit agreement, in any respect.
 
5.4 No Governmental Approvals Required
 
.  Except as previously obtained or made, no authorization, consent, approval,
order, license or permit from, or filing, registration or qualification with,
any Governmental Authority is or will be required to authorize or permit under
Applicable Law the execution, delivery and performance by Borrower, Owner
Trustee and any Subsidiary of the Loan Documents to which it is a party.
 
5.5 Subsidiaries
 
.  Borrower has no Subsidiaries as of the Closing Date.
 
5.6 Financial Statements
 
.  Borrower has furnished to Lender the audited financial statements of Borrower
as of the Fiscal Year ending December 31, 2013 (including balance sheets and
income statements) and the unaudited financial statements of Borrower as of the
Fiscal Quarter ending March 31, 2014.  The financial information contained
therein fairly presents in all material respects the financial condition,
results of operations and changes in financial position of Borrower as of such
dates and for such periods.
 
5.7 No Other Liabilities; No Material Adverse Changes
 
.  Borrower and its Subsidiaries do not have any material liability or material
contingent liability required under GAAP to be reflected or disclosed, and not
reflected or disclosed, in the balance sheets described in Section 5.6 other
than liabilities and contingent liabilities arising in the ordinary course of
business since the date of such financial statements.  Except as set forth on
Schedule 5.7, as of the Closing Date, no circumstance or event has occurred that
constitutes a Material Adverse Effect.
 
5.8 Title To and Location of Property
 
.  Borrower and its Subsidiaries have valid title to the Property, including all
Equipment, as reflected in the balance sheet described in Section 5.6, other
than items of Property or exceptions to title which are in each case immaterial
and Property subsequently sold or disposed of in the ordinary course of
business.  Such Property is free and clear of all Liens and Rights of Others,
other than those described in Schedule 5.7 and Permitted Liens and Permitted
Rights of Others.
 
5.9 Intellectual Property
 
.  Borrower and its Subsidiaries own, or possess, the right to use to the extent
necessary in their respective businesses, all Intellectual Property, and no such
Intellectual Property conflicts with the valid Intellectual Property of any
other Person.  Except as set forth in Schedule 5.9, Borrower has not used any
trade name, trade style or "dba" during the five year period ending on the
Closing Date.
 
5.10 Litigation
 
.  Except for matters set forth in Schedule 5.10, there are no actions, suits,
proceedings or investigations pending as to which Borrower or any of its
Subsidiaries have been served or have received notice or, to the best knowledge
of Borrower, threatened against or affecting Borrower or any of its Subsidiaries
or any Property of any of them, the Collateral, or any other transactions
contemplated by this Agreement.
 
 
- 26 -

--------------------------------------------------------------------------------

 
5.11 Binding Obligations
 
.  Each of the Loan Documents to which Borrower, Owner Trustee, and any
Subsidiary is a party will, when executed and delivered by such party,
constitute the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.
 
5.12 No Default
 
.  No event has occurred and is continuing that is a Default or Event of
Default.
 
5.13 ERISA
 
.  Neither Borrower nor any of its Subsidiaries has any Pension Plans.  Neither
Borrower nor any of its Subsidiaries has incurred or expects to incur any
withdrawal liability to any Multiemployer Plan (as defined herein).  As used
herein, "Pension Plan" means any "employee pension benefit plan" (as such term
is defined in Section 3(2) of ERISA) and "Multiemployer Plan" means any employee
benefit plan of the type described in Section 001(a)(3) of ERISA to which
Borrower or any of its ERISA affiliates contributes or is obligated to
contribute.
 
5.14 Regulation U; Investment Company Act
 
.  No part of the proceeds of any Loan hereunder will be used to purchase or
carry, or to extend credit to others for the purpose of purchasing or carrying,
any margin stock in violation of Regulation U.  Neither Borrower nor any of its
Subsidiaries is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.
 
5.15 Disclosure
 
.  No written statement made by a Authorized Signatory to Lender in connection
with this Agreement, or in connection with any Loan, as of the date thereof
contained any untrue statement of a material fact or omitted a material fact
necessary to make the statement made not misleading in light of all the
circumstances existing at the date the statement was made.
 
5.16 Tax Liability
 
.  Borrower and its Subsidiaries have filed all tax returns which are required
to be filed, and have paid, or made provision for the payment of, all taxes with
respect to the periods, Property or transactions covered by said returns, or
pursuant to any assessment received by Borrower or any of its Subsidiaries,
except such taxes, if any, as are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been established and
maintained.
 
5.17 Hazardous Materials
 
.  Except as described in Schedule 5.17, as of the Closing Date (a)  neither
Borrower nor any of its Subsidiaries at any time has disposed of, discharged,
released or threatened the release of any Hazardous Materials in violation of
any Hazardous Materials Law, (b) to the best knowledge of Borrower, no condition
exists that violates any Hazardous Material Law affecting any real property
owned by Borrower or any of its Subsidiaries, (c) no real property or any
portion thereof is or has been utilized by Borrower or any of its Subsidiaries
as a site for the manufacture of any Hazardous Materials and (d) to the extent
that any Hazardous Materials are used, generated or stored by Borrower or any of
its Subsidiaries on any real property, or transported to or from such real
property by Borrower or any of its Subsidiaries, such use, generation, storage
and transportation are in compliance with all Hazardous Materials Laws.
 
5.18 Security Interests
 
.  Upon the execution and delivery of all of this Agreement and the Collateral
Documents and the completion of all actions to perfect the security interests so
created, as set forth in Section 3.1.7, Agent will hold a valid first priority
security interest in the Collateral described therein securing the Obligations.
 
5.19 Insurance
 
.  Schedule 5.19 lists all current insurance of any nature maintained by
Borrower, as well as a summary of the terms of such insurance provided Schedule
5.19 shall list insurance for Equipment leased pursuant to an Eligible
Lease.  Borrower shall deliver to Agent endorsements to all of its (a) "All
Risk" and business interruption insurance policies naming Agent as loss payee,
and (b) general liability and other liability policies naming Agent as an
additional insured.  All policies of insurance on real and personal property
will include an endorsement, in form and substance acceptable to Agent, showing
loss payable to Agent (Form 438 BFU or equivalent) and extra expense and
business interruption endorsements.  Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurer will endeavor to
give at least thirty (30) days' prior written notice to Agent before any such
policy or policies of insurance shall be canceled.  Upon the occurrence and
continuation of a Default or Event of Default, Borrower hereby directs all
present and future insurers under its and its Subsidiaries’ "All Risk" policies
of insurance to pay all proceeds payable thereunder directly to Agent for the
ratable benefit of Lenders.  Agent reserves the right at any time, upon review
of Borrower's risk profile, to require additional forms and limits of insurance
to adequately protect Lenders' interests in accordance with Agent's normal
practices for similarly situated borrowers, and if the circumstances are
unusual, in Agent's sole opinion.
 
5.20 Leases and Equipment
 
.  Each of the following is true and correct with respect to each Lease for an
item of Equipment included in the Borrowing Base:
 
5.20.1 The amounts of rent and other amounts due under each Lease, as shown on
the Borrower's books and records and on any statement or schedule delivered to
Agent in connection therewith, are the true and correct amounts actually owed to
the Borrower and the other Lessors;
 
5.20.2 The Borrower has not and will not enter into any agreement with a Lessee
of any Equipment which provides, directly or indirectly, for the crediting of
any obligation or liability of the Borrower to such Lessee against future
rentals accruing under the Lease, other than as provided therein;
 
5.20.3 The Lessor delivered to Agent an original counterpart of such Lease;
 
5.20.4 The documents and information delivered to Agent pursuant to Section 4
with respect to such Equipment and Leases have been so delivered; and
 
5.20.5 All rentals, fees, costs, expenses and charges paid or payable by the
Lessee under any Lease, including without limitation, any brokerage and other
fees paid to the Borrower do not violate any Applicable Law relating to the
maximum fees, costs, expenses or charges that can be charged in any jurisdiction
in which any Equipment is located or in which the corresponding Lessee is
located, or in which a transaction was consummated, or in any other jurisdiction
which may have jurisdiction with respect to any such Equipment, Lease or Lessee.
 
 
- 27 -

--------------------------------------------------------------------------------

 
5.21 Cape Town Convention
 
.
 
5.21.1 The Borrower is (a) a "Transactional User Entity" (as such term is
defined in the Regulations for the International Registry); (b) "situated", for
the purposes of the Cape Town Convention, in the United States; and (c) has the
"power to dispose" (as such term is used in the Cape Town Convention) of the
Equipment;
 
5.21.2 The Equipment are "aircraft objects" (as such term is defined in the Cape
Town Convention);
 
5.21.3 The Borrower has identified any and all Cape Town Eligible Leases, and
has notified Agent of such Leases, in writing;
 
5.21.4 The payment of principal of and interest on the Notes, and the
performance by the Borrower of the Obligations, are "associated rights" (as such
term is defined in the Cape Town Convention) with respect to the Equipment.
 
5.22 Depreciation Policies
 
.  The Borrower's depreciation policies with respect to the Equipment are as set
forth on Schedule 5.22.  These policies have been in effect substantially
without change since January 1, 1998.
 
5.23 Interest Rate Protection Agreements
 
.  There are no Interest Rate Protection Agreements in effect as of the Closing
Date.
 
5.24 Eligible Leases
 
.  A list of all items of Eligible Assets subject to a Lease in effect as of the
Closing Date is set forth in Schedule 1.1a.
 
5.25 Preservation of International Interests and Liens
 
.  Borrower shall or shall cause any other Person, as applicable, to
(i) register with the FAA and/or International Registry and/or create a Lien in
favor of Agent under Applicable Law, and thereafter maintain, such Lien and, as
applicable, the International Interest of each Mortgage and Owner Trustee
Mortgage, if any, and the International Interest of each Lease with a Lessee
domiciled or with its chief executive office in a Contracting State; and
(ii) maintain the rights and International Interests of the Equipment Owner in
the Equipment, as against any third parties under Applicable Law and as against
all third parties, whether in any Contracting State under the Cape Town
Convention or otherwise.
 
5.26 Solvency
 
.  Borrower is, and after giving effect to the transactions contemplated hereby,
will be, Solvent.  "Solvent" for purposes of this Agreement means, with respect
to any Person, that the aggregate present fair saleable value of such Person's
assets is in excess of the total amount of its probable liabilities on its
existing debts as they become absolute and matured, such Person has not incurred
debts beyond its foreseeable ability to pay such debts as they mature, and such
Person has capital adequate to conduct the business it is presently engaged in
or is about to engage in.
 
6.  
AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

 
So long as any portion of the Loan remains in force and/or any Obligation
remains unpaid, Borrower shall, and shall cause its Subsidiaries to, unless
Requisite Lenders otherwise consent:
 
6.1 Payment of Taxes and Other Potential Liens
 
.  Pay and discharge promptly all taxes, assessments and governmental charges or
levies imposed upon any of them, upon its respective Property or any part
thereof and upon its respective income or profits or any part thereof, except
that Borrower and its Subsidiaries shall not be required to pay or cause to be
paid any tax, assessment, charge or levy that is not yet past due, or is being
contested in good faith by appropriate proceedings so long as the relevant
entity has established and maintains adequate reserves for the payment of the
same.
 
6.2 Preservation of Existence
 
.  Preserve and maintain its respective existences in the jurisdiction of its
formation and all material authorizations, rights, franchises, privileges,
consents, approvals, orders, licenses, permits, or registrations from any
Governmental Authority that are necessary for the transaction of its respective
business and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of its respective
business or the ownership or leasing of its respective Property.
 
6.3 Maintenance of Property
 
.  Maintain, or, with respect to Property subject to Leases, require the Lessees
to maintain, in good working order and condition, consistent with industry
practice and standards (taking into consideration normal wear and tear), all of
its Property and not permit any waste thereof, and, in the ordinary course of
business, make all needful and proper repairs, replacements, additions and
improvements thereto as are necessary for the conduct of its business, except
that the failure to maintain, preserve and protect a particular item of Property
that is at the end of its useful life or that is not of significant value,
either intrinsically or to the operations of Borrower, shall not constitute a
violation of this covenant.
 
 
- 28 -

--------------------------------------------------------------------------------

 
6.4 Maintenance of Insurance
 
.  Maintain or cause Lessee(s), as applicable, liability, casualty and other
insurance (subject to customary deductibles and retentions) on all Property with
responsible insurance companies in such amounts and against such risks as is
carried by responsible companies engaged in similar businesses and owning
similar assets in the general areas in which Borrower and its Subsidiaries
operate and shall furnish to Lenders statements of its insurance coverage and
shall promptly, upon Agent's request, furnish other or additional insurance
deemed necessary by Agent to the extent that such insurance may be
available.  Borrower shall take all actions required to maintain the foregoing
insurance and/or to comply with all requirements of such insurance
coverage.  Prior to any Loan disbursement, Agent shall be named as additional
insureds on all liability insurance, all risk ground and flight coverage for
damage or loss of the related Equipment, and war risk insurance (if
applicable) and Agent shall be named as a loss payee under all hull insurance
policies insuring the Collateral.  Borrower shall deliver to Agent endorsements
to all of its (a) "All Risk" and business interruption insurance policies naming
Agent as loss payee, and (b) general liability and other liability policies
naming Agent as an additional insured.  All policies of insurance on real and
personal property will include an endorsement, in form and substance acceptable
to Agent, showing loss payable to Agent (Form 438 BFU or equivalent) and extra
expense and business interruption endorsements.  Such endorsement, or an
independent instrument furnished to Agent, will provide that the insurer will
give at least thirty (30) days' prior written notice to Agent before any such
policy or policies of insurance shall be canceled.  Upon the occurrence and
continuation of a Default or Event of Default, Borrower hereby directs all
present and future insurers under its and its Subsidiaries’ "All Risk" policies
of insurance to pay all proceeds payable thereunder directly to Agent for the
ratable benefit of Lenders.  Agent reserves the right at any time, upon review
of Borrower's risk profile, to require additional forms and limits of insurance
to adequately protect Lenders' interests in accordance with Agent's normal
practices for similarly situated borrowers, and if the circumstances are
unusual, in Agent's sole opinion.
 
6.5 Compliance with Applicable Law
 
.  Comply with all Applicable Law, except that Borrower and its Subsidiaries
need not comply with an Applicable Law then being contested by any of them in
good faith by appropriate proceedings.
 
6.6 Inspection Rights
 
.  Upon reasonable notice, at any time during regular business hours and as
often as reasonably requested (but not so as to materially interfere with the
business of Borrower or any of its Subsidiaries) permit Agent, or any authorized
employee or representative thereof, to examine, audit and make copies and
abstracts from the records and books of account of, and to visit and inspect the
Property of, Borrower and its Subsidiaries and to discuss the affairs, finances
and accounts of Borrower and its Subsidiaries with any of its officers, key
employees or accountants.  In addition, Agent shall cause a Field Examination to
be completed annually commencing with the Fiscal Year ending December 31,
2013.  If no Event of Default or Potential Default shall be in existence,
Borrower shall reimburse Agent for the reasonable expense of such annual Field
Examination whether the examination is performed by Agent or a third party
approved by Agent. If any Field Examination shall be made during the continuance
of a Potential Default or an Event of Default, Borrower shall reimburse Agent
for the reasonable expense of such Field Examination without limit. At all
times, it is understood and agreed by Borrower that all expenses in connection
with any such Field Examination which may be incurred by Borrower, any officers
and employees thereof and the attorneys and independent certified public
accountants therefor shall be expenses payable by Borrower and shall not be
expenses of Agent or Lenders.  Agent shall complete a Field Examination within
90 days of the Closing Date, with the scope of such Field Examination to be
determined by Agent.
 
6.7 Keeping of Records and Books of Account
 
.  Keep adequate records and books of account reflecting all financial
transactions in conformity with GAAP, consistently applied, and in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower and its Subsidiaries.
 
6.8 Compliance with Agreements
 
.  Promptly and fully comply with all Contractual Obligations to which any one
or more of them is a party, except for any such Contractual Obligations (a) the
performance of which would cause a Default or (b) then being contested by any of
them in good faith by appropriate proceedings.
 
6.9 Use of Proceeds
 
.  Use the proceeds of the Loans only for the purposes set forth in this
Agreement.
 
6.10 Hazardous Materials Laws
 
.  Keep and maintain all real property used and/or owned by Borrower and any of
its Subsidiaries and each portion thereof in compliance in all material respects
with all applicable Hazardous Materials Laws and promptly notify Lender in
writing (attaching a copy of any pertinent written material) of (a) any and all
material enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened in writing by a Governmental
Authority pursuant to any applicable Hazardous Materials Laws, (b) any and all
material claims made or threatened in writing by any Person against Borrower
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from any Hazardous Materials and (c) discovery by any senior officer
of any of Borrower of any material occurrence or condition on any real property
adjoining or in the vicinity of such real property that could reasonably be
expected to cause such real property or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use of such real
property under any applicable Hazardous Materials Laws.
 
6.11 Future Subsidiaries
 
.  Borrower shall not create nor allow to exist any Subsidiary.
 
 
- 29 -

--------------------------------------------------------------------------------

 
6.12 Payment of Obligations
 
.  (a) Pay and discharge or cause to be paid and discharged all Obligations in a
timely manner; (b) pay and discharge, or cause to be paid and discharged, its
Indebtedness in the ordinary course of business prior to an Event of Default;
(c) pay and discharge, or cause to be paid and discharged promptly, all Charges;
and (d) pay all lawful claims for labor, materials, supplies and services or
otherwise, before any thereof shall become in default.
 
6.13 Conduct of Business
 
.  (a) Conduct its business substantially as now conducted or as otherwise
permitted hereunder; and (b) at all times maintain, preserve and protect all of
the Collateral and keep the same in good repair, working order and condition
consistent with industry practices and standards (taking into consideration
ordinary wear and tear and excluding inventory and parts which by their nature
may not be in good repair, working order or condition) and from time to time
make, or cause to be made, all necessary or appropriate repairs, replacements
and improvements thereto consistent with industry practices and standards.
 
6.14 Further Assurances; Schedule Supplements
 
.  At any time and from time to time, upon the written request of Agent and at
the sole expense of Borrower, promptly and duly execute and deliver any and all
such further instruments and documents and take such further action as such
Agent may reasonably request to obtain the full benefits of this Agreement and
to protect, preserve and maintain all respective parties' rights in the
Collateral and under this Agreement.  Upon the occurrence and continuation of a
Default or Event of Default and as often as Agent may thereafter require,
Borrower will supplement each Schedule to this Agreement with respect to any
matter hereafter arising that, if existing or occurring as of the Closing Date,
would have been required to be set forth or described in such Schedule;
provided, that such supplement shall not be deemed to be an amendment thereof
unless expressly consented to in writing by Agent.
 
6.15 Financial Covenants
 
.  Maintain the following financial covenants on a consolidated basis, each of
which shall be calculated in accordance with GAAP consistently applied as of the
end of each Fiscal Quarter, and, where indicated, on a twelve (12) month
trailing basis:
 
6.15.1 Maximum Leverage Ratio
 
.  A ratio of Funded Debt to Tangible Net Worth (taking into account Permitted
Aircraft Disposition Charges (if any)) of not more than 3.75 : 1.00 ("Maximum
Leverage Ratio"), measured at the end of each Fiscal Quarter.
 
6.15.2 Interest Coverage Ratio
 
.  An Interest Coverage Ratio of at least 2.75 to 1.00.  For purposes of this
Section 6.15.2, "Interest Coverage Ratio" means the ratio calculated as follows
(calculated on a twelve (12) month trailing basis): EBITDA, divided by Interest
Expense.
 
 
- 30 -

--------------------------------------------------------------------------------

 
6.15.3 Debt Service Coverage Ratio
 
.  From the date of this Agreement, a Debt Service Coverage Ratio of at least
1.05: 1.00, calculated on a twelve (12) month trailing basis.  "Debt Service
Coverage Ratio" means the ratio of (a) the sum of (i) EBITDA less (ii) taxes
paid in cash during the prior consecutive twelve (12) month period plus (iii)
Maintenance Expense for such period to (b) Total Debt Service for such
period.  For purposes of this Section 6.15.3, EBITDA shall include an amount, if
any, constituting Pro Forma EBITDA.
 
6.15.4 Minimum Tangible Net Worth Covenant
 
.  "Minimum Tangible Net Worth" shall be an amount equal to or greater than the
sum of the following:  (i) eighty five percent (85%) of Tangible Net Worth as of
December 31, 2013, (ii) fifty percent (50%) of Net Income reported in each
successive Fiscal Quarter with no deduction for operating losses reported for
such Fiscal Quarter, (iii) one hundred percent (100%) of the net proceeds from
any additional equity offering in excess of Five Million and 00/100
Dollars ($5,000,000.00), and (iv) fifty percent (50%) of any incremental
additive equity associated with any Acquisition.
 
6.15.5 No Net Loss
 
.  Borrower shall not suffer a consolidated net loss, as calculated according to
GAAP, as of the end of any Fiscal Quarter, calculated on a twelve (12) month
trailing basis.  For the avoidance of doubt, net loss will be calculated without
any adjustment for Permitted Aircraft Disposition Charges (if any) incurred
during the calculation period.
 
6.15.6 Utilization Covenant
 
.  The Utilization Rate shall be at least seventy-five percent (75%) calculated
on a twelve (12) month trailing basis and weighted by the Appraised Value of
each item of Equipment.  "Utilization Rate" means the sum of (i) the number of
days each item of Equipment is subject to an Eligible Lease during the
measurement period multiplied by its Appraised Value divided by the sum of (ii)
the number of days each item of Equipment is owned multiplied by its Appraised
Value.
 
6.15.7 Revenue Concentration Limit
 
.  Borrower shall have (i) no more than twenty-five percent (25%) of Borrower’s
annual operating lease revenue (excluding maintenance reserves) from any one (1)
Lessee nor (ii) more than forty percent (40%) of Borrower’s annual operating
lease revenue (excluding maintenance reserves) from any two (2) Lessees, each
calculated on a twelve (12) month trailing basis.
 
6.16 Subordination of Third Party Fees
 
.  Borrower shall provide a subordination, on terms satisfactory to Agent, of
any fees paid to any Subsidiaries or Affiliates of Borrower pursuant to ongoing
contractual arrangements for services provided to Borrower, including without
limitation, licensing, management and marketing fees, including without
limitation, those fees payable under the JMC Management Agreement.
 
6.17 Maintenance of Borrowing Base
 
.  Maintain the value of the Borrowing Base at all times such that no Borrowing
Base Deficiency occurs.
 
 
- 31 -

--------------------------------------------------------------------------------

 
6.18 Placards
 
.  Affix and maintain or use its best efforts to cause each Lessee under a Lease
to affix to and maintain on all item(s) of Eligible Assets a placard bearing an
inscription substantially in the form attached hereto as Exhibit I or such other
inscription as Agent from time to time may reasonably request.  The Borrower
shall, on a quarterly basis, provide to Agent a list of all Eligible Assets
subject to a Lease indicating, to the best knowledge of the Borrower, which
items of Equipment have placards affixed and on which no such placard is
affixed.
 
6.19 Maintenance of Current Depreciation Policies
 
.  Maintain its method of depreciating its assets substantially consistent with
past practices as set forth in Schedule 5.22 and promptly notify Lender of any
deviation from such practices.
 
6.20 Preservation of International Interests and Liens
 
.  At its expense, cause (i) the registration with the International Registry of
the International Interests with respect to the Mortgage and each Lease with a
Lessee domiciled or with its chief executive office in a Contracting State or
otherwise create a Lien in favor of Agent under Applicable Law, and
(ii) maintain the rights and International Interests of the Equipment Owner in
the Equipment or otherwise maintain such Lien, as against any third parties
under Applicable Law and as against all third parties, whether in any
Contracting State under the Cape Town Convention or otherwise. The Borrower
agrees to furnish Agent with copies of all documents relating to the foregoing
and with recording and registration data as promptly as practicable following
the issuance of the same by the FAA, the International Registry, or such other
Person under Applicable Law.
 
6.21 Maintenance of JMC Management Agreement
 
.  Maintain substantially consistent with past practices and not terminate the
JMC Management Agreement or otherwise transfer Borrower's interest thereunder
and promptly notify Agent of any deviation from such practices.
 
6.22 Interest Rate Protection Agreements
 
.  Promptly upon the incurrence of such obligation after the Closing Date and
until the Termination Date, Borrower shall provide to Agent prompt written
notice of such event and a copy of such Interest Rate Protection Agreement.
 
6.23 Maintenance of Eligible Collateral
 
.  Agent shall possess a first priority security interest in any Equipment
included in the Collateral which shall be (i) electronically recorded on the
International Registry (Cape Town Convention), (ii) filed with the FAA in the
case of (A) any Aircraft that are registered with the FAA and (B) all Engines
and (iii) promptly, to the satisfaction of Agent, and as soon as practical and
in any event within one hundred and eighty (180) days following registration
with the International Registry, perfected through all additional required local
foreign jurisdiction security conventions (if any) to secure the payment,
promptly when due.
 
6.24 Maintenance of Records
 
.  Borrower shall cause all lessees of Equipment to maintain adequate
maintenance and usage records in English in accordance with applicable aviation
regulations.
 
 
- 32 -

--------------------------------------------------------------------------------

 
7.  
NEGATIVE COVENANTS

 
Borrower covenants and agrees that, without Requisite Lenders' prior written
consent, from the Closing Date until the Termination Date, Borrower and its
Subsidiaries shall not, directly or indirectly, by operation of law or
otherwise:
 
7.1 Modification of Formation Documents
 
.  Amend its certificate of incorporation or formation documents that could have
or reasonably be expected to have a Material Adverse Effect.
 
7.2 Failure to Act/Duty to Act
 
.  Take any action or omit to take any action, which act or omission would
constitute a material default or a material event of default pursuant to, or
noncompliance with, any contract, lease (including any Leases), mortgage, deed
of trust or instrument to which it is a party or by which it or any of its
property is bound, or any document creating a Lien and which would have a
Material Adverse Effect on Borrower's business.
 
7.3 Modification of Debt
 
.  Cancel or modify any debt owing to it, except for reasonable consideration in
the ordinary course of its business or which would not have a Material Adverse
Effect on Borrower's financial condition.
 
7.4 Intentionally deleted
 
.
 
7.5 Disposition of Property
 
.  Make any sale, transfer or other disposition in any single transaction or
series of related transactions of any asset or group of related assets of
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired
("Disposition"), except a Disposition by Borrower to a Wholly-Owned Subsidiary.
 
7.6 Mergers
 
.  Merge or consolidate with or into any Person, except (a) mergers and
consolidations of a Subsidiary of Borrower into Borrower or a Wholly-Owned
Subsidiary or of Subsidiaries with each other and (b) a merger or consolidation
of a Person into Borrower or with or into a Wholly-Owned Subsidiary of Borrower
that is not prohibited by Section 7.7; provided that (i) Borrower is the
surviving entity, (ii) no Change in Control results therefrom, (iii) no Default
or Event of Default then exists or would result therefrom, (iv) Borrower
executes such amendments to the Loan Documents as Agent may reasonably determine
are appropriate as a result of such merger and/or Borrower shall cause any
Subsidiary to execute such amendments to the Loan Documents or additional Loan
Documents, including but not limited to a Subsidiary Guaranty, as Agent may
reasonably determine are appropriate as a result of such merger, (v) the
aggregate consideration paid or to be paid (whether cash, notes, stock, or
assumption of debt or otherwise) by the Borrower and/or its Subsidiaries in any
one such merger or consolidation does not exceed $10,000,000.00, and (vi) such
aggregate consideration with respect to all such mergers or consolidations shall
not exceed $15,000,000.00 in any Fiscal Year. Without limitation, no such merger
or consolidation shall result in a violation of the terms of Section 6.2 or
Section 6.13. The Borrower shall promptly notify the Agent of any merger or
consolidation involving the Borrower.
 
7.7 Hostile Acquisitions
 
.  Directly or indirectly use the proceeds of any Loan in connection with the
Acquisition of part or all of a voting interest of five percent (5%) or more in
any corporation or other business entity if such Acquisition is opposed by the
board of directors of such corporation or business entity.
 
7.8 Distributions
 
.  Make any Distribution, whether from capital, income or otherwise,  whether in
Cash or other Property; provided, Borrower may declare or pay a dividend if no
Default or Event of Default exists prior to or after giving effect to such
declaration, payment or reserve for payment.
 
7.9 ERISA
 
.  Create or maintain any Pension Plans or incur any withdrawal liability to any
Multiemployer Plan (as defined herein).
 
7.10 Change in Nature of Business; Change in Control
 
.  Make any material change in the nature of the business of Borrower and its
Subsidiaries, taken as a whole, or at any time, permit any Change in Control to
occur.
 
7.11 Change in JMC Management Agreement
 
.  Make any material change in the nature or terms of the JMC Management
Agreement.
 
7.12 Liens and Negative Pledges
 
.  Create, incur, assume or suffer to exist any Lien or Negative Pledge of any
nature upon or with respect to any of its respective Property or any Collateral
or engage in any sale and leaseback transaction with respect to any of its
respective Property or any Collateral, whether now owned or hereafter acquired,
except:
 
7.12.1 Liens and Negative Pledges under the Loan Documents;
 
7.12.2 Permitted Liens;
 
7.12.3 Liens on Property acquired by Borrower or any of its Subsidiaries that
were in existence at the time of the acquisition of such Property and were not
created in contemplation of such acquisition; or
 
7.12.4 Liens securing purchase money Indebtedness permitted by Section 7.13.3 on
and limited to the capital assets acquired, constructed or financed with the
proceeds of such Indebtedness or with the proceeds of any Indebtedness directly
or indirectly refinanced by such Indebtedness.
 
 
- 33 -

--------------------------------------------------------------------------------

 
7.13 Indebtedness and Guaranteed Indebtedness
 
.  Create, incur or assume any Indebtedness or guaranty obligation except:
 
7.13.1 Indebtedness and Guaranteed Indebtedness existing on the Closing Date and
disclosed in Schedule 7.13, and refinancings, renewals, extensions or amendments
that do not increase the amount thereof;
 
7.13.2 Indebtedness and Guaranteed Indebtedness under the Loan Documents;
 
7.13.3 Indebtedness and Guaranteed Indebtedness owed to Borrower or any of its
Subsidiaries;
 
7.13.4 Indebtedness consisting of Capital Lease Obligations, or otherwise
incurred to finance the purchase or construction of capital assets (which shall
be deemed to exist if the Indebtedness is incurred at or within ninety (90) days
before or after the purchase or construction of the capital asset), or to
refinance any such Indebtedness;
 
7.13.5 Indebtedness consisting of Interest Rate Protection Agreements;
 
7.13.6 Guaranteed Indebtedness in support of the obligations of a Wholly-Owned
Subsidiary, provided that such obligations are not prohibited by this Agreement;
and
 
7.13.7 Permitted Indebtedness.
 
7.14 Transactions with Affiliates
 
.  Make, or suffer to exist, any loan or advance or extend any credit to any
Person, including, without limitation, any Affiliate of the Borrower other than:
 
7.14.1 advances to Affiliates in the ordinary course of business not to exceed
$250,000.00 in the aggregate outstanding at any time;
 
7.14.2 trade credit advanced in the ordinary course of business;
 
7.14.3 transactions between or among Borrower and its Subsidiaries; and
 
7.14.4 transactions on overall terms at least as favorable to Borrower or its
Subsidiaries as would be the case in an arm's length transaction between
unrelated parties of equal bargaining power.
 
7.15 Subsidiary Indebtedness
 
.  Permit (whether or not otherwise permitted under Section 7.13) any Subsidiary
to create, incur, assume or suffer to exist any Indebtedness or guaranty
obligation, except (a) Indebtedness and Guaranteed Indebtedness in existence on
the Closing Date, (b) Indebtedness owed to Borrower or another Subsidiary of
Borrower, and (c) Capital Lease Obligations and purchase money obligations of a
Subsidiary in respect of Property used or leased by that Subsidiary.
 
7.16 Intentionally deleted
 
.
 
7.17 New Shareholders
 
.  Issue or otherwise grant shares of stock to any new shareholders unless
(i) Agent has confirmed that such transaction would not cause a violation of the
Patriot Act and (ii) such new shareholder(s) has executed a stock pledge
agreement and stock power in favor of Agent for the ratable benefit of Lenders,
in form and substance satisfactory to Agent.
 
7.18 Redemptions; Dividends
 
.  Purchase, redeem, retire or otherwise acquire, directly or indirectly, or
make any sinking fund payments with respect to, any shares of its Stock now or
hereafter outstanding or set apart any sum for any such purpose; provided,
however, that the Borrower may repurchase its issued and outstanding shares of
Stock provided the sum of all dividends and stock repurchases in any Fiscal Year
shall not exceed fifty percent (50%) of the Net Income for the prior four Fiscal
Quarters.
 
 
- 34 -

--------------------------------------------------------------------------------

 
7.19 Investments
 
.  Make or suffer to exist any Investment, other than:
 
7.19.1 Investments in existence on the Closing Date and disclosed on
Schedule 7.19;
 
7.19.2 Investments consisting of Cash Equivalents;
 
7.19.3 Investments in a Person that is the subject of an Acquisition not
prohibited by Section 7.7;
 
7.19.4 Investments consisting of advances to officers, directors and employees
of Borrower and its Subsidiaries for travel, entertainment, relocation,
anticipated bonus and analogous ordinary business purposes;
 
7.19.5 Investments in a Subsidiary that is a Wholly-Owned Subsidiary; provided
that Borrower shall not (a) create or allow to exist any Subsidiary (unless with
respect to Subsidiaries the same shall have executed and delivered to the Agent
a guaranty and a security agreement each in form acceptable to the Agent
creating in favor of the Agent a first priority perfected Lien on its assets, or
Borrower shall have delivered to Agent a pledge of 100% of the stock of such
Subsidiary in form and substance satisfactory to Agent), or (b) purchase or
otherwise acquire (unless no Default exists or would exist immediately
thereafter) including, without limitation, by way of share exchange, any part or
amount of the capital stock or assets of, or make any Investments in any other
Person, except for stock, obligations or securities received in settlement of
debts owing to it created in the ordinary course of business and Investments
otherwise expressly permitted under this Agreement.
 
7.19.6 Investments consisting of the extension of credit to customers or
suppliers of Borrower and its Subsidiaries in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof;
 
7.19.7 Investments received in connection with the settlement of a bona fide
dispute with another Person;
 
7.19.8 Investments representing all or a portion of the sales price of Property
sold or services provided to another Person; or
 
7.19.9 Investment consisting of acquisition of all of the outstanding capital
stock or assets of JetFleet Holding Corp., a California corporation, under
substantially the terms and conditions set forth in the JMC Management
Agreement.
 
7.20 Additional Bank Accounts
 
.  Directly or indirectly, open, maintain or otherwise have any checking,
savings or other accounts where money is or may be deposited or maintained
outside the United States of America, except as may be required for the receipt
of Lease payments from a Lessee located in a non-U.S. jurisdiction.
 
8.  
INFORMATION AND REPORTING REQUIREMENTS

 
8.1 Reports and Notices
 
.  Borrower represents, warrants and agrees that, from and after the Closing
Date until the Termination Date, Borrower shall deliver, or cause to be
delivered, to Agent:
 
8.1.1 within sixty (60) days following the end of each of the first three Fiscal
Quarters for each Fiscal Year
 
(a) (unless an extension is approved by the SEC), SEC Form 10-Q of Borrower for
such Fiscal Quarter; provided that the timely EDGAR SEC filing of such Form
10-Q, along with delivery of a hard or .pdf copy to Agent of such Form 10-Q,
shall satisfy this requirement; provided further that if any such Form 10-Q is
not filed with the SEC within such sixty (60) day time period, then Borrower
shall instead deliver, or cause to be delivered, to Agent internally prepared
financial statements of Borrower and its Subsidiaries (including income
statement, balance sheet, and statement of cash flows) on or before the end of
the sixty (60) day period;
 
(b) internally prepared financial statements for such Fiscal Quarter of JMC and
its Subsidiaries, if applicable, (including income statement, balance sheet, and
statement of cash flows);
 
8.1.2 within sixty (60) days following the end of each of the first three Fiscal
Quarters, a certification from Borrower, in the form of a Compliance
Certificate;
 
8.1.3 within ninety (90) days following the end of each Fiscal Year
 
(a) (unless an extension is approved by the SEC) or, in any event, within
fifteen (15) days of a timely filing with the SEC, (a) the Financial Statements
of Borrower for such Fiscal Year certified by an Authorized Signatory; (b) an
unqualified report and opinion by an independent certified public accounting
firm acceptable to Agent with respect to such Financial Statements, (c) any
management letters of such public accounting firm addressed to Borrower, and
(d) a Compliance Certificate; provided that the timely EDGAR SEC filing of a
Form 10-K, along with delivery of a hard or .pdf copy to Agent of such Form
10-K, shall satisfy the requirements of subsections 8.13(a) and (b); provided
further, that if such Form 10-K is not filed with the SEC within such
ninety (90) day time period, then the Borrower shall instead deliver, or cause
to be delivered, to Agent internally prepared Financial Statements of Borrower
and its Subsidiaries and of JMC, if applicable, (including income statement,
balance sheet, and statement of cash flows) on or before the end of the period
ending one hundred five (105) days after the end of the Fiscal Year;
 
(b) internally prepared financial statements for such Fiscal Year of JMC and its
Subsidiaries, if applicable, (including income statement, balance sheet, and
statement of cash flows);
 
8.1.4 as soon as practicable and in any event within 15 days after the end of
each calendar month, a report listing the Leases of Equipment in the Borrowing
Base (in form and substance reasonably satisfactory to the Agent);
 
8.1.5 as soon as available, but in any event within fifteen (15) days after the
end of the immediately preceding calendar month, a Borrowing Base Certificate of
the Borrower showing, as of the end of such calendar month setting forth, among
other things, (i) a list of the Eligible Assets that are subject to an Eligible
Lease; (ii) a list of all Equipment acquired and all Equipment sold by the
Borrower since the date of the last Borrowing Base Certificate delivered to
Agent; (iii) and a lease receivables aging report, which covers both Leases
under which the Lessees are current and Leases under which the Lessees are
delinquent (all of the foregoing in form and substances reasonably satisfactory
to Agent);
 
8.1.6 as soon as available, but in any event within fifteen (15) days after the
end of each Fiscal Year, an Appraisal performed by an Appraiser acceptable to
Agent and at Borrower’s expense, with respect to all Eligible Assets.  In
addition, upon the request of any Lender, Borrower shall permit Agent to retain
an Appraiser to conduct additional Appraisals, which shall be performed at
Borrower’s expense once per Fiscal Year with subsequent additional Appraisals at
the requesting Lender’s expense;
 
8.1.7 within twenty (20) days following the receipt by Agent of the Borrowing
Base Certificate covering the last month of a Fiscal Quarter, an Appraisal with
respect to Eligible Assets added to the Borrowing Base during the Fiscal Quarter
just ended;
 
8.1.8 promptly upon their becoming available, copies of any (a) correspondence
or notices received by the Borrower or any Subsidiary from any Governmental
Authority which regulates the operations of the Borrower or any Subsidiary,
including as to environmental matters and Hazardous Material, relating to an
actual or threatened change or development which would have, or would reasonably
be expected to have, a Material Adverse Effect on the Borrower or any
Subsidiary; (b) written reports submitted to the Borrower by its independent
accountants in connection with any annual or interim audit of the books of the
Borrower made by such accountants; and (c) any appraisals received by the
Borrower or any Subsidiary with respect to its Assets;
 
8.1.9 promptly, notice in writing of (i) any litigation, legal proceeding or
dispute, other than disputes in the ordinary course of business or, whether or
not in the ordinary course of business, involving amounts, individually or in
the aggregate, in excess of $200,000.00, affecting the Borrower or any
Subsidiary as a defendant, whether or not fully covered by insurance, and
regardless of the subject matter thereof, or, if no monetary amounts are claimed
in connection therewith, which proceeding or dispute, if determined or resolved
against the Borrower or any Subsidiary is reasonably likely to have a Material
Adverse Effect on the Borrower or any Subsidiary, (ii) any cancellation or
threatened cancellation by any insurance carrier of any insurance policy or
policies carried by the Borrower or by any of its Subsidiaries on the assets and
properties of the Borrower or any Subsidiary or (iii) any resignation or
termination of any director or executive or senior officer of the Borrower;
 
8.1.10 promptly, and in any event within one (1) Business Day of when the
Borrower becomes aware or, in the exercise of reasonable due diligence should
have become aware of the same, notice in writing in the event that at any time
the outstanding principal amount of the Loans to the Borrower shall exceed the
amount of the Borrowing Base, and promptly, and in any event within five (5)
Business Days, notify in writing the Agent of any material damage to or other
Event of Loss with respect to any Eligible Assets;
 
 
- 35 -

--------------------------------------------------------------------------------

 
8.1.11 promptly upon the earlier of the date on which the Borrower becomes aware
or, in the exercise of reasonable due diligence should have become aware of the
same, notify the Agent (or, in the case of (f) below, the Agent) by telephone
(to be confirmed within three calendar days in writing from the Borrower to each
Bank) of the occurrence of any of the following:
 
(a) any Default;
 
(b) any default or event of default under any contract or contracts and the
default or event of default involves payments by the Borrower in an aggregate
amount equal to or in excess of $200,000.00;
 
(c) a default or event of default under or as defined in any evidence of or
agreements for any Indebtedness for borrowed money under which the Borrower's
liability is equal to or in excess of $200,000.00, individually or in the
aggregate, whether or not an event of default thereunder has been declared by
any party to such agreement or any event which, upon the lapse of time or the
giving of notice or both, would become an event of default under any such
agreement or instrument or would permit any party to any such instrument or
agreement to terminate or suspend any commitment to lend to the Borrower or to
declare or to cause any such indebtedness to be accelerated or payable before it
would otherwise be due;
 
(d) any change in any Applicable Law, including, without limitation, changes in
tax laws and regulations, which would have a Material Adverse Effect on the
Borrower or any Subsidiary;
 
(e) any litigation, administrative proceeding, investigation, business
development, or change in financial condition which could reasonably have a
Material Adverse Effect on the Borrower or any Subsidiary;
 
(f) any instance in which Equipment are operated (x) on routes with respect to
which it is customary for air carriers flying comparable routes to carry
confiscation or expropriation insurance or (y) in any area designated by
companies providing such coverage as a recognized or threatened war zone or area
of hostilities or an area where there is a substantial risk of confiscation or
expropriation;
 
8.1.12 promptly upon receipt thereof or concurrently with delivery thereof by
the Borrower, as the case may be, copies of any correspondence, requests,
reports, statements, claims, consents, notices or other documents of any kind
received or sent by the Borrower under or with respect to any Material Contract
which evidence or relate to an event or circumstance which would have, or would
reasonably be expected to have, a Material Adverse Effect on the Borrower or any
Subsidiary;
 
8.1.13 promptly upon the filing thereof with the SEC one copy of each financial
statement, report, notice or proxy statement sent by the Borrower to
stockholders generally, and, a copy of each regular or periodic report, and any
registration statement, or prospectus in respect thereof, filed by the Borrower
with any securities exchange or with federal or state securities and exchange
commissions or any successor agency; and
 
8.1.14 subject to the prohibitions set forth in Section 7.1 hereof, promptly
deliver to the Agent copies of any material amendments, modifications or
supplements to (i) certificate of incorporation or by-laws, (ii) any Material
Contract and (iii) the JMC Management Agreement, certified, with respect to the
certificate of incorporation, by the appropriate state officials, and, with
respect to the other foregoing documents, by the secretary or assistant
secretary of the Borrower.
 
8.2 Budgets
 
.  within ninety (90) days following the end of each Fiscal Year Borrower shall
deliver to Agent its annual budget for the next Fiscal Year (such budget to
include forecasted balance sheet, income statement and cash flow statement of
Borrower).
 
8.3 Other Reports
 
.  Borrower shall notify Agent promptly of any occurrence causing a material
loss or decline in value of any Collateral and the estimated (or actual, if
available) amount of such loss or decline.  Borrower shall, upon the request of
any Lender or Agent, furnish to Agent such other reports in connection with the
affairs, business, financial condition, operations, prospects or management of
Borrower or the Collateral, all in reasonable detail, and Borrower shall advise
Agent promptly, in reasonable detail, of:  (a) any Lien, other than Permitted
Liens, attaching to or asserted against any of the Collateral; (b) any material
change in the composition of the Collateral; and (c) the occurrence of any other
event which could reasonably be expected to have a Material Adverse Effect.
 
 
- 36 -

--------------------------------------------------------------------------------

 
9.  
EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 
9.1 Events of Default
 
.  The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an "Event of Default" under this Agreement:
 
9.1.1 Borrower shall fail to make any regularly scheduled payment of principal
or interest in respect of any Obligations within three (3) Business Days after
the same shall become due and payable or is declared due and payable (provided
that no grace period shall apply to nonpayment of the Obligations on the
Maturity Date); or
 
9.1.2 Borrower or Owner Trustee, as applicable, shall fail or neglect to
perform, keep or observe any of the covenants, promises, agreements,
requirements, conditions or other terms, Obligations (other than under
Section 9.1.1) or provisions contained in this Agreement or any of the other
Loan Documents and such default shall have continued for a period of thirty (30)
days after Agent's or any Lender's notice to Borrower and/or Owner Trustee, as
applicable, of such default hereunder; provided, there shall be no grace period
for Borrower's failure to perform, keep or observe any of the covenants,
promises, agreements, requirements, conditions or other terms or provisions
contained in Section 6.15 and Section 7 (except for Section 7.12); or
 
9.1.3 an event of default shall occur under any Indebtedness to which Borrower
is a party, or by which any such Person or its property is bound, and such event
of default (1) involves the failure to make any payment, whether of principal,
interest or otherwise, and whether due by scheduled maturity, required
prepayment, acceleration, demand or otherwise, in respect of any Indebtedness
(other than the Obligations) of such Person in an aggregate amount exceeding
$250,000, or (2) causes (or permits any holder of such Indebtedness or a trustee
to cause) such Indebtedness, or a portion thereof, in an aggregate amount
exceeding $250,000 to become due prior to its stated maturity or prior to its
regularly scheduled dates of payment; or
 
9.1.4 any representation or warranty in this Agreement or any other Loan
Document, or in any written statement, report or certificate pursuant hereto or
thereto, shall be untrue or incorrect in any material respect as of the date
when made or deemed to be made by the Borrower or any Subsidiaries; or
 
9.1.5 any of the assets of Borrower or any Subsidiary having a value of
$1,000,000 or more shall be attached, seized, levied upon or subjected to a writ
or distress warrant or come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors of such Person, and any of
the foregoing shall remain unstayed or undismissed for sixty (60) consecutive
days; or any Person other than Borrower or any Subsidiary shall apply for the
appointment of a receiver, trustee or custodian for the assets of Borrower or
any Subsidiary and the order appointing such receiver, trustee or custodian
shall remain unstayed or undismissed for sixty (60) consecutive days; or
Borrower or any Subsidiary shall have concealed, removed or permitted to be
concealed or removed, any part of its Property with intent to hinder, delay or
defraud its creditors or any of them or made or suffered a transfer of any of
its property or the incurring of an obligation which may be fraudulent under any
bankruptcy, fraudulent transfer or other similar law; or
 
9.1.6 a case or proceeding shall have been commenced involuntarily against
Borrower or any Subsidiary in a court having competent jurisdiction seeking a
decree or order:  (1) under the Bankruptcy Code or any other applicable Federal,
state or foreign Bankruptcy or other similar law, and seeking either (i) the
appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of such Person or of any substantial part of
its properties, or (ii) the reorganization or winding up or liquidation of the
affairs of any such Person and such case or proceeding shall remain undismissed
or unstayed for sixty (60) consecutive days or such court shall enter a decree
or order granting the relief sought in such case or proceeding; or
(2) invalidating or denying (i) any Person's right, power, or competence to
enter into or perform any of its obligations under any Loan Document, or
(ii) the validity or enforceability of this Agreement or any other Loan Document
or any action taken hereunder or thereunder; or
 
9.1.7 Borrower or any Subsidiary shall (1) file a petition under the Bankruptcy
Code or any other applicable Federal, state or foreign bankruptcy or other
similar law, (2) consent to the institution of proceedings thereunder or to the
filing of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of any such Person or of any substantial part of its properties,
(3) fail generally to pay (or admit in writing its inability to pay) its debts
as such debts become due, or (4) take any corporate action in furtherance of any
such action; or
 
9.1.8 final judgment or judgments (after the expiration of all times to appeal
therefrom) for the payment of money in excess of $1,000,000 in the aggregate
shall be rendered against Borrower or any Subsidiary, unless the same shall be
(i) fully covered by insurance (subject to any contractual deductibles) and the
issuer(s) of the applicable policies shall have acknowledged substantial
coverage in writing within fifteen (15) days of judgment, or (ii) vacated,
stayed, bonded, paid or discharged within a period of fifteen (15) days from the
date of such judgment; or
 
9.1.9 Borrower or any Subsidiary voluntarily or involuntarily dissolves or is
dissolved, terminates or is terminated; or
 
9.1.10 Borrower or any Subsidiary is enjoined, restrained, or in any way
prevented by the order of any court or other Governmental Authority, the effect
of which order restricts such Person from conducting all or any material part of
its business; or
 
9.1.11 the loss, suspension, revocation or failure to renew any License or
permit now held or hereafter acquired by Borrower or any Subsidiary, which loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect; or
 
9.1.12 any Lien or any provision of any Loan Document shall for any reason cease
to be valid, binding and enforceable in accordance with its terms, or any Lien
granted, or intended by the Loan Documents to be granted, to Agent shall cease
to be a valid and perfected Lien having the first priority (or a lesser priority
if expressly permitted in the Loan Documents) in any of the Collateral covered
or purported to be covered thereby; or
 
9.1.13 any Change of Control of Borrower shall have occurred; or
 
9.1.14 The occurrence of any event of default or the equivalent thereof under
any other Debt Instrument (as defined below), in each case following any
applicable grace period, under any term, condition or covenant of any bond,
note, debenture, guaranty, trust agreement, mortgage or similar instrument to
which the Borrower or any Subsidiary is a party or by which it is bound, or by
which any of its properties or assets may be affected (a "Debt Instrument") if
the outstanding Indebtedness or obligations of the Borrower or such Subsidiary
under such Debt Instrument exceeds $1,000,000.00 in aggregate principal amount
and (x) may be declared to be due and payable by reason of such default or event
of default prior to the date on which such indebtedness or obligations would
otherwise become due and payable, with or without the giving of notice or the
passage of time or both, or to terminate or suspend any commitment to make
advances or lend monies or to accelerate the rate of payment of unpaid
Indebtedness or to terminate the Borrower or such Subsidiary as a servicer or
manager of such Indebtedness or the assets secured thereby, (y) is due and
payable and unpaid, or (z) shall be indebtedness under any Interest Rate
Protection Agreement; or
 
9.1.15 Borrower is no longer managed by JMC under the JMC Management Agreement
under substantially the same terms and conditions that exist as of the Closing
Date; or
 
9.1.16 A circumstance or event has occurred that constitutes a Material Adverse
Effect.
 
 
- 37 -

--------------------------------------------------------------------------------

 
9.2 Remedies
 
.
 
9.2.1 If any Default or Event of Default has occurred and is continuing, then
Agent may, with the prior written approval of Requisite Lenders, exercise one or
more of the following remedies:  (1) upon notice to Borrower from Agent,
increase the rate of interest applicable to the Loans to the Default Rate
effective as of the date of the initial Default; or (2) terminate or suspend
Lenders' obligation to make further Loans.  In addition, if any Event of Default
shall have occurred and be continuing, Agent may (upon prior written approval of
Requisite Lenders), without notice, take any one or more of the following
actions:  (i) declare all or any portion of the Obligations to be forthwith due
and payable, whereupon such Obligations shall become and be due and payable; or
(ii) exercise any rights and remedies provided to Agent under the Loan Documents
or at law or equity, including all remedies provided under the UCC; provided,
that upon the occurrence of an Event of Default specified in Sections 9.1.5,
9.1.4 or 9.1.7, the Obligations shall become immediately due and payable (and
any obligation of Lenders to make further Loans, if not previously terminated,
shall immediately be terminated) without declaration, notice or demand by Agent.
 
9.2.2 In addition to all other rights and remedies of Agent or Lenders under
this Agreement (except to the extent any such Collateral is subject to a lease
(including any Lease) which provides for the quiet use and enjoyment of such
Collateral by the Lessee thereunder), Borrower expressly agrees that, upon the
occurrence of any Event of Default and prior written approval of Requisite
Lenders, Agent may collect, receive, assemble, process, appropriate and realize
upon the Collateral, or any part thereof, and may forthwith sell, lease, assign,
give an option or options to purchase or otherwise dispose of and deliver said
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any exchange at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of such Agent by credit bid the whole or any part of
said Collateral so sold, free of any right or equity of redemption, which equity
of redemption Borrower hereby releases.  Such sales may be adjourned, or
continued from time to time with or without notice.
 
9.2.3 Borrower further agrees, upon the occurrence of an Event of Default and at
Agent's request (except to the extent any such Collateral is subject to a Lease
which provides for the quiet use and enjoyment of such Collateral by the Lessee
thereunder), to assemble the Collateral and make it available to Agent at places
which Agent shall reasonably select.  Until Agent is able to effect a sale,
lease, or other disposition of the Collateral and except to the extent any such
Collateral is subject to a Lease which provides for the quiet use and enjoyment
of such Collateral by the Lessee thereunder, Agent shall have the right to
complete, assemble, use or operate the Collateral or any part thereof, to the
extent that Agent deems appropriate, for the purpose of preserving such
Collateral or its value or for any other purpose. Agent shall have no obligation
to Borrower to maintain or preserve the rights of Borrower as against third
parties with respect to any Collateral while such Collateral is in the
possession of Agent.  Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of any Collateral and to enforce any of
Agent's remedies with respect to such appointment without prior notice or
hearing.  To the maximum extent permitted by Applicable Law, Borrower waives all
claims, damages, and demands against Agent, its Affiliates, Agent, and the
officers and employees of any of them arising out of the repossession, retention
or sale of any Collateral except such as are determined in a final judgment by a
court of competent jurisdiction to have arisen out of the gross negligence or
willful misconduct of such Person.  Borrower agrees that ten (10) days' prior
notice by Agent to Borrower of the time and place of any public sale or of the
time after which a private sale may take place is reasonable notification of
such matters.  Borrower shall remain liable for any deficiency if the proceeds
of any sale or disposition of the Collateral are insufficient to pay all amounts
to which Agent is entitled.
 
9.2.4 Each Lender's rights and remedies under this Agreement shall be cumulative
and nonexclusive of any other rights and remedies which Lenders may have under
any Loan Document or at law or in equity.  Recourse to the Collateral shall not
be required. All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
Applicable Law, and all provisions of this Agreement are intended to be subject
to any Applicable Law that may be controlling and to be limited, to the extent
necessary, so that they do not render this Agreement invalid, unenforceable, in
whole or in part.
 
9.3 Waivers by Borrower
 
.  Except as otherwise provided for in this Agreement and to the fullest extent
permitted by Applicable Law, Borrower waives:  (a) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Loan Documents, the Notes or any
other notes, commercial paper, Accounts, Contracts, Documents, Instruments,
Chattel Paper and guaranties at any time held by Lender on which Borrower may in
any way be liable, and hereby ratifies and confirms whatever Lender may do in
this regard; (b) all rights to notice and a hearing prior to Lender's taking
possession or control of, or to Lender's replevin, attachment or levy upon, any
Collateral or any bond or security which might be required by any court prior to
allowing Lender to exercise any of its remedies; and (c) the benefit of all
valuation, appraisal and exemption laws.  Borrower acknowledges that it has been
advised by counsel with respect to this Agreement, the other Loan Documents and
the transactions evidenced hereby and thereby.
 
9.4 Proceeds
 
.  The Proceeds of any sale, disposition or other realization upon any
Collateral shall be applied by any Lender upon receipt as set forth in
Section 2.11.
 
10.  
SUCCESSORS AND ASSIGNS

 
Each Loan Document shall be binding on and shall inure to the benefit of
Borrower, Lenders, Agent and their respective successors and assigns, except as
otherwise provided herein or therein.  Borrower shall not assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
under any Loan Document without the prior written consent of all of the Lenders,
and any such purported assignment, transfer, hypothecation or other conveyance
by Borrower without the prior express written consent of the Requisite Lenders
shall be void.  The terms and provisions of this Agreement and the other Loan
Documents are for the purpose of defining the relative rights and obligations of
Borrower and Lenders with respect to the transactions contemplated hereby and
thereby, and there shall be no third party beneficiaries of any of the terms and
provisions of any of the Loan Documents.  Subject to Section 12.8.5 of this
Agreement, each Lender reserves the right at any time to create and sell a
participation in any portion of the Loans and the Loan Documents and to sell,
transfer or assign any or all of its rights in the Loans and under the Loan
Documents.
 
 
- 38 -

--------------------------------------------------------------------------------

 
11.  
DISPUTE RESOLUTION

 
11.1 Alternative Dispute Resolution Agreement
 
.  Any controversy or claim between or among the parties, their agents and
employees, arising under or in connection with (1) this Agreement or any of the
other Loan Documents, (2) any negotiations, correspondence or communications
relating to this Agreement or any of the other Loan Documents, whether or not
incorporated herein or therein, or any indebtedness evidenced hereby or thereby,
(3) the administration or management of this Agreement or any of the other Loan
Documents or any indebtedness evidenced hereby or thereby, or (4) any alleged
agreements, promises, representations or transactions in connection herewith or
therewith, including any claim or controversy which arises out of or is based
upon an alleged tort, shall be subject to and resolved in accordance with the
Alternative Dispute Resolution Agreement.
 
11.2 No Limitation on Remedies
 
.  No provision of, or the exercise of any rights under, Section 11.1 shall
limit the right of any party to the Alternative Dispute Resolution Agreement to
exercise self-help remedies such as set-off, to foreclose against any
Collateral, or to obtain provisional or ancillary remedies such as injunctive
relief or the appointment of a receiver from a court having jurisdiction before,
during or after the pendency of any mediation or arbitration.
 
11.3 Inconsistency
 
.  To the extent any provision of the Alternative Dispute Resolution Agreement
is inconsistent with the other terms of this Agreement, the terms of the
Alternative Dispute Resolution Agreement shall prevail.
 
12.  
MISCELLANEOUS

 
 
 
 
12.1 Complete Agreement; Modification of Agreement
 
.  This Agreement and the other Loan Documents constitute the complete agreement
among the parties with respect to the subject matter hereof and thereof,
supersede all prior agreements, commitments, understandings or inducements (oral
or written, expressed or implied), and may not be modified, altered or amended
except by a written agreement signed by Agent, Lenders, Borrower and each other
Person executing this Agreement or any other Loan Document, as applicable.
 
12.2 Reimbursement and Expenses
 
.  Borrower will promptly pay:
 
12.2.1 without regard for whether any Loans are made, all reasonable
out-of-pocket expenses of Agent in connection with the preparation, negotiation,
execution, and delivery of this Agreement, the Notes and the other Loan
Documents, including all due diligence, all post-closing matters, syndication,
and the transactions contemplated hereunder and thereunder and the making of the
Loans, including, recording and filing fees, and the reasonable attorneys' fees
and disbursements of counsel for Agent;
 
12.2.2 all reasonable out-of-pocket expenses of Agent in connection with the
administration or monitoring of the Loans, the Collateral, this Agreement and
the other Loan Documents in accordance with the provisions thereof, the
restructuring and refinancing of the transaction herein contemplated, and in
connection with the preparation, negotiation, execution, and delivery of any
waiver, amendment, or consent by Agent relating to this Agreement or the other
Loan Documents, including, auditing costs and expenses with respect to the
Collateral and the reasonable attorneys' fees and expenses of counsel;
 
12.2.3 all of Agent' out-of-pocket costs and expenses of obtaining performance
under this Agreement or the other Loan Documents, of collection of the
Obligations, in any arbitration, mediation, legal action or proceeding
(including any case under the Bankruptcy Code or similar laws), which, in each
case, shall include reasonable fees and expenses of counsel for Agent and each
Lender;
 
12.2.4 all Charges levied on, or assessed, placed or made against any
Collateral, the Notes or the other Loan Documents or the Obligations; and
 
12.2.5 whenever Agent or any Lender sustains or incurs any losses or
out-of-pocket expenses in connection with (1) the failure by Borrower to borrow
or reborrow any LIBOR Loan, or reborrow any Revolving Loan as a LIBOR Loan, in
each case, after having given notice of its intention to borrow in accordance
with Section 2.1.5 (whether by the election of Borrower not to proceed or the
failure to satisfy of any of the conditions set forth in Section 4), or
(2) prepayment of any LIBOR Loan in whole or in part, Borrower shall pay to
Agent and each Lender, upon the earlier of Agent's and/or each Lender's demand
or the Maturity Date an amount sufficient to compensate Agent and each Lender
for all such losses and out-of-pocket expenses.  Agent's and each Lender's good
faith determination of the amount of such losses and out-of-pocket expenses,
shall, absent manifest error, be deemed final, binding and conclusive upon
Borrower.  Losses subject to reimbursement under this Agreement shall include
expenses incurred by any Lender or any participant of any Lender permitted under
this Agreement in connection with the re-employment of funds prepaid, repaid,
not borrowed, or paid, as the case may be, and any lost profit of any Lender or
any participant of any Lender over the remainder of the LIBOR Loan Period for
such prepaid LIBOR Loan.
 
12.3 Indemnity
 
.
 
12.3.1 Borrower shall indemnify and hold each Indemnified Person harmless from
and against any Claim which may be instituted or asserted against or incurred by
any such Indemnified Person as the result of credit having been extended or not
extended under this Agreement and the other Loan Documents or otherwise in
connection with or arising out of the transactions contemplated hereunder or
thereunder, including any Claim for Environmental Liabilities and Costs and
legal costs and expenses of disputes between the parties to this Agreement;
provided, that Borrower shall not be liable for indemnification of an
Indemnified Person to the extent that (a) such Claim is brought by any
Indemnified Person against Borrower and Borrower is the prevailing party
thereunder or (b) any such Claim is finally determined by a court of competent
jurisdiction to have resulted from such Indemnified Person's gross negligence or
willful misconduct.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED OR NOT EXTENDED UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.
 
12.3.2 In any suit, proceeding or action brought by Agent or any Lender relating
to any item of Collateral or any amount owing hereunder, or to enforce any
provision of any item of Collateral, Borrower shall save, indemnify and keep
Agent and each Lender harmless from and against all expense, loss or damage
suffered by reason of such action or any defense, setoff, or counterclaim
asserted for any reason by the other party or parties to such litigation and
however arising unless (a) such suit, proceeding or action is brought by Agent
or any Lender against Borrower and Borrower is the prevailing party thereunder,
or (b) any such suit, proceeding or action is finally determined by a court of
competent jurisdiction to have resulted from Agent's or any Lender's gross
negligence or willful misconduct.  All obligations of Borrower with respect to
any item of Collateral shall be and remain enforceable against, and only
against, Borrower and shall not be enforceable against Agent or any
Lender.  This Section 12.3.2 shall survive the Termination Date.
 
12.4 No Waiver
 
.  Neither Agent's nor any Lender's failure, at any time or times, to require
strict performance by Borrower of any provision of any Loan Document, nor
Agent's or any Lender's failure to exercise, nor any delay in exercising, any
right, power or privilege under this Agreement, (a) shall waive, affect or
diminish any right of such Agent or any Lender thereafter to demand strict
compliance and performance therewith, or (b) shall operate as a waiver
thereof.  Any suspension or waiver of a Default, Event of Default, or other
provision under the Loan Documents must be in writing signed by an authorized
employee of Agent or any Lender to be effective and shall not suspend, waive or
affect any other Default or Event of Default, whether the same is prior or
subsequent thereto and whether of the same or of a different type, and shall not
be construed as a bar to any right or remedy which Agent or any Lender would
otherwise have had on any future occasion.
 
 
- 39 -

--------------------------------------------------------------------------------

 
12.5 Severability; Drafting
 
.  Wherever possible, each provision of the Loan Documents shall be interpreted
in such manner as to be effective and valid under Applicable Law, but if any
provision of any Loan Document shall be prohibited by or invalid under
Applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of such Loan Document.  Except as otherwise
expressly provided herein or in any other Loan Document, all undertakings,
agreements, covenants, warranties and representations of or binding upon
Borrower and all rights of Agent and Lender, all as contained in the Loan
Documents, shall not terminate or expire, but rather shall survive such
termination or cancellation and shall continue in full force and effect until
the Termination Date; provided, that the reimbursement and expense provisions of
Section 12.2, the indemnity provisions of Section 12.2.5, the governing law and
venue provisions of Section 12.14 and the Alternative Dispute Resolution
Agreement referred in Sections 11 and 12.15 shall all survive the Termination
Date.  In the event of a dispute between any of the parties hereto over the
meaning of this Agreement, all parties shall be deemed to have been the drafter
hereof, and any Applicable Law that states that contracts are construed against
the drafter shall not apply.
 
12.6 Conflict of Terms
 
.  Except as otherwise provided in any Loan Document by specific reference to
the applicable provisions of this Agreement, if any provision contained in this
Agreement is in conflict with, or inconsistent with, any provision in any other
Loan Document, the provision contained in this Agreement shall govern and
control.
 
12.7 Notices
 
.
 
12.7.1 All notices and other communications under this Agreement and the other
Loan Documents shall be in writing and shall be deemed to have been given
three (3) days after deposit in the mail, first class mail, postage prepaid, or
one (1) day after being entrusted to a reputable commercial overnight delivery
service, or when sent out by facsimile transmission addressed to the party to
which such notice is directed at its address determined as provided in this
Section 12.7.1.  All notices and other communications under this Agreement shall
be given to the parties hereto at the following addresses:
 
(a) If to Borrower:
 
AeroCentury Corp.
1440 Chapin Avenue, Suite 310
Burlingame, CA 94010-4011
Telephone No.:  (650) 340-1888
Facsimile No.:  (650) 696-3929


(b) If to Agent:
 
Union Bank, N.A.
Transportation, Aerospace and Defense Group
400 California Street, 8th Floor
San Francisco, CA 94104
 
with a copy to:
 
Union Bank, N.A.
Attn:  Shane Johnson
   Vice President
445 South Figueroa Street 13th Floor
Angeles, CA 90071
Telephone No.:  (213) 236-5622
Facsimile No.:  (213) 236-7209
 
and:
 
Sheppard Mullin Richter & Hampton LLP
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4106
Attn:  Juliette M. Ebert, Esq.
Telephone No.:  (415) 434-9100
Facsimile No.:  (415) 434-3947


12.7.2 Any party to this Agreement may change the address to which notices shall
be directed under this Section 12.7.2 by giving ten (10) days' written notice of
such change to the other parties.
 
 
- 40 -

--------------------------------------------------------------------------------

 
12.8 Binding Effect; Assignment
 
.
 
12.8.1 This Agreement and the other Loan Documents to which Borrower is a party
will be binding upon and inure to the benefit of Borrower, Agent, each of
Lenders, and their respective successors and assigns, except that Borrower may
not assign its rights hereunder or thereunder or any interest herein or therein
without the prior written consent of all Lenders.  Each Lender represents that
it is not acquiring its Note with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (subject to any requirement
that disposition of such Note must be within the control of such Lender).  Any
Lender may at any time pledge its Note or any other instrument evidencing its
rights as a lender under this Agreement to a Federal Reserve Bank, but no such
pledge shall release that lender from its obligations hereunder or grant to such
Federal Reserve Bank the rights of a Lender hereunder absent foreclosure of such
pledge.
 
12.8.2 From time to time following the Closing Date, each Lender may assign to
one or more Eligible Assignees all or any portion of its Pro Rata Share of the
Revolving Commitment; provided that (i) such Eligible Assignee, if not then a
Lender or an Affiliate of the assigning Lender, shall be approved by Agent and,
provided no Default or Event of Default then exists, Borrower, which approval(s)
shall not be unreasonably withheld, conditioned or delayed; (ii) such assignment
shall be evidenced by a Commitment Assignment and Acceptance, a copy of which
shall be furnished to Agent as provided below; (iii) except in the case of an
assignment (a) to an Affiliate of the assigning Lender or to another Lender or
(b) of the entire remaining Revolving Commitment of the assigning Lender, the
assignment shall not assign a Pro Rata Share of the Revolving Commitment that is
equivalent to less than $5,000,000.00; (iv) the effective date of any such
assignment shall be as specified in the Commitment Assignment and Acceptance,
but not earlier than the date which is five (5) Business Days after the date
Agent has received the Commitment Assignment and Acceptance; and (v) such
Eligible Assignee shall execute an Alternative Dispute Resolution Agreement, in
form and substance satisfactory to Agent.  Upon the effective date of such
Commitment Assignment and Acceptance, the Eligible Assignee named therein shall
be a Lender for all purposes of this Agreement, with the Pro Rata Share of the
Revolving Commitment therein set forth and, to the extent of such Pro Rata
Share, the assigning Lender shall be released from its further obligations under
this Agreement.  Borrower agrees that it shall execute and deliver (against
delivery by the assigning Lender to Borrower of its Note(s)) to such assignee
Lender, Note(s) evidencing that assignee Lender's Pro Rata Share of the
Revolving Commitment, and to the assigning Lender, Note(s) evidencing the Pro
Rata Share retained by the assigning Lender.
 
12.8.3 By executing and delivering a Commitment Assignment and Acceptance, the
Eligible Assignee thereunder acknowledges and agrees that:  (i) other than the
representation and warranty that it is the legal and beneficial owner of the Pro
Rata Share of the Revolving Commitment being assigned thereby free and clear of
any adverse claim, the assigning Lender has made no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness or sufficiency of this Agreement
or any other Loan Document; (ii) the assigning Lender has made no representation
or warranty and assumes no responsibility with respect to the financial
condition of Borrower or the performance by Borrower of the Obligations;
(iii) it has received a copy of this Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Commitment Assignment and Acceptance;
(iv) it will, independently and without reliance upon Agent or any Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) it appoints and authorizes Agent to take such action
and to exercise such powers under this Agreement as are delegated to Agent by
this Agreement; and (vi) it will perform in accordance with their terms all of
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
 
12.8.4 Agent shall maintain at Agent's Office a copy of each Commitment
Assignment and Acceptance delivered to it and a register (the "Register") of the
names and address of each of the Lenders and the Pro Rata Share of the
Commitments held by each Lender, giving effect to each Commitment Assignment and
Acceptance.  The Register shall be available during normal business hours for
inspection by Borrower or any Lender upon reasonable prior notice to
Agent.  After receipt of a completed Commitment Assignment and Acceptance
executed by any Lender and an Eligible Assignee, and receipt of a non-refundable
assignment fee of Three Thousand Five Hundred Dollars ($3,500.00) from such
Lender or Eligible Assignee, Agent shall, promptly following the effective date
thereof, provide to Borrower and the Lenders a revised Schedule 2.1 giving
effect thereto.  Borrower, Agent and the Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the Pro
Rata Share of the Revolving Commitment listed therein for all purposes hereof,
and no assignment or transfer of any such Pro Rata Share of the Revolving
Commitment shall be effective, in each case unless and until a Commitment
Assignment and Acceptance effecting the assignment or transfer thereof shall
have been accepted by Agent and recorded in the Register as provided
above.  Prior to such recordation, all amounts owed with respect to the
applicable Pro Rata Share of the Revolving Commitment shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Pro Rata Share of the Revolving Commitment.
 
12.8.5 Each Lender may from time to time grant participations to one or more
banks or other financial institutions in a portion of its Pro Rata Share of the
Revolving Commitment; provided, however, that (i) such Lender's obligations
under this Agreement shall remain unchanged; (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations; (iii) the participating banks or other financial institutions shall
not be a Lender hereunder for any purpose except, if the participation agreement
so provides, for the purposes of Section 12.2.5 but only to the extent that the
cost of such benefits to Borrower does not exceed the cost which Borrower would
have incurred in respect of such Lender absent the participation; (iv) Borrower,
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement; (v) the participation interest shall be expressed as a percentage of
the granting Lender's Pro Rata Share of the Revolving Commitment as it then
exists or in the granting Lender's Pro Rata Share of the Revolving Commitment,
so long as the amount of the participation interest is not affected thereby; and
(vi) the consent of the holder of such participation interest shall not be
required for amendments or waivers of provisions of the Loan Documents other
than those which (A) extend the Maturity Date or any other date upon which any
payment of money is due to the Lenders, (B) reduce the rate of interest on the
Notes, any fee or any other monetary amount payable to the Lenders, (C) reduce
the amount of any installment of principal due under the Notes, or (D) release
any material Collateral from the Lien of the Collateral Documents, except if
such release of material Collateral occurs in connection with a disposition
permitted under this Agreement in which case such release shall not require the
consent of any of the Lenders or of any holder of a participation interest in
the Revolving Commitment.
 
12.9 Right of Setoff
 
.  If an Event of Default has occurred and is continuing, Agent or any Lender
(but in each case only with the consent of the Requisite Lenders) may exercise
its rights under Article 9 of the Uniform Commercial Code and other Applicable
Law and, to the extent permitted by Applicable Law, apply any funds in any
deposit account maintained with it by Borrower and/or any Property of Borrower
in its possession against the Obligations.
 
12.10 Sharing of Setoffs
 
.  Each Lender severally agrees that if it, through the exercise of any right of
setoff, banker's lien or counterclaim against Borrower, or otherwise, receives
payment of the Obligations held by it that is ratably more than any other
Lender, through any means, receives in payment of the Obligations held by that
Lender, then, subject to Applicable Law:  (a) the Lender exercising the right of
setoff, banker's lien or counterclaim or otherwise receiving such payment shall
purchase, and shall be deemed to have simultaneously purchased, from each of the
other Lenders a participation in the Obligations held by the other Lenders and
shall pay to the other Lenders a purchase price in an amount so that the share
of the Obligations held by each Lender after the exercise of the right of
setoff, banker's lien or counterclaim or receipt of payment shall be in the same
proportion that existed prior to the exercise of the right of setoff, banker's
lien or counterclaim or receipt of payment; and (b) such other adjustments and
purchases of participations shall be made from time to time as shall be
equitable to ensure that all of the Lenders share any payment obtained in
respect of the Obligations ratably in accordance with each Lender's share of the
Obligations immediately prior to, and without taking into account, the payment;
provided that, if all or any portion of a disproportionate payment obtained as a
result of the exercise of the right of setoff, banker's lien, counterclaim or
otherwise is thereafter recovered from the purchasing Lender by Borrower or any
Person claiming through or succeeding to the rights of Borrower, the purchase of
a participation shall be rescinded and the purchase price thereof shall be
restored to the extent of the recovery, but without interest.  Each Lender that
purchases a participation in the Obligations pursuant to this
Section 12.10 shall from and after the purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.  Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding a participation in an Obligation
so purchased pursuant to this Section 12.10 may exercise any and all rights of
setoff, banker's lien or counterclaim with respect to the participation as fully
as if the Lender were the original owner of the Obligation purchased.
 
 
- 41 -

--------------------------------------------------------------------------------

 
12.11 Section Titles
 
.  The Section titles and Table of Contents contained in this Agreement and any
other Loan Document are and shall be without substantive meaning or content of
any kind whatsoever and are not a part of the agreement between the parties
hereto.
 
12.12 Counterparts
 
.  Each Loan Document may be executed in any number of identical counterparts,
which shall constitute an original and collectively and separately constitute a
single instrument or agreement.
 
12.13 Time of the Essence
 
.  Time is of the essence for payment and performance of the Obligations.
 
12.14 GOVERNING LAW; VENUE
 
.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF
LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  BORROWER HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN SAN FRANCISCO,
CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN BORROWER AND ANY LENDER PERTAINING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT LENDERS AND BORROWER
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF SAN FRANCISCO, CALIFORNIA; AND FURTHER PROVIDED, THAT NOTHING
IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT OR ANY LENDER
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH
AGENT OR LENDER. BORROWER EXPRESSLY SUBMITS AND CONSENTS TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  BORROWER HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER
AT THE ADDRESS SET FORTH IN SECTION 12.7.1 AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE BORROWER'S ACTUAL RECEIPT THEREOF.
 
12.15 WAIVER OF JURY TRIAL
 
.  AS SET FORTH IN THE ALTERNATIVE DISPUTE RESOLUTION AGREEMENT, BORROWER, AGENT
AND EACH LENDER WAIVE ITS RIGHT TO A TRIAL BY JURY AND AGREES TO HAVE ANY
DISPUTE BETWEEN OR AMONG ANY OTHER PARTY(IES)  RESOLVED PURSUANT TO THE TERMS OF
THE ALTERNATIVE DISPUTE RESOLUTION AGREEMENT.
 
12.16 Amendments; Consents
 
.  No amendment, modification, supplement, extension, termination or waiver of
any provision of this Agreement or any other Loan Document, no approval or
consent thereunder, and no consent to any departure by Borrower or any other
party therefrom, may in any event be effective unless in writing signed by Agent
with the written approval of the Requisite Lenders (and, in the case of any
amendment, modification or supplement of or to any Loan Document to which
Borrower is a party, signed by Borrower, and, in the case of any amendment,
modification or supplement to Section 13, signed by Agent, respectively), and
then only in the specific instance and for the specific purpose given; and,
without the approval in writing of all the Lenders, no amendment, modification,
supplement, termination, waiver or consent may be effective:
 
12.16.1 To amend or modify the principal of, or the amount of principal (other
than in accordance with Sections 2.8 or 2.18), principal prepayments or the rate
of interest payable on, any Note, or the amount of the Revolving Commitment or
the Pro Rata Share of any Lender or the amount of any commitment fee payable to
any Lender, or any other fee or amount payable to any Lender under the Loan
Documents or to waive an Event of Default consisting of the failure of Borrower
to pay when due principal, interest or any fee;
 
12.16.2 To postpone any date fixed for any payment of principal of, prepayment
of principal of or any installment of interest on, any Note or any installment
of any fee, or to extend the term of the Revolving Commitment;
 
12.16.3 To amend the provisions of the definition of the following:  "Borrowing
Base", "Eligible Collateral", "Eligible Lease", "Equipment", "Maturity Date",
and "Requisite Lenders";
 
12.16.4 To release any material Collateral from the Lien of the Collateral
Documents;
 
12.16.5 To amend or waive Section 4 or this Section 12.16 or any part thereof;
 
12.16.6 To amend any of the covenants in Section 6.15, 6.19, or to modify any of
the definition of the terms contained therein, or to waive any violation of any
such covenants or to modify any cure periods in connection therewith;
 
12.16.7 To amend any provision of this Agreement that expressly requires the
consent or approval of all or a specified portion of the Lenders or
 
12.16.8 To amend or modify the depreciation policy as set forth in Schedule
5.22.
 
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 12.16 shall apply equally to, and shall be binding upon, all the
Lenders and Agent.
 
 
- 42 -

--------------------------------------------------------------------------------

 
12.17 Foreign Lenders and Participants
 
.  Each Lender that is incorporated or otherwise organized under the Applicable
Law of a jurisdiction other than the United States of America or any State
thereof or the District of Columbia shall deliver to Borrower (with a copy to
Agent), on or before the Closing Date (or on or before accepting an assignment
or receiving a participation interest herein pursuant to Section 12.7.2, if
applicable) two duly completed copies, signed by an authorized officer, of
either Form 1001 (relating to such Lender and entitling it to a complete
exemption from withholding on all payments to be made to such Lender by Borrower
pursuant to this Agreement) or Form W-8BEN (relating to all payments to be made
to such Lender by the Borrower pursuant to this Agreement) of the United States
Internal Revenue Service or such other evidence (including, if reasonably
necessary, Form W-9) satisfactory to Borrower and Agent that no withholding
under the federal income tax laws is required with respect to such
Lender.  Thereafter and from time to time, each such Lender shall (a) promptly
submit to Borrower (with a copy to Agent), such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to Borrower and Agent of any available
exemption from, United States withholding taxes in respect of all payments to be
made to such Lender by Borrower pursuant to this Agreement and (b) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the re
designation of its LIBOR lending office, if any) to avoid any requirement of
Applicable Law that Borrower make any deduction or withholding for taxes from
amounts payable to such Lender.  In the event that Borrower or Agent become
aware that a participation has been granted pursuant to Section 12.8.5 to a
financial institution that is incorporated or otherwise organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia, then, upon request made by Borrower or Agent to the
Lender which granted such participation, such Lender shall cause such
participant financial institution to deliver the same documents and information
to Borrower and Agent as would be required under this Section if such financial
institution were a Lender.
 
13.  
AGENT

 
13.1 Appointment and Authorization
 
.  Subject to Section 12.7.28, each Lender hereby irrevocably appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to Agent by the terms thereof
or are reasonably incidental, as determined by Agent, thereto.  This appointment
and authorization is intended solely for the purpose of facilitating the
servicing of the Loans and does not constitute appointment of Agent as trustee
for any Lender or as representative of any Lender for any other purpose and,
except as specifically set forth in the Loan Documents to the contrary, Agent
shall take such action and exercise such powers only in an administrative and
ministerial capacity.
 
13.2 Lenders' Credit Decisions
 
.  Each Lender agrees that it has, independently and without reliance upon
Agent, any other Lender or the directors, officers, Agent, employees or
attorneys of the foregoing parties, and instead in reliance upon information
supplied to it by or on behalf of Borrower and upon such other information as it
has deemed appropriate, made its own independent credit analysis and decision to
enter into this Agreement.  Each Lender also agrees that it shall, independently
and without reliance upon Agent, any other Lender or the directors, officers,
Agent, employees or attorneys of the foregoing parties, continue to make its own
independent credit analyses and decisions in acting or not acting under the Loan
Documents.
 
13.3 Agent and Affiliates
 
.  Union Bank, N.A. (and each successor Agent) has the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not Agent, and the term "Lender" or "Lenders" includes Union Bank, N.A.
in its individual capacity.  Union Bank, N.A. (and each successor Agent) and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of banking, trust or other business with Borrower or any Affiliate of
Borrower, as if it were not Agent and without any duty to account therefor to
Lenders.  Union Bank, N.A. (and each successor Agent) need not account to any
other Lender for any monies received by it in its capacity as a Lender
hereunder.  Agent shall not be deemed to hold a fiduciary relationship with any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against Agent.
 
13.4 Proportionate Interest in any Collateral
 
.  Agent, on behalf of Lenders, shall hold in accordance with the Loan Documents
all items of any Collateral or interests therein to be received or held by
Agent.  Subject to Agent's and Lenders' rights to reimbursement for their costs
and expenses hereunder (including reasonable attorneys' fees and disbursements
and other professional services and the reasonably allocated costs of attorneys
employed by Agent or a Lender) and subject to the application of payments in
accordance with Section 9.4, each Lender shall have an interest in such
collateral or interests therein in the same proportion that the aggregate
obligations owed such Lender, under the Loan Documents and/or any Interest Rate
Protection Agreement, as applicable, bears to the aggregate obligations owed
under the Loan Documents and all Interest Rate Protection Agreements, without
priority or preference among Lenders.
 
 
- 43 -

--------------------------------------------------------------------------------

 
13.5 Action by Agent
 
.
 
13.5.1 Absent actual knowledge of Agent of the existence of a Default, Agent may
assume that no Default has occurred and is continuing, unless Agent (or the
Lender that is then Agent) has received notice from Borrower stating the nature
of the Default or has received notice from a Lender stating the nature of the
Default and that such Lender considers the Default to have occurred and to be
continuing.
 
13.5.2 Agent has only those obligations under the Loan Documents as are
expressly set forth therein.
 
13.5.3 Except for any obligation expressly set forth in the Loan Documents and
as long as Agent may assume that no Event of Default has occurred and is
continuing, Agent may, but shall not be required to, exercise its discretion to
act or not act, except that Agent shall be required to act or not act upon the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 12.16) and those instructions shall be binding upon Agent
and all Lenders, provided that Agent shall not be required to act or not act if
to do so would be contrary to any Loan Document or to Applicable Law or would
result, in the reasonable judgment of Agent, in substantial risk of liability to
Agent.
 
13.5.4 If Agent has received a notice specified in Section 13.5.1, Agent shall
immediately give notice thereof to Lenders and shall act or not act upon the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 12.16), provided that Agent shall not be required to act or
not act if to do so would be contrary to any Loan Document or to Applicable Law
or would result, in the reasonable judgment of Agent, in substantial risk of
liability to Agent, and except that if the Requisite Lenders fail, for five (5)
Business Days after the receipt of notice from Agent, to instruct Agent, then
Agent, in its sole discretion, may act or not act as it deems advisable for the
protection of the interests of Lenders.
 
13.5.5 Agent shall have no liability to any Lender for acting, or not acting, as
instructed by the Requisite Lenders, notwithstanding any other provision hereof.
 
13.6 Liability of Agent
 
.  Neither Agent nor any of its directors, officers, Agent, employees or
attorneys shall be liable for any action taken or not taken by them under or in
connection with the Loan Documents, except for their own gross negligence or
willful misconduct.  Without limitation on the foregoing, Agent and its
directors, officers, Agent, employees and attorneys:
 
13.6.1 May treat the payee of any Note as the holder thereof until Agent
receives notice of the assignment or transfer thereof, signed by the payee, and
may treat each Lender as the owner of that Lender's interest in the Obligations
for all purposes of this Agreement until Agent receives notice of the assignment
or transfer thereof, signed by that Lender;
 
13.6.2 May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for Borrower or Lenders, and shall not be liable for any action taken or
not taken by it in good faith in accordance with any advice of such legal
counsel, accountants or other professionals or experts selected by it with
reasonable care;
 
13.6.3 Shall not be responsible to any Lender for any statement, warranty or
representation made in any of the Loan Documents or in any notice, certificate,
report, request or other statement (written or oral) given or made in connection
with any of the Loan Documents except for those expressly made by it;
 
13.6.4 Except to the extent expressly set forth in the Loan Documents, shall
have no duty to ask or inquire as to the performance or observance by Borrower
of any of the terms, conditions or covenants of any of the Loan Documents or to
inspect any collateral or any Property, books or records of Borrower;
 
13.6.5 Will not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith, or any collateral; and
 
13.6.6 Will not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, statement, request or other
instrument or writing reasonably believed by it to be genuine and signed or sent
by the proper party or parties.
 
13.7 Indemnification
 
.  Each Lender shall, ratably in accordance with its proportion of the aggregate
Indebtedness then evidenced by the Notes, indemnify and hold Agent and its
directors, officers, Agent, employees and attorneys harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable attorneys' fees and disbursements and allocated costs of attorneys
employed by Agent) that may be imposed on, incurred by or asserted against it or
them in any way relating to or arising out of the Loan Documents (other than
losses incurred by reason of the failure of Borrower to pay the Indebtedness
represented by the Notes) or any action taken or not taken by it as Agent
thereunder, except such as result from its own gross negligence or willful
misconduct.  Without limitation on the foregoing, each Lender shall reimburse
Agent upon demand for that Lender's Pro Rata Share of any out of pocket cost or
expense incurred by Agent in connection with the negotiation, preparation,
execution, delivery, amendment, waiver, restructuring, reorganization (including
a bankruptcy reorganization), enforcement or attempted enforcement of the Loan
Documents, to the extent that Borrower or any other party is required by Section
12.2 to pay that cost or expense but fails to do so upon demand.  Nothing in
this Section 13.7 shall entitle Agent or any indemnitee referred to above to
recover any amount from Lenders if and to the extent that such amount has
theretofore been recovered from Borrower.  To the extent that Agent or any
indemnitee referred to above is later reimbursed such amount by Borrower, it
shall return the amounts paid to it by Lenders in respect of such amount.
 
 
- 44 -

--------------------------------------------------------------------------------

 
13.8 Successor Agent
 
.  Agent may, and at the request of the Requisite Lenders shall, resign as Agent
upon reasonable notice to Lenders and Borrower effective upon acceptance of
appointment by a successor Agent.  If Agent shall resign as Agent under this
Agreement, the Requisite Lenders shall appoint from among Lenders a successor
Agent for Lenders, which successor Agent shall be approved by Borrower (and such
approval shall not be unreasonably withheld or delayed).  If no successor Agent
is appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with Lenders and Borrower, a successor Agent from
among Lenders.  Upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term "Agent" shall mean such successor
Agent and the retiring Agent's appointment, powers and duties as Agent shall be
terminated.  After any retiring Agent's resignation hereunder as Agent, the
provisions of this Section 13, and Section 12.2.5, shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent under this
Agreement.  Notwithstanding the foregoing, if (a) Agent has not been paid those
fees referenced in Section 2.4.2 or has not been reimbursed for any expense
reimbursable to it under Sections 12.2 or 12.2.5, in either case for a period of
at least one (1) year and (b) no successor Agent has accepted appointment as
Agent by the date which is thirty (30) days following a retiring Agent's notice
of resignation, the retiring Agent's resignation shall nevertheless thereupon
become effective and Lenders shall perform all of the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided for above.
 
13.9 No Obligations of Borrower
 
.  Nothing contained in this Section 13 shall be deemed to impose upon Borrower
any obligation in respect of the due and punctual performance by Agent of its
obligations to Lenders under any provision of this Agreement, and Borrower shall
have no liability to Agent or any of Lenders in respect of any failure by Agent
or any Lender to perform any of its obligations to Agent or Lenders under this
Agreement.
 
14.  
COMMITMENT COSTS AND RELATED MATTERS.

 
14.1 Eurodollar Costs and Related Matters
 
.
 
14.1.1 In the event that any Governmental Authority imposes on any Lender any
reserve or comparable requirement (including any emergency, supplemental or
other reserve) with respect to the Eurodollar liabilities (as defined in
Regulation D or any comparable regulation of any Governmental Authority having
jurisdiction over any Lender) of any Lender, Borrower shall pay such lender
within five (5) Business Days after demand all amounts necessary to compensate
such Lender (determined as though such lender's LIBOR lending office had funded
100% of its LIBOR Loan in the Designated Eurodollar Market) in respect of the
imposition of such reserve requirements (provided, that Borrower shall not be
obligated to pay any such amount which arose prior to the date which is
ninety (90) days preceding the date of such demand or is attributable to periods
prior to the date which is ninety (90) days preceding the date of such
demand).  Such Lender's determination of such amount shall be conclusive in the
absence of manifest error.
 
14.1.2 If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance:
 
(a) shall subject any Lender or its LIBOR lending office to any tax, duty or
other charge or cost with respect to any LIBOR Loan, its Note evidencing such
LIBOR Loan(s) or its obligation to make LIBOR Loans, or shall change the basis
of taxation of payments to any Lender attributable to the principal of or
interest on any LIBOR Loan or any other amounts due under this Agreement in
respect of any LIBOR Loan, its Note evidencing such LIBOR Loan(s) or its
obligation to make LIBOR Loans, excluding taxes imposed on or measured in whole
or in part by its overall net income by (A) any jurisdiction (or political
subdivision thereof) in which it is organized or maintains its principal office
or LIBOR lending office or (B) any jurisdiction (or political subdivision
thereof) in which it is "doing business";
 
(b) shall impose, modify or deem applicable any reserve not applicable or deemed
applicable on the date hereof (including any reserve imposed by the Board of
Governors of the Federal Reserve System, special deposit, capital or similar
requirements against assets of, deposits with or for the account of, or credit
extended by, any Lender or its LIBOR lending office); or
 
(c) shall impose on any Lender or its LIBOR lending office or the Designated
Eurodollar Market any other condition affecting any LIBOR Loan, its Note
evidencing such LIBOR Loan(s), its obligation to make LIBOR Loans or this
Agreement, or shall otherwise affect any of the same;
 
and the result of any of the foregoing, as determined in good faith by any
Lender, increases the cost to any Lender or its LIBOR lending office of making
or maintaining any LIBOR Loan or in respect of any LIBOR Loan, any Note
evidencing LIBOR Loans or its obligation to make LIBOR Loans or reduces the
amount of any sum received or receivable by any Lender or its LIBOR lending
office with respect to any LIBOR Loan, its Note evidencing such LIBOR Loan(s) or
its obligation to make LIBOR Loans (assuming such Lender's LIBOR lending office
had funded 100% of its LIBOR Loan in the Designated Eurodollar Market), then,
within five (5) Business Days after demand by such lender (with a copy to
Agent), Borrower shall pay to such Lender such additional amount or amounts as
will compensate such lender for such increased cost or reduction (determined as
though such Lender's LIBOR lending office had funded 100% of its LIBOR Loan in
the Designated Eurodollar Market); provided, that Borrower shall not be
obligated to pay any such amount which arose prior to the date which is
ninety (90) days preceding the date of such demand or is attributable to periods
prior to the date which is ninety (90) days preceding the date of such
demand.  A statement of Lender claiming compensation under this subsection shall
be conclusive in the absence of manifest error.
 
14.1.3 If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance shall, in the good faith opinion of Lender, make it
unlawful or impossible for Lender or its LIBOR lending office to make, maintain
or fund its portion of any LIBOR Loan, or materially restrict the authority of
Lender to purchase or sell, or to take deposits of, Dollars in the Designated
Eurodollar Market, or to determine or charge interest rates based upon the LIBOR
Basis, and Lender shall so notify Agent, then such Lender's obligation to make
LIBOR Loans shall be suspended for the duration of such illegality or
impossibility and Lender forthwith shall give notice thereof to the other
Lenders and Borrower.  Upon receipt of such notice, the outstanding principal
amount of such Lender's LIBOR Loans, together with accrued interest thereon,
automatically shall be converted to Base Rate Loans on either (1) the last day
of the LIBOR Loan Period(s) applicable to such LIBOR Loans if such lender may
lawfully continue to maintain and fund such LIBOR Loans to such day(s) or
(2) immediately if such lender may not lawfully continue to fund and maintain
such LIBOR Loans to such day(s), provided that in such event the conversion
shall not be subject to payment of a prepayment fee under
Section 2.6.5.  Lenders agrees to endeavor promptly to notify Borrower of any
event of which it has actual knowledge, occurring after the Closing Date, which
will cause any Lender to notify Agent under this Section, and agrees to
designate a different LIBOR lending office if such designation will avoid the
need for such notice and will not, in the good faith judgment of such lender,
otherwise be materially disadvantageous to such lender.  In the event that any
Lender is unable, for the reasons set forth above, to make, maintain or fund its
portion of any LIBOR Loan, such Lender shall fund such amount as a Base Rate
Loan for the same period of time, and such amount shall be treated in all
respects as a Base Rate Loan.  Any Lender whose obligation to make LIBOR Loans
has been suspended under this Section shall promptly notify Agent and Borrower
of the cessation of the Special Eurodollar Circumstance which gave rise to such
suspension. Borrower shall have the right to terminate the Revolving Commitment
of any Lender for which the funding of LIBOR Loans becomes unlawful or
impossible, as set forth above, and to substitute a new Lender into this
Agreement subject to the provisions of Section 12.7.28 of this Agreement.
 
14.1.4 If, with respect to any proposed LIBOR Loan, any Lender:
 
(a) reasonably determines that, by reason of circumstances affecting the
Designated Eurodollar Market generally that are beyond the reasonable control of
such lender, deposits in Dollars (in the applicable amounts) are not being
offered to lender in the Designated Eurodollar Market for the applicable LIBOR
Loan Period; or
 
(b) LIBOR Basis as determined by such lender (i) does not represent the
effective pricing to lender for deposits in Dollars in the Designated Eurodollar
Market in the relevant amount for the applicable LIBOR Loan Period, or (ii) will
not adequately and fairly reflect the cost to such lender of making the
applicable LIBOR Loans;
 
then lender forthwith shall give notice thereof to Borrower and Agent, whereupon
until such lender notifies Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of Lender to make any future LIBOR
Loans shall be suspended.
 
14.1.5 Each Lender agrees to endeavor promptly to notify Borrower of any event
of which it has actual knowledge, occurring after the Closing Date, which will
entitle any Lender to compensation pursuant to this Section, and agrees to
designate a different LIBOR lending office if such designation will avoid the
need for or reduce the amount of such compensation and will not, in the good
faith judgment of such lender, otherwise be materially disadvantageous to
lender.  Any request for compensation by any Lender under this Section shall set
forth the basis upon which it has been determined that such an amount is due
from Borrower, a calculation of the amount due, and a certification that the
corresponding costs have been incurred by such lender.
 
 
- 45 -

--------------------------------------------------------------------------------

 
14.2 Capital Adequacy
 
.  If, after the date hereof, any Lender (or any Affiliate of any Lender) shall
have reasonably determined that the adoption of any Applicable Law, governmental
rule, regulation or order regarding the capital adequacy of banks or bank
holding companies, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or any Affiliate of any Lender) with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of Lender (or any Affiliate
of Lender) as a consequence of any of such Lender's obligations hereunder to a
level below that which it could have achieved but for such adoption, change or
compliance (taking into consideration the policies of any Lender (or Affiliate
of any Lender) with respect to capital adequacy immediately before such
adoption, change or compliance and assuming that the capital of such Lender (or
Affiliate of such Lender) was fully utilized prior to such adoption, change or
compliance), then, upon demand by such Lender, Borrower shall immediately pay to
such lender such additional amounts as shall be sufficient to compensate such
lender for any such reduction actually suffered; provided, that there shall be
no duplication of amounts paid to any Lender pursuant to this sentence and
Section 14.1.  For purposes of this Section 14.2, a change in Applicable Law,
governmental rule, regulation or order shall include, without limitation, (x)
any change made or which becomes effective on the basis of a law, treaty, rule,
regulation, interpretation administration or implementation then in force, the
effective date of which change is delayed by the terms of such law, treaty,
rule, regulation, interpretation, administration or implementation, (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R.
4173) and all requests, rules, regulations, guidelines, interpretations or
directives promulgated thereunder or issued in connection therewith, regardless
of the date enacted, adopted, issued or promulgated, whether before or after the
Closing Date and (z) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III.  Such Lender's
determination of the amount to be paid to such lender by Borrower as a result of
any event referred to in this Section 14.2 shall, absent manifest error, be
deemed final, binding and conclusive upon Borrower.
 
14.3 Federal Reserve System/Wire Transfers
 
.  The obligation of any Lender to make any loan by wire transfer to Borrower or
any other Person shall be subject to all Applicable Law, including the policy of
the Board of Governors of the Federal Reserve System on Reduction of Payments
System Risk as in effect from time to time.  Borrower acknowledges that such
laws, regulations and policy may delay the transmission of any funds to
Borrower.
 
14.4 Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
 
.  In the event (i) any Lender requests compensation pursuant to Section 14.1 or
14.2, above, (ii) any Lender delivers a notice described in Section 14.1 or
14.2, above, (iii) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by any Borrower and which
amendment, waiver or other modification is required under this Agreement for
such amendment, waiver or other modification, or (iv) any Lender defaults in its
obligations to make Loans or other extensions of credit hereunder, Borrower may,
at its sole expense and effort (including with respect to the assignment fee
referred to in Section 12.7.2), upon notice to such Lender and Agent, require
such Lender to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 12.7.2), all of its interests,
rights and obligations under this Agreement to an Eligible Assignee that shall
assume such assigned obligations (which Eligible Assignee may be another Lender,
if a Lender accepts such assignment); provided that (x) such assignment shall
not conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) Borrower shall have received the
prior written consent of Agent, which consent shall not unreasonably be withheld
or delayed, and (z) the Borrower or such assignee shall have paid to the
affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender, respectively, affected by such assignment plus all fees
and other amounts accrued for the account of such Lender hereunder; provided
further that, if prior to any such transfer and assignment the circumstances or
event that resulted in such Lender's claim for compensation or notice, as
referred to above in (i) and (ii) of this Section 14.4, as the case may be,
cease to cause such Lender to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 14.1 or 14.2, above, or cease to result in
amounts being payable under Section 14.1 or 14.2, as the case may be, or if such
Lender shall waive its right to claim or notice under Section 14.1 or 14.2, as
applicable in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender shall not thereafter be required to make any such transfer and
assignment hereunder.  Each Lender hereby grants to Agent an irrevocable power
of attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Commitment Assignment and Acceptance
necessary to effectuate any assignment of such Lender's interests hereunder in
the circumstances contemplated by this paragraph.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such filing or assignment, delegation and transfer.
 
 
- 46 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
BORROWER:


AEROCENTURY CORP.,
a Delaware corporation


By:             _________________________
Name:             _________________________
Title:             _________________________


AGENT, LENDER AND SWING LINE LENDER:


 
UNION BANK, N.A.

 
By:               _________________________
Name:               Kevin Sullivan
Title:               Senior Vice President






LENDER:


 
CALIFORNIA BANK AND TRUST

 
By:               _________________________
Name:               _________________________
Title:               _________________________
 
LENDER:


 
FIRST BANK

 
By:               _________________________
Name:               _________________________
Title:               _________________________


LENDER:


U.S. BANK NATIONAL ASSOCIATION


By:               _________________________
Name:               _________________________
Title:               _________________________




LENDER:


UMPQUA BANK


By:               _________________________
Name:               _________________________
Title:               _________________________


LENDER:


CATHAY BANK


By:               _________________________
Name:               _________________________
Title:               _________________________








 
- 47 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Form of Borrowing Base Certificate
 
BORROWING BASE CERTIFICATE
 
To:           UNION BANK, as Agent
 
This Borrowing Base Certificate ("Certificate") is executed and delivered by
AeroCentury Corp., a Delaware corporation ("Borrower"), to Union Bank, N.A.
("Agent") pursuant to that certain Second Amended and Restated Loan and Security
Agreement dated as of May 30, 2014, among Union Bank, N.A., together with any
other Lender thereunder from time to time (collectively, the "Lenders") and
Union Bank, N.A., as Agent and Swing Line Lender (as amended, extended, renewed,
supplemented or otherwise modified from time to time, the "Loan
Agreement").  Any terms used herein and not defined herein shall have the
meanings set forth for such terms in the Loan Agreement.  This Certificate
covers the calendar month ending ___________, 20___ (the "Determination Date"),
and is delivered to Agent pursuant to Section 8.1.5 of the Loan Agreement.
 
As of the Determination Date, all Equipment subject to an Eligible Lease are
listed on Schedule 1 attached hereto.  Attached hereto as Schedule 2 is a list
of all Equipment acquired and all Equipment sold by the Borrower since the date
of the last Borrowing Base Certificate delivered to Agent.  Attached hereto as
Schedule 3 is Borrower's leasing receivables aging report as of the
Determination Date, which covers both Leases under which the Lessees are current
and Leases under which the Lessees are delinquent, in either case as of such
date.
 
The following calculations determine the Borrowing Base and the Borrowing Base
Availability as of the Determination Date under the Revolving Commitment
described in the Loan Agreement and related Loan Documents.  Such calculations
are derived from the Books and Records of Borrower in accordance with the
relevant definitions of financial terms set forth in the Loan Agreement:
 
I. BORROWING BASE
 
 
Borrower's Borrowing Base as of the Determination Date is $___________,
calculated as:
 
1. Bombardier Aircraft, Embraer Aircraft and ATR Aircraft
 
 
(i) the aggregate Appraised Value of Bombardier Aircraft, Embraer Aircraft and
ATR Aircraft subject to an Eligible Lease or not subject to an Eligible Lease
for 270 days or less
$                      
(ii) times 75%
×               .75
(a) Advance Rate of Bombardier Aircraft, Embraer Aircraft and ATR Aircraft
subject to Eligible Lease [(i) × (ii)]
$                      
(iii) the aggregate Appraised Value of Bombardier Aircraft, Embraer Aircraft and
ATR Aircraft not subject to an Eligible Lease for more than 270 days
$                      
(iv) times 40%
×               .40
(b) Advance Rate of Bombardier Aircraft, EmbraerAircraft and ATR Aircraft not
subject to Eligible Lease [(iii) × (iv)]
$                      
Total Borrowing Base Amount for Bombardier Aircraft, Embraer Aircraft and ATR
Aircraft [(a) + (b)]
$                      
2. Engines
 
 
(i) the aggregate Appraised Value of Leased Spare Engines subject to an Eligible
Lease or not subject to an Eligible Lease for 180 days or less
$                      
(ii) times 70%
×               .70
(a) Advance Rate of Leased Spare Engines subject to Eligible Lease [(i) × (ii)]
$                      
(iii) the aggregate Appraised Value of Leased Spare Engines not subject to an
Eligible Lease for more than 180 days
$                      
(iv) times 35%
×               .35
(b) Advance Rate of Leased Spare Engines not subject to Eligible Lease [(iii) ×
(iv)]
$                      
Total Borrowing Base Amount for Leased Spare Engines [(a) + (b)]
$                      
3. Saab 340B Plus Aircraft
 
 
(i) the aggregate Net Book Value of Saab 340B Plus Aircraft subject to an
Eligible Lease or not subject to an Eligible Lease for 180 days or less
$                      
(ii) times 65%
×               .65
Total Borrowing Base Amount for Saab 340B Plus Aircraft [(i) x (ii)]
$                      
4. All Other Saab Aircraft
 
 
(i) the aggregate Net Book Value of Other Saab Aircraft subject to an Eligible
Lease or not subject to an Eligible Lease for 180 days or less
$                      
(ii) times 60%
×               .60
Total Borrowing Base Amount for Other Saab Aircraft [(i) x (ii)]
$                      
5. Fokker 50 Aircraft
 
 
(i) the aggregate Appraised Value of Fokker 50 Aircraft subject to an Eligible
Lease or not subject to an Eligible Lease for 180 days or less
$                      
(ii) times 50%
×               .50
Total Borrowing Base Amount for Fokker 50 Aircraft [(i) x (ii)]
$                      
6. Fokker 100 Aircraft
 
 
(i) the aggregate Appraised Value of Fokker 100 Aircraft subject to an Eligible
Lease
$                      
(ii) times 30%
×               .30
Total Borrowing Base Amount for Fokker 100 Aircraft [(i) x (ii)]
$                      
BORROWING BASE:  [1+2+3+4+5+6]:
$                      
II. BORROWING AVAILABILITY
 
 
Borrower's Borrowing Availability under the Revolving Commitment as of the
Determination Date is $___________, calculated as the lesser of the following (1
or 2):
 
1. Maximum Amount ($180,000,000.00 subject to
 
Sections 2.8 and 2.18 of the Loan Agreement)
$                      
or
 
2. Borrowing Base Availability
 
 
(i) Borrowing Base (above)
$                      
(ii) less amount outstanding as of the Determination Date under the Credit
Facility
-    $                      
(iii) less the total amount of deferred rent and maintenance reserves due to the
Borrower from any Lessee or former Lessee
-    $                      
(iv) less the lesser of (a) $5,000,000 or (b) the amount reflected on Borrower’s
balance sheet as “Maintenance Reserves and Accrued Costs”
-    $                      
BORROWING BASE AVAILABILITY
$                      
BORROWING AVAILABILITY [Lesser of 1 or 2 above]:
$                      



 
This Certificate is executed on __________, 20__, by the _____________of
Borrower, an Authorized Signatory.  The undersigned hereby further certifies
that each and every matter contained herein is derived from the Books and
Records of Borrowers and is true and correct in all material respects.
 

 
 
AEROCENTURY CORP.,
a Delaware corporation
 
[Printed name]

 
- 48 -

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
TO BORROWING BASE CERTIFICATE
 
Eligible Equipment subject to an Eligible Lease
SMRH:420426074.4
-
Form of Borrowing Base Certificate
   
0A22-152811



 
- 49 -

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
TO BORROWING BASE CERTIFICATE
 


 
Part 1
 
Equipment Acquired
 


 
SMRH:420426074.4
A-
Form of Borrowing Base Certificate
   
0A22-152811



 
- 50 -

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
TO BORROWING BASE CERTIFICATE
 


 
Part 2
 
Equipment Sold
 


 
[TO BE APPENDED]
 


 


 

SMRH:420426074.4
A-
Form of Borrowing Base Certificate
   
0A22-152811



 
- 51 -

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
TO BORROWING BASE CERTIFICATE
 
Leasing Receivables Aging Report
 


 
[TO BE APPENDED]
 


 


 

 
- 52 -
 
 

 
SMRH:420426074.4
A-
Form of Borrowing Base Certificate
   
0A22-152811




 

 


 
- 53 -

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Borrowing Notice
 
BORROWING NOTICE
 


1. This BORROWING NOTICE is executed and delivered by AeroCentury Corp., a
Delaware corporation ("Borrower"), to Union Bank, N.A. ("Agent") pursuant to
that certain Second Amended and Restated Loan and Security Agreement dated as
of  May 30, 2014, among Union Bank, N.A., together with any other Lender
thereunder from time to time (collectively, the "Lenders") and Union Bank, N.A.,
as Agent and Swing Line Lender (as amended, extended, renewed, supplemented or
otherwise modified from time to time, the "Loan Agreement").  Any terms used
herein and not defined herein shall have the meanings set forth for such terms
in the Loan Agreement.
 
2. Borrower hereby requests a Loan pursuant to the Loan Agreement as follows:
 
(a) AMOUNT OF REQUESTED LOAN:1  $______________
 
(b) DATE OF REQUESTED LOAN:  ___________________
 
(c) TYPE OF REQUESTED LOAN (Check one box):
 
 
 
BASE RATE LOAN

 
 
 
LIBOR RATE LOAN, FOR A LIBOR LOAN PERIOD OF ________ MONTHS2

 
3. In connection with this request, Borrower certifies that:
 
(a) After giving effect to such Loan, no Overadvance shall have occurred (the
aggregate amount of all Loans then outstanding shall not exceed the lesser of
the (i) Maximum Amount or (ii) the Borrowing Base Availability).
 
(b) Now and as of the date of the requested Loan, except (i) for representations
and warranties which expressly relate to a particular date or which are no
longer true and correct as a result of a change permitted by the Loan Agreement
or the other Loan Documents, or (ii) as disclosed by Borrower and approved in
writing by Agent, each representation and warranty made by Borrower in Section 5
of the Loan Agreement will be true and correct in all material respects, both
immediately before and after giving effect to such Loan, as though such
representations and warranties were made on and as of that date;
 
(c) No circumstance or event has occurred that constitutes a Material Adverse
Effect since the Closing Date;
 
(d) Other than matters described in Schedule 5.10 (Litigation) to the Loan
Agreement or not required as of the Closing Date to be described therein or
disclosed by Borrower and approved in writing by the Lender, there is no action,
suit, proceeding or investigation pending or, to the best knowledge of Borrower
(on behalf of Borrower and its Subsidiaries, if any), threatened against or
affecting Borrower or any Subsidiary or any Property of any of them before any
Governmental Authority; and
 
(e) No Default or Event of Default presently exists or will have occurred and be
continuing as a result of the Borrowing requested hereunder.
 
4. This Borrowing Notice is executed on _____________, 20__, by an Authorized
Signatory of Borrower.  The undersigned, in such capacity, hereby certifies, on
behalf of Borrower, each and every matter contained herein to be true and
correct.
 
AEROCENTURY CORP.,
a Delaware corporation




By:                                                      


Name:                                                                


Title:                                                      
 


 


 


 



--------------------------------------------------------------------------------

 
1  Each LIBOR Loan must be in a principal amount of at least $5,000,000.00 and
in an integral multiple of $100,000.   Each Base Rate loan must be in a
principal amount of at least $250,000.00 and in an integral multiple of
$25,000.  A maximum of 5 tranches of Base Rate Loans and LIBOR Loans
collectively may be outstanding at once.
 
 
2  Specify whether 1, 2, 3 or 6-month Libor Loan Period.
 

SMRH:420426074.4
B-
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 54 -

--------------------------------------------------------------------------------

 

Exhibit C
 
Form of Commitment Assignment and Acceptance
 
COMMITMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
This COMMITMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT (this "Assignment and
Acceptance") dated as of _______________, 20__ is made between
_______________________ (the "Assignor") and _______________________ (the
"Assignee").
 
RECITALS
 
WHEREAS, the Assignor is party to that certain Second Amended and Restated Loan
and Security Agreement dated as of May 30, 2014 (as amended, restated, modified
or supplemented from time to time, the "Loan Agreement"), among Borrower, Union
Bank, N.A., together with any other Lenders from time to time (collectively, the
"Lenders") and Union Bank, N.A., as Agent and Swing Line Lender.  All
capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Loan Agreement.
 
WHEREAS, as provided under the Loan Agreement, the Assignor has committed to
making Revolving Loans (the "Committed Loans") to the Borrower for Assignor's
Pro Rata Share of the Revolving Commitment in an aggregate amount not to exceed
$___________ (the "Commitment").
 
WHEREAS, [the Assignor has made Committed Loans in the aggregate principal
amount of $_____________ to the Borrower] [no Committed Loans are outstanding
under the Loan Agreement].
 
WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Loan Agreement in respect of
its Commitment, in an amount equal to $____________ (the "Assigned Amount") on
the terms and subject to the conditions set forth herein and the Assignee wishes
to accept assignment of such rights and to assume such obligations from the
Assignor on such terms and subject to such conditions.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
1.           Assignment and Acceptance.
 
(a)           Subject to the terms and conditions of this Assignment and
Acceptance, (i) the Assignor hereby sells, transfers and assigns to the
Assignee, and (ii) the Assignee hereby purchases, assumes and undertakes from
the Assignor, without recourse and without representation or warranty (except as
provided in this Assignment and Acceptance) ___% (the "Assignee's Percentage
Share") of (A) the Commitment of the Assignor, and (B) all related rights,
benefits, security interest, obligations, liabilities and indemnities of the
Assignor under and in connection with the Loan Agreement and the Loan
Documents.  This Assignment shall not constitute a novation of any of the rights
and obligations under the Loan Agreement.
 
(b)           With effect on and after the Effective Date (as defined in
Section 5 hereof), the Assignee shall be a party to the Loan Agreement and
succeed to all of the rights and the benefits (including the benefit of any
security interest) and be obligated to perform all of the obligations of a
Lender under the Loan Agreement, with a Commitment in an amount equal to the
Assigned Amount.  The Assignee agrees that it will perform in accordance with
their terms all of the obligations which it is required to perform as a Lender
under the Loan Agreement.  It is the intent of the parties hereto that the
Commitment of the Assignor shall, as of the Effective Date, be reduced by an
amount equal to the Assigned Amount and the Assignor shall relinquish its rights
and be released from its obligations under the Loan Agreement to the extent such
obligations have been assumed by the Assignee; provided, however, the Assignor
shall not relinquish its rights under Sections 12.2 (Reimbursement and Expenses)
and 12.3 (Indemnity) of the Loan Agreement to the extent such rights relate to
the time prior to the Effective Date.
 
(c)           After giving effect to the assignment and acceptance set forth
herein, on the Effective Date the Assignor's Commitment will be $__________ (an
amount equal to ____% of the Revolving Commitment).
 
(d)           After giving effect to the assignment and acceptance set forth
herein, on the Effective Date the Assignee's Commitment will be $__________(an
amount equal to ____% of the Revolving Commitment).
 
2.           Payments.
 
(a)           As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, the Assignee shall pay to the Assignor on the
Effective Date in immediately available funds an amount equal to $__________,
representing the Assignee's Percentage Share of the Principal amount of all
Committed Loans.
 
(b)           The [Assignor] [Assignee] further agrees to pay to Agent an
administrative fee in the amount specified in Section 12.8.4 of the Loan
Agreement.
 
(c)           Agent shall retain all additional amounts paid by the Borrower as
a commitment fee or as interest on the Committed Loans outstanding to the
Borrower with respect to the Assignee's Commitment.
 
3.           Reallocation of Payments.  Any interest, fees and other payments
accrued to the Effective Date with respect to the Commitment shall be for the
account of the Assignor.  Any interest, fees and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of the Assignee.  Each of the Assignor and the Assignee agrees that it
will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.
 
4.           Independent Credit Decision.  The Assignee (a) acknowledges that it
has received a copy of the Loan Agreement and the Schedules and Exhibits
thereto, together with copies of the most recent financial statements referred
to in the Loan Agreement, and such other documents and information as it has
deemed appropriate to make its own credit and legal analysis and decision to
enter into this Assignment and Acceptance; and (b) agrees that it will,
independently and without reliance upon the Assignor, Agents or any Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit and legal decisions in taking or not
taking action under the Loan Agreement.
 
5.           Effective Date; Notices.
 
(a)           As between the Assignor and the Assignee, the effective date for
this Assignment and Acceptance shall be __________, 20__ (the "Effective Date");
provided that the following conditions precedent have been satisfied on or
before the Effective Date:
 
(i)        this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee and a copy shall have been delivered to Agent;
 
(ii)       the consent of Agent and Borrower (as applicable) required for an
effective assignment of the Assigned Amount by the Assignor to the Assignee
under the Loan Agreement shall have been duly obtained and shall be in full
force and effect as of the Effective Date;
 
(iii)           the Assignee shall pay to the Assignor all amounts due to the
Assignor under this Assignment and Acceptance;
 
(iv)           the Assignee shall have complied with all terms and conditions
for such assignment and otherwise as set forth in the Loan Agreement;
 
(v)           the administrative fee referred to in Section 12.8.4 of the Loan
Agreement shall have been paid to Agent; and
 
(vi)           the Assignor shall have assigned and the Assignee shall have
assumed a percentage equal to the Assignee's Pro Rata Share of the rights and
obligations of the Assignor under the Loan Agreement.
 
(b)           Notwithstanding the foregoing, the Effective Date of this
Assignment and Acceptance shall not be earlier than five (5) Business Days after
the date on which Agent receives a copy of the Assignment and Acceptance as set
forth above.
 
[6.           Agent.  [INCLUDE ONLY IF THE ASSIGNOR IS AGENT]
 
(a)           The Assignee hereby appoints and authorizes the Assignor to take
such action as agent on its behalf and to exercise such powers under the Loan
Agreement as are delegated to Agent by the Lenders pursuant to the terms of the
Loan Agreement.
 
(b)           The Assignee shall assume no duties or obligations held by the
Assignor in its capacity as Agent under the Loan Agreement.]
 
7.           Withholding Tax.  The Assignee (a) represents and warrants to the
Lenders, Agent and the Borrower that under applicable law and treaties no tax
will be required to be withheld by the Lenders with respect to any payments to
be made to the Assignee hereunder, (b) agrees to furnish (if it is organized
under the laws of any jurisdiction other than the United States or any state
thereof) to Agent and the Borrower prior to the time that Agent or the Borrower
is required to make any payment of principal, interest or fees hereunder,
duplicate executed originals of either U.S. Internal Revenue Service Form W-8BEN
or U.S. Internal Revenue Service Form 1001 (wherein the Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax an all payments hereunder)
and agrees to provide new Forms W-8BEN or 1001 upon the expiration of any
previously delivered form or comparable statements in accordance with applicable
U.S. law and regulations and amendments thereto, duly executed and completed by
the Assignee, and (c) agrees to comply with all applicable U.S. laws and
regulations with regard to such withholding tax exemption.
 
8.           Representations and Warranties.
 
(a)           The Assignor represents and warrants to the Assignee that (i) it
is the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any Lien or other adverse claim;
(ii) it is duly organized and existing and it has the full power and authority
to take, and has taken, all action necessary to execute and deliver this
Assignment and Acceptance and any other documents required or permitted to be
executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder; (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignor, enforceable against the Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors' rights and to general equitable principles.
 
(b)           The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto.  The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of its
respective obligations under the Loan Agreement or any other instrument or
document furnished in connection therewith.
 
(c)           The Assignee represents and warrants to the Assignor that (i) it
is duly organized and existing and it has full power and authority to take, and
has taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance, and to
fulfill its obligations hereunder; (ii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance; and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignee, enforceable against the Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors' rights and to general equitable principles; and (iv) it is an
Eligible Assignee.
 
9.           Further Assurances.  The Assignor and the Assignee each hereby
agree to execute and deliver such other instruments, and to take such other
action, as either party may reasonably request in connection with the
transactions contemplated by this Assignment and Acceptance, including the
delivery of any notices or other documents or instruments to the Borrower or
Agent, which may be required in connection with the assignment and acceptance
contemplated hereby.
 
10.           Miscellaneous.
 
(a)           Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.
 
(b)           All payments made hereunder shall be made without any set-off or
counterclaim.
 
(c)           The Assignor and the Assignee shall each pay its own costs and
expenses incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.
 
(d)           This Assignment and Acceptance may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
(e)           THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.  The Assignor and the
Assignee each irrevocably submit to the non-exclusive jurisdiction of any State
or Federal court sitting in California over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such California State or Federal court.  Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.
 
(f)           THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENTS (WHETHER
ORAL OR WRITTEN).
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.
 
[ASSIGNOR]
 


 
By:           _______________________________________
 
Title:           _______________________________________
 
By:           _______________________________________
 
Title:           _______________________________________
 
Address:
 
[ASSIGNEE]
 
By:           _______________________________________
 
Title:           _______________________________________
 
By:           _______________________________________
 
Title:           _______________________________________
 
Address:
 


 


 

SMRH:420426074.4
C-
Form of Commitment Acceptance & Assignment
   
0A22-152811



 
- 55 -

--------------------------------------------------------------------------------

 

EXHIBIT D
 
COMPLIANCE CERTIFICATE
 


 


 
To:           UNION BANK, N.A., AGENT
 
This Compliance Certificate (this "Certificate") is executed and delivered by
AeroCentury Corp., a Delaware corporation ("Borrower"), to Union Bank, N.A.
("Agent") pursuant to that certain Second Amended and Restated Loan and Security
Agreement dated as of May 30, 2014, among Union Bank, N.A., together with any
other Lender thereunder from time to time (collectively, the "Lenders") and
Union Bank, N.A., as Agent and Swing Line Lender (as amended, extended, renewed,
supplemented or otherwise modified from time to time, the "Loan
Agreement").  Any terms used herein and not defined herein shall have the
meanings set forth for such terms in the Loan Agreement.
 
This Certificate is delivered in accordance with Section 8.1 of the Loan
Agreement by an Authorized Signatory of Borrower.  This Certificate is delivered
with respect to the Fiscal [Quarter/Year] ended _________________, 20__
("Determination Date").  Computations and other information indicating
compliance with respect to the covenants contained in Sections 6.15.1, 6.15.2,
6.15.3, 6.15.4, 6.15.5, 6.15.6 and 6.15.7 of the Loan Agreement are set forth
below:
 
 
1.  Section 6.15.1:  Maximum Leverage Ratio
     
 
 
A ratio of Recourse Funded Debt to Adjusted Tangible Net Worth of not more than
3.75:1.00 ("Maximum Leverage Ratio") as of Determination Date
     
Funded Debt means all indebtedness, liabilities, and obligations, now existing
or hereafter arising, for money borrowed by Borrower whether or not evidenced by
any note, indenture, or agreement (including, without limitation, the Notes and
any indebtedness for money borrowed from an Affiliate), as determined in
accordance with GAAP, consistently applied
 
 $
         
Tangible Net Worth means the following with respect to Borrower and its
Subsidiaries (taking into account Permitted Aircraft Disposition Charges):
     
(a) total assets
$
   
(b) less total liabilities
$
   
(c) less intangibles (excluding gains and losses from fair value of derivatives
charges whether or not included in other comprehensive income or net income)
$
   
(d)plus Permitted Aircraft Disposition Charges (if any)
             
Tangible Net Worth
 
 $
         
Ratio of Total Recourse Debt to Tangible Net Worth
                 


 
 
- 56 -

--------------------------------------------------------------------------------

 
2.  Section 6.15.2:  Interest Coverage Ratio
     
As of the Determination Date an Interest Coverage Ratio of at least 2.75 to 1.00
means the sum of the following:
             
EBITDA equal to the sum of the following (calculated on a twelve month trailing
basis) (taking into account Permitted Aircraft Disposition Charges):
     
(a)Net income (loss)
$
   
(b)plus Interest Expense equal to the sum of:
     
(i) Interest expense
     
(ii) plus the gain (or less the loss) from the fair value of derivatives charges
whether or not included in other comprehensive income or net income
     
Total Interest Expense
$
   
(ii)plus taxes
$
   
(iii)plus depreciation
$
   
(iv) plus amortization 
$
   
(v) plus Permitted Aircraft Disposition Charges (if any)
             
EBITDA
 
$ 
         
Divided by Total Interest Expense (as calculated above)
 
$ 
         
Ratio of EBITDA to Interest Expense
           




 
3.  Section 6.15.3:  Debt Service Coverage Ratio
       
 
A Debt Service Coverage Ratio of at least 1.05 to 1.00
       
(calculated on a twelve month trailing basis)
       
Adjusted EBITDA equal to the sum of the following (calculated on a twelve month
trailing basis):
       
(i)EBITDA  (as calculated for Section 6.15.2 above)
$ 
     
(ii)less taxes paid in cash
       
(iii)plus Maintenance Expense
       
(iv)plus Pro Forma EBITDA*
                 
EBITDA as adjusted
 
$ 
             
Total Debt Service equal to the sum of:
       
(i)Phantom amortization equal to ten percent (10%) of Funded Debt
$
     
(ii) plus Interest Expense (as calculated for Section 6.15.2)
$
     
(iii)plus Maintenance Expense
$ 
               
Total Debt Service
 
$
             
Ratio of EBITDA as adjusted to Total Debt Service
       
* Pro Forma EBITDA relates to the following Aircraft:
     
 
 
 
 
 
 
 
 
 
     
4.  Section 6.15.4:  Minimum Tangible Net Worth
                 
Tangible Net Worth as calculated in Section 6.15.1
 
$ 
             
Minimum Tangible Net Worth equal to the sum of:
       
(i)   85% of Tangible Net Worth at December 31, 2013
$ 
     
(ii)  plus 50% of Net Income reported in each successive Fiscal Quarter with no
deduction for any losses
$ 
     
(iii) plus 100% of net proceeds from any additional equity offering in excess of
$5,000,000
$
     
(iv)  plus 50% of any incremental additive equity associated with any
Acquisition
$
     
Total Minimum Tangible Net Worth
 
$ 
             
Excess (deficient) Tangible Net Worth Compared to Total Minimum Tangible Net
Worth
 
$ 
 
5.  Section 6.15.5:  No Net Loss
       
No net loss as of the end of any Fiscal Quarter
                 
Net income calculated according to GAAP on a twelve (12) month trailing basis.*
 
$ 
   
*No adjustment for Permitted Aircraft Disposition Charges are to be included in
this amount
   



 
- 57 -

--------------------------------------------------------------------------------

 
6.  Section 6.15.6:  Utilization
     
 
Utilization Rate shall be at least 75% calculated on a twelve month trailing
basis.
             
Utilization Rate equals:
     
(i)Number of days each item of Equipment is subject to an Eligible Lease during
the measuring period multiplied by such Equipment’s Appraised Value
     
(ii)divided by the number of days such item of Equipment is owned multiplied by
such Equipment’s Appraised Value
     
Utilization Rate
   



7.  Section 6.15.7:  Revenue Concentration Limit
     
 
No more than 25% of Borrower’s annual operating lease revenue may be from any
one Lessee nor may more than 40% of Borrower’s annual operating lease revenue be
from any two Lessees, calculated on a twelve month trailing basis**
             
Revenue Concentration from One Lessee equals:
     
(i)Borrower’s annual operating lease revenue (excluding maintenance reserves)
from largest grossing Lessee
$
   
(ii)divided by total annual operating lease revenue (excluding maintenance
reserves)
$
   
Revenue Concentration from One Lessee
             
Revenue Concentration from Two Lessees equals:
     
(i)Borrower’s annual operating lease revenue (excluding maintenance reserves)
from two largest grossing Lessees
$
   
(ii)divided by total annual operating lease revenue (excluding maintenance
reserves)
$
   
Revenue Concentration from Two Lessees
     
** Enclosed herewith is the revenue concentration calculation for each Lessee
   


8.           A review of the activities of Borrower during the fiscal period
covered by this Certificate has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period
Borrower performed and observed all of its Obligations.  To the best knowledge
of the undersigned, during the fiscal period covered by this Certificate, all
covenants and conditions have been so performed and observed and no Default or
Event of Default has occurred and is continuing, with the exceptions set forth
below in response to which Borrower has taken or proposes to take the following
actions (if none, so state).
 
9.           The undersigned a Senior Officer of Borrower certifies that the
calculations made and the information contained herein are derived from the
books and records of Borrower, as applicable, and that each and every matter
contained herein correctly reflects those books and records.
 
10.           To the best knowledge of the undersigned no event or circumstance
has occurred that constitutes a Material Adverse Effect since the date the most
recent Compliance Certificate was executed and delivered, with the exceptions
set forth below (if none, so state).
 




Dated: ____________________
 
 
Printed Name and Title of Senior Officer of AeroCentury Corp.



 




 


 


 

SMRH:420426074.4
D-
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 58 -

--------------------------------------------------------------------------------

 

Exhibit E
 
Form of Mortgage
 


 
[TO BE APPENDED]
 


 


 

SMRH:420426074.4
E-
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 59 -

--------------------------------------------------------------------------------

 

Exhibit F
 
Form of Beneficial Interest Pledge Agreement
 


 
[TO BE APPENDED]
 


 


 

SMRH:420426074.4
F-
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 60 -

--------------------------------------------------------------------------------

 

Exhibit G
 
Form of Owner Trustee Mortgage
 


 
[TO BE APPENDED]
 


 

SMRH:420426074.4
G-
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 61 -

--------------------------------------------------------------------------------

 

Exhibit H
 
Form of  Owner Trustee Guaranty
 


 
[TO BE APPENDED]
 


 

SMRH:420426074.4
H-
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 62 -

--------------------------------------------------------------------------------

 

Exhibit I
 
Form of Placard
 


 
Placard to be used for items of Equipment owned by Owner Trustee:
 
THIS AIRCRAFT/ENGINE IS OWNED BY AND LEASED FROM ________________, AS OWNER
TRUSTEE, AND IS SUBJECT TO A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF ONE OR
MORE FINANCIAL INSTITUTIONS.
 
AeroCentury Corp.
1440 Chapin Avenue, Suite 310
Burlingame, CA 94010-4011


Placard to be used for items of Equipment owned by Borrower:
 
THIS AIRCRAFT/ENGINE IS OWNED BY AEROCENTURY CORPORATION, OR AN AFFILIATE, AND
IS SUBJECT TO A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF ONE OR MORE
FINANCIAL INSTITUTIONS.
 
AeroCentury Corp.
1440 Chapin Avenue, Suite 310
Burlingame, CA 94010-4011


 

SMRH:420426074.4
I-
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 63 -

--------------------------------------------------------------------------------

 

Schedule 1.1a
 
Eligible Leases
 
Serial
   
number
Model
Lessee
012
Saab 340A
[****]
236
Bombardier Dash-8-311
[****]
238
Bombardier Dash-8-311
[****]
310
Saab 340B
[****]
325
Bombardier Dash-8-311
[****]
404
Bombardier Dash-8-311
[****]
406
Bombardier Dash-8-Q311
[****]
407
Bombardier Dash-8-Q311
[****]
410
Bombardier Dash-8-311
[****]
422
Saab 340B Plus
[****]
423
Saab 340B Plus
[****]
426`
Saab 340B Plus
[****]
453
Saab S340B Plus
[****]
454
Saab S340B Plus
[****]
449
Saab 340B Plus
[****]
546
Bombardier Dash-8-Q315**
[****]
4019
Bombardier Dash-8-Q402
[****]
4020
Bombardier Dash-8-Q402
[****]
4021
Bombardier Dash-8-Q402
[****]
20122  (*)
Fokker 50
[****]
10165
Bombardier CRJ700
[****]
10171
Bombardier CRJ700
[****]
10178
Bombardier CRJ700
[****]
11313 (*)
Fokker 100
[****]
15055
Bombardier CRJ 705
[****]
20177  (*)
Fokker 50
[****]
20192  (*)
Fokker 50
[****]
20202  (*)
Fokker 50
[****]
20261
Fokker 50
[****]
20282
Fokker 50
[****]
193115
GE CF34-8E engine
[****]
785291
CT7-9B engine
[****]
785287
CT7-9B engine
[****]

 (*) Not subject to an Eligible Lease as a result of past due lease payments,
but included in Borrowing Base at reduced Advance Rate
 
(**) was upgraded to -315 model type after lease commencement
 
Confidential treatment requested. Omitted portions are marked with [****] and
have been filed separately with the SEC.
 

SMRH:420426074.4
Schedule 1.1a — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 64 -

--------------------------------------------------------------------------------

 

Schedule 1.1b
 
Equipment
 
Manufacturer
Model
 
Serial number
   
Engine 1
   
Engine 2
                       
Bombardier
Dash 8-Q311
    406    
PCE-123161
   
AE0065
 
Bombardier
Dash 8-300
    546    
AW0008
   
AW0007
 
Bombardier
Dash 8-Q402
    4019    
FA0137
   
FA0123
 
Bombardier
Dash 8-Q402
    4020    
FA0041
   
FA0064
 
Bombardier
Dash 8-Q402
    4021    
FA0071
   
FA0138
 
Bombardier
Dash 8-311
    250    
PCE123306
   
PCE123114
 
Bombardier
Dash 8-311
    325    
PCE 123206
   
PCE123207
 
Bombardier
Dash 8-311
    404    
PCE 123276
   
PCE123272
 
Bombardier
Dash 8-311
    410    
PCE123292
   
AW0173
 
Bombardier
Dash 8-311
    238    
PCE 123085
   
PCE123098
 
Bombardier
Dash 8-311
    236    
PCE 123111
   
PCE123086
 
Bombardier
Dash 8-Q311
    407    
PCE123296
   
PCE123250
 
Bombardier
CRJ 705
    15055       194345       194346  
Bombardier
CRJ 700
    10165    
GE-E965565
   
GE-E965566
 
Bombardier
CRJ 700
    10171    
GE-E965579
   
GE-E965580
 
Bombardier
CRJ 700
    10178    
GE-E965575
   
GE-E965568
                             
Fokker
Fokker 50
    20261    
PCE 125200
   
PCE124061
 
Fokker
Fokker 50
    20282    
PCE 124099
   
PCE 125109
 
Fokker
Fokker 50
    20122    
PCE 125042
   
PCE 124125
 
Fokker
Fokker 50
    20177    
PCE 124005
   
PCE 125201
 
Fokker
Fokker 50
    20192    
PCE 124021
   
PCE 125032
 
Fokker
Fokker 50
    20202    
PC-E124337
   
PC-E124204
 
Fokker
Fokker 50
    20112    
PC-E124034
   
PC-E124087
 
Fokker
Fokker 50
    20116    
PC-E124029
   
PC-E124017
                             
Fokker
Fokker 100
    11310       17264       17269  
Fokker
Fokker 100
    11331       17346       17206  
Fokker
Fokker 100
    11337       17315       17339  
Fokker
Fokker 100
    11303       17211       17266  
Fokker
Fokker 100
    11308       17442       17246  
Fokker
Fokker 100
    11313       17240       17261  
Fokker
Fokker 100
    11333       17252       17404                              
General Electric Engine
CF34-8E
    193117                  
General Electric Engine
CF34-8E
    193208                  
General Electric Engine
CF34-8E
    193115                  
General Electric Engine
CT7-9B
    785291                  
General Electric Engine
CT7-9B
    785287                  
General Electric Engine
CT7-5A2
    367195                  
General Electric Engine
CT7-5A2
    367193                  
Saab
340B
    310    
GE-E-785271
   
GE-E-785507
 
Saab
340B Plus
    426    
GE-E-785721
   
GE-E-785724
 
Saab
340B Plus
    422    
GE-E-785713
   
GE-E-785297
 
Saab
340B Plus
    423    
GE-E-785714
   
GE-E-785715
 
Saab
340B Plus
    449    
GE-E-785772
   
GE-E-785737
 
Saab
340B Plus
    453    
GE-E-785775
   
GE-E-785780*
 
Saab
340B Plus
    454    
GE-E-785784
   
GE-E-785783
                             
Tay Engine
650 -15 Engine
    17617                  



 
* Engine swap in progress
 


 

SMRH:420426074.4
Schedule 1.1b — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 65 -

--------------------------------------------------------------------------------

 

Schedule 1.1c
 
Material Contracts
 


 
Amended and Restated Management Agreement, dated April 23, 1998, between the
Company and JetFleet Management Corp.
 
Amended and Restated Loan and Security Agreement dated as of March 13,
2013,  between, Company, Agent and Lenders.


Securities Purchase Agreement between Satellite Fund II, LP, Satellite Fund IV,
LP, The Apogee Group LLC, and Satellite Fund V, LLC (collectively the
"Subordinated Lenders”), dated April 17, 2007, as amended by the Amendment to
Securities Purchase Agreement between the Subordinated Lenders and the Company,
dated June 19, 2008, and the Second Amendment to Securities Purchase Agreement
between the Subordinated Lenders and the Company dated July 21, 2008
 
Investors Rights Agreement between the Company and the Subordinated Lenders,
dated April 17, 2007
 
 Rights Agreement by and between the Company and Continental Stock Transfer &
Trust Company dated December 1, 2009
 
Eligible Leases as listed on Schedule 1.1a
 

SMRH:420426074.4
Schedule 1.1c — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 66 -

--------------------------------------------------------------------------------

 

Schedule 1.1d
 
Permitted Indebtedness
 


 
See Schedule 7.13
 


 

SMRH:420426074.4
Schedule 1.1d — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 67 -

--------------------------------------------------------------------------------

 

Schedule 1.1e
 
Liens of Record
 
None.
 


 


 

SMRH:420426074.4
Schedule 1.1e — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 68 -

--------------------------------------------------------------------------------

 

Schedule 1.1f
 
Schedule of Documents
 
Second Amended Loan and Security Agreement
Second Amended and Restated Mortgage and Security Agreement
Borrowing Base Certificate
Compliance Certificate
 
Second Amended and Restated Revolving Note for:

Union Bank, N.A.
California Bank & Trust
U.S. Bank National Association
Umpqua Bank
First Bank
Swing Line Note for:
Union Bank, N.A.
Revolving Note for:
Cathay Bank
Alternative Dispute Resolution, executed by Cathay Bank



SMRH:420426074.4
Schedule 1.1f — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 69 -

--------------------------------------------------------------------------------

 

Schedule 2.1
 
Revolving Commitment
 


 
Commitment
 
Lender
 
Pro Rata Share
  $ 65,000,000.00  
Union Bank, N.A.
    36.111111111 % $ 30,000,000.00  
California Bank & Trust
    16.666666667 % $ 30,000,000.00  
U.S. Bank National Association
    16.666666667 % $ 25,000,000.00  
Umpqua Bank
    13.888888889 % $ 20,000,000.00  
First Bank
    11.111111111 % $ 10,000,000.00  
Cathay Bank
    5.555555556 %



 


 


 

SMRH:420426074.4
Schedule 2.1 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 70 -

--------------------------------------------------------------------------------

 

Schedule 5.2
 
Executive Offices; Corporate or Other Names; Conduct of Business
 


 
Executive Officers:
 
Neal D. Crispin, President, & CEO
 
Toni M. Perazzo, Sr. Vice President – Finance, Secty. & CFO
 
Corporate Headquarters, Principal Office and Location of Records re: Collateral
 
1440 Chapin Avenue, Suite 310, Burlingame, CA 94010
 


 


 

SMRH:420426074.4
Schedule 5.2 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 71 -

--------------------------------------------------------------------------------

 

Schedule 5.7
 
No Other Liabilities; No Material Adverse Changes
 
None.
 


 

SMRH:420426074.4
Schedule 5.7 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 72 -

--------------------------------------------------------------------------------

 

Schedule 5.9
 
Trade Names
 


 
None.
 


 

SMRH:420426074.4
Schedule 5.9 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 73 -

--------------------------------------------------------------------------------

 

Schedule 5.10
 
Litigation
 


 
Mechanic’s Lien Action by Embraer Aircraft Maintenance Services


In April 2012, the Company received notice of a statutory mechanic’s lien being
placed upon its Saab 340B, MSN 242, Registration No N242CJ under Tennessee state
law.  The lien arises from unpaid overhaul work performed by Embraer Aircraft
Maintenance Services (“Embraer”) and completed on January 25, 2012 under a
contract with Colgan Air.  Colgan Air was a lessee of the aircraft from the
Company, which filed for bankruptcy in April 2012. Embraer’s claim is for
approximately $351,000. On January 25, 2013, Embraer filed suit against the
Company to enforce the mechanics lien in Tennessee state court.  The Company has
engaged Tennessee local counsel and has contested the basis for the Company’s
liability for the amount claimed, as well as the validity of claimed amount of
the lien. [****].
 




 
Confidential treatment requested. Omitted portions are marked with [****] and
have been filed separately with the SEC.
 

SMRH:420426074.4
Schedule 5.10 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 74 -

--------------------------------------------------------------------------------

 

Schedule 5.17
 
Hazardous Materials
 


 
None.
 


 

SMRH:420426074.4
Schedule 5.17 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 75 -

--------------------------------------------------------------------------------

 

Schedule 5.19
 
Insurances
 


 

 
Name of Lessee
Insurer
Type of Insurance
012, 310
[****]
Howden
Hull/ All Risks
Liability
War Risk
236, 238
[****]
Marsh
Hull/ All Risks
Liability
War Risk
325, 404, 410
[****]
Willis
Hull/ All Risks
Liability
War Risk
406
[****]
Fred Black Insurance Brokers, Ltd
Hull/ All Risks
Liability
War Risk
407
[****]
Marsh
Hull/ All Risks
Liability
War Risk
422, 423, 426, 449, 453, 454
[****]
Marsh
Hull/ All Risks
Liability
War Risk
546
[****]
Aon
Hull/ All Risks
Liability
War Risk
4019, 4020, 4021
 
[****]
Marsh
Hull/ All Risks
Liability
War Risk
10165, 10171, 10178
[****]
Willis
Hull/ All Risks
Liability
War Risk
11313
[****]
Crystal & Company
Hull/ All Risks
Liability
War Risk
Confidential treatment requested. Omitted portions are marked with [****] and
have been filed separately with the SEC.
15055
[****]
Marsh
Hull/ All Risks
Liability
War Risk
20122, 20177, 20192, 20202
[****]
Aon
Hull/ All Risks
Liability
War Risk
20261, 20282
[****]
Willis
Hull/ All Risks
Liability
War Risk
193115
[****]
Albatros
 
Hull/ All Risks
Liability
War Risk
GE-E785291, GE-E785297
[****]
Marsh
Hull/ All Risks
Liability
War Risk
       
ACY Off-lease
Assets
JetFleet Management Corp and AeroCentury Corp
Crystal and Company
Possessed, Spares and Equipment
Hull/ Liability
ACY
Company Policy
JetFleet Management Corp and AeroCentury Corp
Crystal and Company
Premises and Products Liability
ACY
Company Policy
AeroCentury Corp.
National Fire Insurance Company of Pittsburg and Hudson Insurance Company
Directors’ and Officers’ Liability Insurance



Confidential treatment requested. Omitted portions are marked with [****] and
have been filed separately with the SEC.


 

SMRH:420426074.4
Schedule 5.19 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 76 -

--------------------------------------------------------------------------------

 

Schedule 5.22
 
Depreciation Policies
 
The Company’s interests in aircraft and aircraft engines are recorded at cost,
which includes acquisition costs.  Since inception, the Company has purchased
only used aircraft and aircraft engines.  It is the Company’s policy to hold
aircraft for approximately twelve years unless market conditions dictate
otherwise.  Therefore, depreciation of aircraft is initially computed using the
straight-line method over the twelve-year period to an estimated residual value
based on appraisal.  For an aircraft engine held for lease as a spare, the
Company estimates the length of time that it will hold the aircraft engine based
upon estimated usage, repair costs and other factors, and depreciates it to the
appraised residual value over such period using the straight-line method.
 
The Company periodically reviews plans for lease or sale of its aircraft and
aircraft engines and changes, as appropriate, the remaining expected holding
period for such assets.  Estimated residual values are reviewed and adjusted
periodically, based upon updated estimates obtained from an independent
appraiser.  Decreases in the fair value of aircraft could affect not only the
current value but also the estimated residual value.
 


 

SMRH:420426074.4
Schedule 5.22 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 77 -

--------------------------------------------------------------------------------

 

Schedule 6.4
 
Insurance as of the Closing Date
 
See Schedule 5.19
 


 

SMRH:420426074.4
Schedule 6.4 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 78 -

--------------------------------------------------------------------------------

 

Schedule 7.13
 
Indebtedness and Guaranteed Indebtedness existing on the Closing Date
 


 
·  
Other Miscellaneous payables:

 
As of March 31, 2014
             
Accounts payable and accrued expenses
  $ 1,043,900  
Maintenance reserves and accrued costs
    16,494,100  
Security deposits
    7,379,200  
Unearned revenues
    1,950,000  
Deferred taxes
    14,727,600  
Taxes payable
    800  



 


 


 

SMRH:420426074.4
Schedule 7.13 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
- 79 -

--------------------------------------------------------------------------------

 

Schedule 7.19
 
Investments Existing as of the Closing Date
 
None.
 


 

SMRH:420426074.4
Schedule 7.19 — Page
AeroCentury – Second Amended and Restated Loan and Security Agreement
   
0A22-152811



 
 


